

EXHIBIT 10.1




























Enbridge Pipelines Inc.
(“Enbridge”)










COMPETITIVE TOLL SETTLEMENT Dated July 1, 2011
(the “CTS”)






--------------------------------------------------------------------------------





Table of Contents


PART I – INTRODUCTORY MATTERS
1
 
1. RECITALS
1
 
2. PRINCIPLES
1
PART II – INTERPRETATION
3
 
3. DEFINITIONS
3
 
4. INTERPRETATION
10
PART III – TERM AND APPLICABILITY
12
 
5. TERM OF SETTLEMENT
12
 
6. APPLICABILITY OF CTS vs. CANADIAN AGREEMENTS
12
 
7. APPLICABILITY OF CTS vs. U.S. AGREEMENTS
12
PART IV – TOLLS AND RELATED FINANCIAL MATTERS
13
 
8. INTERNATIONAL JOINT TOLLS
13
 
9. CANADIAN LOCAL TOLLS
13
 
10. ANNUAL TOLL ADJUSTMENT
14
 
11. OUTSTANDING AMOUNT SURCHARGE
15
 
12. ALLOWANCE OIL
15
 
13. CONTINGENT TOLL ADJUSTMENTS
16
 
14. TOLL INCENTIVES
17
 
15. LAND MATTERS CONSULTATION INITIATIVE
17
 
16. CAPITAL EXPENDITURES
18
 
17. LINE 5 CLAIM
23
 
18. COMMODITY SURCHARGE
24
PART V - RENEGOTIATION AND/OR TERMINATION OF THE CTS
25
 
19. MIMIMUM THRESHOLD VOLUMES
25
 
20. MATERIAL CHANGE IN BUSINESS CIRCUMSTANCES
25
 
21. EVENTS TRIGGERING A RENEGOTIATION PERIOD
26
PART VI – OTHER CTS MATTERS
27
 
22. REPRESENTATIVE SHIPPER GROUP
27
 
23. SERVICE LEVELS
27
 
24. GENERAL TANKAGE PRINCIPLES
27
 
25. END OF TERM ISSUES
30
PART VII – GENERAL PROVISIONS
32
 
26. REPORTING AND FILING REQUIREMENTS
32
 
27. AUDIT
32
 
28. ACCOUNTING
33
 
29. AFFILIATES
33
 
30. DISPUTE RESOLUTION
35
PART VIII – LINE 9 MATTERS
36
 
31. LINE 9
35
SCHEDULE “A” - CANADIAN MAINLINE
 
SCHEDULE “B” - LAKEHEAD SYSTEM
 
SCHEDULE “C” - LINE 9 FACILITIES EAST BOUND SERVICE
 
SCHEDULE “D” - TABLE OF IJT TOLLS
 
SCHEDULE “E” - TABLE OF CLT TOLLS
 
SCHEDULE “F” - TABLE OF OUTSTANDING AMOUNT SURCHARGE
 





--------------------------------------------------------------------------------




SCHEDULE “G” – ENBRIDGE MAINLINE REFERENCE CAPACITIES
 
SCHEDULE “H” - CANADIAN AGREEMENTS
 
SCHEDULE “I” - U.S. AGREEMENTS
 
SCHEDULE “J” – ILLUSTRATIVE EXAMPLE OF APPLICATION OF CTS vs. CANADIAN AGREEMENT
 
SCHEDULE “K” – ILLUSTRATIVE EXAMPLES OF CAPITAL EXPENDITURES UNDER SECTION 16.3
& 16.4
 
SCHEDULE “L” – ILLUSTRATIVE EXAMPLES OF CALCULATION OF MINIMUM THRESHOLD VOLUMES
 
SCHEDULE “M” – MAINLINE CAPITAL REPORTING TEMPLATE
 
SCHEDULE “N” – ENBRIDGE SERVICE LEVELS
 
SCHEDULE “O” – LINE 9 CAPITAL REPORTING TEMPLATE
 





















--------------------------------------------------------------------------------





PART I – INTRODUCTORY MATTERS



1.    RECITALS
1.1
Enbridge is a body corporate continued under the laws of Canada, having its
registered office in the City of Calgary, in the Province of Alberta. Enbridge
owns and operates those assets set forth in Schedule “A” (the “Canadian
Mainline”), a common carrier pipeline system regulated under the National Energy
Board Act.

1.2
Enbridge Energy Limited Partnership owns and operates those assets set forth in
Schedule “B” (the “Lakehead System”), a pipeline system regulated by the FERC.

1.3
Together the Canadian Mainline and the Lakehead System comprise the “Enbridge
Mainline”.

1.4
CAPP represents companies large and small, that explore for, develop, and
produce natural gas and crude oil throughout Canada.

1.5
The CTS was negotiated by representatives from Enbridge, CAPP and from Shippers
of Record that delivered the majority of the volumes of liquid hydrocarbons on
the Enbridge Mainline in 2010 (the “2011 Negotiating Team”) and where the
context requires, reference to the “2011 Negotiating Team” includes Enbridge,
CAPP and such Shippers of Record.

1.6
The CTS provides for an international joint toll for all hydrocarbons shipped
from Western Canadian Receipt Points on the Canadian Mainline to delivery points
on the Lakehead System and to delivery points on the Canadian Mainline located
downstream of the Lakehead System during the Term. The CTS also establishes the
local tolls for transportation services solely within Canada, from receipt
points on the Canadian Mainline to delivery points on the Canadian Mainline
through the Canadian Local Toll. Transportation and related services solely
within the U.S., from receipt points on the Lakehead System to delivery points
on the Lakehead System, will continue to be governed by the FERC Tariff Rates.

1.7
The Enbridge Board of Directors and the CAPP Board of Governors have approved
the principles that comprise the CTS.


2.
PRINCIPLES

2.1
No one element of the CTS is to be considered as acceptable to any party in
isolation from all other aspects of this settlement. The parties intend that the
CTS be viewed as a whole, reflecting the allocation of risks and rewards between
Enbridge and its Shippers over the Term.

2.2
The 2011 Negotiating Team agrees that the CTS, including the rate principles set
forth herein, are the result of good faith arm’s length negotiations, which have
resulted in an agreement that is believed to be fair and equitable to Enbridge
and all Shippers. Accordingly, each member of the 2011 Negotiating Team has
agreed not to, directly or indirectly, commence or support any application,
motion or other proceeding before an applicable regulator for the purpose of
asking such regulator to set rates for the Enbridge Mainline during the Term
which are inconsistent with the rate design and rates contemplated by the CTS,
unless otherwise provided hereunder. For clarity, neither the foregoing, nor
anything else in this CTS, is intended to, and shall not, be construed as a
waiver of any parties’ right to complain, protest or otherwise dispute any
agreement



(1)

--------------------------------------------------------------------------------




that may be reached between Enbridge and the Representative Shipper Group
pursuant to any other matter as set out herein.
2.3
The rate design and rates contained in the CTS will be without prejudice to any
positions that may be taken by any party in respect to matters governed by the
CTS for periods following expiry or termination of the CTS. In particular, and
without restricting the generality of the above, the 2011 Negotiating Team
confirms that the selection of certain capital structures, interest rates,
equity returns and operating costs, required for the purposes of implementing
the backstopping principles set forth in Article 16 of the CTS, do not in any
way form a precedent for the future, nor do these represent the position of
either Enbridge or the Shippers as to the capital structure, interest expense,
equity return and operating costs that would be appropriate absent this
negotiated settlement.

2.4
The 2011 Negotiating Team intends that the principles set forth in the CTS will
be applicable solely to the Enbridge Mainline during the Term and will not form
a precedent.

2.5
There will be no priority access on the Enbridge Mainline during the Term.

2.6
Subject to Section 7.2, the existing U.S. Agreements in effect as of June 30,
2011 will not be impacted by the CTS during the Term. Moreover, the tolls and
tariffs on file with FERC and in effect from time to time pursuant to such U.S.
Agreements shall not apply to hydrocarbons transported on the Canadian Mainline
or under the IJT unless otherwise agreed between Enbridge and the Representative
Shipper Group.

2.7
For clarity, the CTS does not provide for an international joint tariff for
hydrocarbons shipped from receipts points on the Lakehead System to delivery
points on the Canadian Mainline. However, nothing in the CTS precludes Enbridge
from offering additional joint tariffs.



(2)

--------------------------------------------------------------------------------





PART II – INTERPRETATION



3.    DEFINITIONS
3.1    The following terms found in the CTS have the meanings set out below:
(a)
“2010 Depreciation Technical Update Study” means the depreciation study approved
by the NEB on May 12, 2010 pursuant to file number E101-2010-04 01.

(b)
“2011 Interim ITS Tolls” means those tolls in effect resulting from the 2011
ITS.

(c)
“2011 ITS” means a negotiated toll settlement for the period from January 1,
2011, until December 31, 2011, approved by the NEB on March 31, 2011 pursuant to
Order T0I-02-2011.

(d)
“2011 Negotiating Team” has the meaning given to it in Section 1.5.

(e)
“2012 Edmonton Tanks” means those four tanks described in Schedule “A”.

(f)
“2021 Negotiating Team” has the meaning set out in Section 25.1.

(g)
“Alberta Clipper Canada Settlement Agreement” means the Alberta Clipper Canada
Settlement dated June 28, 2007 as described in Schedule “H”.

(h)
“Allowance Oil” means the percentage of all hydrocarbons tendered to the
Enbridge Mainline, which Enbridge is entitled to collect in kind as more fully
described in Article 12.

(i)
“Backstopping Agreement” means an agreement whereby a Shipper agrees to backstop
Enbridge’s revenue requirement for Shipper Supported Expansion Projects.

(j)
“Canadian Agreements” means those agreements set forth in Schedule “H” which are
in effect as of June 30, 2011.

(k)
“Canadian Mainline” has the meaning given to it in Section 1.1.

(l)
“Canadian Sourced Hydrocarbons” means volumes of liquid hydrocarbons produced in
Canada and including the diluents required to facilitate transportation of such
hydrocarbons in pipelines regardless of whether the diluents were produced in
Canada or not.

(m)
“Capital Expenditures” has the meaning given to it in Section 16.1.

(n)
“Capital Reporting Template” means the template set forth in Schedule “M”.

(o)
“CAPP” means Canadian Association of Petroleum Producers.

(p)
“CLT” or “Canadian Local Toll” has the meaning given to it in Section 9.1

(q)
“Contingent Toll Adjustment” has the meaning given to it in Section 13.1.

(r)
“Currently Outstanding Adjustment Amounts” has the meaning given to it in
Section 11.3.



(3)

--------------------------------------------------------------------------------




(s)
“Declining Bracket Mechanism” means the methodology approved by the NEB on March
24, 2006 in order number A-TT-FT-ENB 09 (4200-E101-9). (t)    “Dispute” has the
meaning given to it in Section 30.1.

(u)
“Dispute Notice” has the meaning given to it in Section 30.2.

(v)
“Enbridge” means Enbridge Pipelines Inc.

(w)
“Enbridge Service Levels” means the service levels described within the Enbridge
Service Levels Manual as modified from time to time, the current version of
which is attached hereto as Schedule “N”.

(x)
“Enbridge Tariff” means the tolls and tariffs, including the rules and
regulations, for the Enbridge Canadian Mainline filed with the NEB.

(y)
“Enbridge Mainline” has the meaning given to it in Section 1.3.

(z)
“Enbridge Mainline Receipt & Delivery Points” has the meaning given to it in
Section 14.2.

(aa)
“Enbridge Specific Regulatory Change” means material change to an Existing Law
or the coming into force of a New Law or regulatory action resulting in a Final
Order that affects only the Enbridge Mainline, provided such action has not been
initiated by Enbridge or Enbridge Energy Limited Partnership or is not the
result of negligent or willful misconduct by Enbridge or Enbridge Energy Limited
Partnership.

(bb)
“Existing Law” means any law, regulation or order of a Canadian or U.S.
governmental, tribunal or regulatory body enacted, promulgated, adopted or
issued as of July 1, 2011, that has not been repealed, materially revised,
rescinded or of spent force before July 1, 2011, even if the date of
implementation or the date by which compliance is required occurs after July 1,
2011.

(cc)
“FERC” means the Federal Energy Regulatory Commission.

(dd)
“FERC Tariff Rates” or “FTR” means the existing tariff rates, including the
rules and regulations, for the Lakehead System on file and in effect with the
FERC, as amended and supplemented from time to time, including those tariff
rates that FERC approves to go into effect pursuant to the U.S. Agreements.

(ee)
“Final Order” means an order or directive, issued on or after the date the CTS
is filed with the NEB, from a regulator having jurisdiction over Enbridge,
including an order or directive to perform hydrostatic testing on the Enbridge
Mainline, provided that such order or directive is not an interim order or a
recommendation, Enbridge acts reasonably in mitigating the impact of any such
order or directive, and Enbridge has given timely notice to the Representative
Shipper Group of such order or directive.

(ff)
“Force Majeure” means any act of God, war, acts of terrorism, civil
disturbances, civil insurrection or disobedience, acts of public enemy, power
disruptions or other disruptions of critical services, blockades, insurrections,
riots, epidemics, landslides, lightning,



(4)

--------------------------------------------------------------------------------




earthquakes, explosions, fires or floods, or any other like event which is
beyond the reasonable control of Enbridge and which Enbridge has been unable to
prevent or provide against by the exercise of reasonable diligence at reasonable
cost. For clarity, a pipeline leak, break, pressure restriction, repair,
corrosion or other like event shall not on its own be considered a Force
Majeure, unless such event is caused by one of the events set forth in the first
sentence of this definition.
(gg)
“GDPP” means the annual average Canada Gross Domestic Product at Market Prices
Index, published by Statistics Canada on or about February 28th, (Catalogue No.
13- 019-X “Implicit price indexes, gross domestic product”) for the prior year.

(hh)
“GDPP Index” in any given year is calculated as the ratio of the annual change
in GDPP over the GDPP for the prior year and is expressed as a percentage. For
clarity, the GDPP Index applicable for 2012 would be (GDPP for 2011- GDPP for
2010) / GDPP for 2010.

(ii)
“IJT” or “International Joint Tariff” has the meaning given to it in Section
8.1.

(jj)
“Integrity Capital” means Capital Expenditures incurred to repair, maintain or
replace portions of the Enbridge Mainline in order to manage pipeline defects,
which may occur as metal loss (eg. corrosion), cracks (eg. stress corrosion
cracking), and mechanical damage (eg. dents).

(kk)
“Investment Grade” has the meaning given to it in the Enbridge Tariff.

(ll)
“Lakehead System” has the meaning given to it in Section 1.2.

(mm)
“Line 5 Claim” means the claim by Enbridge referenced in Ontario Case Docket No.
07-CV-338616-PD3.

(nn)
“Line 9” means those assets set forth in Schedule “C”.

(oo)
“LMCI” or “Land Matters Consultation Initiative” means the NEB Land Matters
Consultation Initiative (RH-2-2008) and the decisions, directions and orders
issued in that proceeding.

(pp)
“Major Enbridge Mainline Expansion Capital” has the meaning given to it in
Section 16.3.

(qq)
“Material Change in Business Circumstances” has the meaning given to it in
Section 20.1.

(rr)
“Minimum Threshold Volume” has the meaning given to it in Section 19.1.

(ss)
“Monthly Moving Average Volume” has the meaning given to it in Section 19.4.

(tt)
“NEB” means National Energy Board.

(uu)
“New Law” means any law, regulation, order or directive of a Canadian or U.S,
governmental, tribunal or regulatory body enacted, promulgated, issued or
adopted after



(5)

--------------------------------------------------------------------------------




July 1, 2011 and includes any material change to or amendment of Existing Law or
any final and binding decision of any relevant judicial or regulatory authority
interpreting Existing Law in a manner that is materially different than how such
Existing Law was interpreted or applied as of July 1, 2011.
(vv)
“NGL” means natural gas liquids.

(ww)
“Nine Month Moving Average” has the meaning given to it in Section 19.3.

(xx)
“Non Enbridge Mainline Receipt & Delivery Points” has the meaning given to it in
Section 14.3.

(yy)
“Northern PADD II or Sarnia” means the following delivery points included in the
Enbridge Mainline Delivery Points: Clearbrook, Minnesota; Superior, Wisconsin;
Lockport & Mokena, Illinois; Flanagan, Illinois; Griffith, Indiana; Stockbridge,
Michigan; Marysville, Michigan; Rapid River, Michigan; West Seneca, New York;
Sarnia, Ontario; and Nanticoke, Ontario.

(zz)
“Oil Pipeline Uniform Accounting Regulations” means the Oil Pipeline Uniform
Accounting Regulations as issued by the NEB in Canada and 18 C.F.R. Part 352 in
the United States.

(aaa)
“Outstanding Amount Surcharge” has the meaning given to it in Section 11.1.

(bbb)
“Over/Short Position” has the meaning given to it in Enbridge’s Practice
Applicable to Automatic Balancing.

(ccc)
“Regulatory Change(s)” means the coming into force of a New Law broadly
applicable to the Enbridge Mainline and all similar liquids pipelines, excluding
changes to Existing Laws with respect to (i) the FERC Index Rate and, (ii) tax
rates, but including, changes to Existing Laws or a New Law that establishes a
new type of tax or taxation, such as the implementation of a new carbon tax on
the transportation of hydrocarbons.

(ddd)
“Renegotiation Notice” means a written notice to renegotiate the CTS given under
Article 21;

(eee)
“Renegotiating Team” has the meaning given to it in Section 21.4.

(fff)
“Representative Shipper Group” has the meaning given to it in Section 22.2.

(ggg)
“Shipper” means a shipper of hydrocarbons on the Enbridge Mainline.

(hhh)
“Shipper of Record” means the Shipper invoiced for provision of services on the
Enbridge Mainline.

(iii)
“Shipper Supported Expansion Project” has the meaning given to it in Section
16.4.

(jjj)
“Shippers Line 5 Portion” has the meaning given to it in Section 17.1.

(kkk)
“Supporting Shipper” means a Shipper who supports a Shipper Supported Expansion
Project by executing a Backstopping Agreement pursuant to Article 16.



(6)

--------------------------------------------------------------------------------




(lll)
“Term” has the meaning given to it in Section 5.1.

(mmm) “U.S.” means United States of America.
(nnn)
“U.S. Agreements” means all existing and future agreements and/or settlements
for the transportation of hydrocarbons on the Lakehead System, including but not
limited to, those settlements set forth in Schedule ”I”.

(ooo)
“Western Canadian Producers” means producers of hydrocarbons originating in the
Northwest Territories, British Columbia, Alberta, Saskatchewan and Manitoba.

(ppp)
“Western Canadian Receipt Points” means receipt points on the Canadian Mainline
in Alberta, Saskatchewan and Manitoba.


4.    INTERPRETATION
4.1    In the CTS, unless the context otherwise requires:
(a)
the singular includes the plural and vice versa;

(b)
a grammatical variation of a defined term has a corresponding meaning;

(c)
subject to the definitions of Existing Law and New Law, reference to any law
means such law as amended, modified, codified, replaced or re-enacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any section or other provision of any
laws means that provision of such law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or re-enactment of such section or other provision;

(d)
references to an Article, Section, Subsection, Paragraph or Schedule by number
or letter or both refer to the CTS;

(e)
“CTS”, “the CTS”, “herein”, “hereby”, “hereunder”, “hereof”, “hereto” and words
of similar import are references to the whole of the CTS in which it is used and
not, unless a particular Section or other part thereof is referred to, to any
particular Section or other part;

(f)
“including” means including without limiting the generality of any description
preceding or succeeding such term and for purposes hereof the rule of ejusdem
generis shall not be applicable to limit a general statement, followed by or
referable to an enumeration of specific matters, to matters similar to those
specifically mentioned;

(g)
Schedules attached to the CTS, form part of the CTS. Where there is a conflict
between the body of the CTS and any Schedule other than Schedules “J”, “K”, “L”,
“M” and “O”, the language of such Schedule will prevail. Schedules “J”, “K”,
“L”, “M” and “O” are included for illustrative purposes only, and where there is
a conflict between the body of the CTS and a Schedule, the body of the CTS will
prevail for only those Schedules;

(h)
the phrases “the aggregate of”, “the total of”, “the sum of”, or a similar
phrase means “the aggregate (or total or sum), without duplication, of”;



(7)

--------------------------------------------------------------------------------




(i)
all references to currency are to the lawful money of Canada, unless otherwise
indicated;

(j)
references to time of day or date means the local time or date in Calgary,
Alberta;

(k)
if any word, phrase or expression is not defined in the CTS, such word, phrase
or expression will, unless the context otherwise requires, have the meaning
attributed to it in the usage or custom of the hydrocarbon pipeline
transportation business in North America;

(l)
where any payment or calculation is to be made, or any other action is to be
taken, on or as of a day that is not a business day, that payment or calculation
is to be made, or that other action is to be taken, as applicable, on or as of
the next following business day; and

(m)
the division of the CTS and the recitals, table of contents and headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof.



(11)

--------------------------------------------------------------------------------





PART III – TERM AND APPLICABILITY





5.
TERM OF SETTLEMENT

5.1
The term of the CTS will commence July 1, 2011 and terminate on June 30, 2021
(the “Term”), unless terminated earlier hereunder or extended pursuant to
Section 5.2. The CTS will replace the 2011 ITS, effective as of the start of the
Term.

5.2
The Term may be extended by mutual agreement of Enbridge and the 2021
Negotiating Team, provided that such extension shall be for a period of no less
than 1 year.


6.
APPLICABILITY OF CTS vs. CANADIAN AGREEMENTS

6.1
During the Term, the CTS will supersede the Canadian Agreements, provided
however that any calculations that would otherwise have been made pursuant to
the Canadian Agreements will be deemed to have been made during the Term.

6.2
Upon the termination or expiry of the CTS, any of the Canadian Agreements that
have not expired or terminated will come back into effect as of the date of
termination or expiry of the CTS. Any toll and other adjustments that are
permitted in the Canadian Agreements shall continue thereafter for their
respective then remaining terms. For clarity, the terms under any of the
Canadian Agreements shall be deemed to have been applicable during the Term and
shall continue to apply thereafter. The assets under the Canadian Agreements
will be included in the Canadian Mainline at their remaining undepreciated
costs. An illustrative example is set forth in Schedule “J”.

6.3
Notwithstanding this Article 6, CAPP preserves the audit rights pursuant to the
terms of the Alberta Clipper Canada Settlement agreement.


7.
APPLICABILITY OF CTS vs. U.S. AGREEMENTS

7.1
Subject to Section 7.2, the U.S. Agreements will remain in place, and the tariff
rates on file with FERC and in effect from time to time pursuant to such U.S.
Agreements shall continue to be utilized in calculating the FTR during the Term
but neither such tariff rate nor the FTR will apply to hydrocarbons transported
under the IJT during the term of the CTS unless otherwise agreed between
Enbridge and the Representative Shipper Group pursuant to Section 13.1.

7.2
Where any of the U.S. Agreements expires or terminates during the Term and is
replaced by a future agreement and/or settlement for the transportation of
hydrocarbons on the Lakehead System, such future agreements and/or settlements
will apply in accordance with their respective terms; provided, however, that
any tariff rates on file with FERC and in effect from time to time pursuant to
such future agreements and/or settlements will not apply to hydrocarbons
transported under the IJT unless otherwise agreed between Enbridge and the
Representative Shipper Group pursuant to Section 13.1 Any toll and other
adjustments that are permitted pursuant to a U.S. Agreement shall continue to be
utilized in calculating the FTR during the Term.



(12)

--------------------------------------------------------------------------------





PART IV – TOLLS AND RELATED FINANCIAL MATTERS





8.
INTERNATIONAL JOINT TOLLS

8.1
Subject to applicable law, effective as of July 1, 2011, tolls for
transportation, inclusive of receipt and delivery terminalling services, of
hydrocarbons from Western Canada Receipt Points on the Enbridge Mainline to
delivery points (i) on the Lakehead System, and (ii) on the Canadian Mainline
that are downstream of the Lakehead System are the amounts set forth in Schedule
“D” as adjusted pursuant to Section 10.1 (the “International Joint Tariff” or
“IJT”). All IJT tolls are calculated on a distance adjusted basis for
transmission and for commodity types, based on and with reference to an initial
IJT toll of U.S. $3.85 per barrel for movement of heavy crude oil from Hardisty,
Alberta to any of the delivery points in the Chicago, Illinois area (Mokena,
Griffith, Lockport). In addition, the applicable Outstanding Amount Surcharge as
provided in Section 11 will also be collected.


9.
CANADIAN LOCAL TOLLS

9.1
Subject to applicable law, and approval by the NEB, effective as of July 1,
2011, tolls, inclusive of receipt and delivery terminalling services, for
transportation of hydrocarbons solely on the Canadian Mainline are the amounts
set forth in Schedule “E” (the “Canadian Local Toll”, or “CLT”). The CLTs are
calculated using the 2011 Interim ITS Tolls as a starting point, adjusted for
the Currently Outstanding Adjustment Amounts outlined in Section 11.3 which will
be collected through the Outstanding Amount Surcharge. The CLT is intended to
replace the 2011 Interim ITS Tolls as of July 1, 2011. After July 1, 2011 there
will be no further true-up for prior Canadian Mainline tolls.


10.
ANNUAL TOLL ADJUSTMENT

10.1
Commencing effective July 1, 2012, the IJT tolls and the CLT shall be adjusted
annually, up or down, at a rate equal to 75% of the GDPP Index.

10.2
The tankage revenue requirement used to determine receipt and delivery tankage
fees in Canada in effect on July 1, 2011 will be adjusted annually, up or down,
by 75% of the GDPP Index beginning July 1, 2012. An annual volume forecast will
then be used to determine the average tankage fees in effect on July 1 each year
and establish the actual receipt and delivery tankage fees in accordance with
the Declining Bracket Mechanism. If the actual revenues collected for receipt
and delivery tankage fees are greater than, or less than, what the tankage
revenue requirement was for the applicable calendar year, (including differences
due to the Declining Bracket Mechanism), then such difference will be used to
subtract from or add to, as applicable, the next year’s tankage revenue
requirement. Shippers will be required to pay the applicable receipt and
delivery tankage fees for volumes transported under the IJT or the CLT.
Notwithstanding the preceding, Enbridge may seek future NEB approval for a
different toll design and regulatory treatment for tankage fees with the
endorsement of the Representative Shipper Group.

10.3
The CLT from receipt points in Canada to the International Boundary, near
Gretna, Manitoba, from the International Boundary, near Sarnia, Ontario to
delivery points in Canada and from receipt points in Ontario to the
International Boundary, near Chippawa, Ontario will be further adjusted in the
event that the sum of the CLT and FTR is not greater than or equal to the IJT
tolls in effect in any given year. Enbridge will file with the NEB an
application to adjust only the CLT from



(13)

--------------------------------------------------------------------------------




receipt points in Canada to the International Boundary near Gretna, Manitoba;
from the International Boundary, near Sarnia, Ontario to delivery points in
Canada; and from receipt points in Ontario to the International Boundary, near
Chippawa, Ontario to ensure that the IJT is maintained in accordance with
regulatory requirements.

11.
OUTSTANDING AMOUNT SURCHARGE

11.1
A per barrel toll surcharge in the amount set forth in Schedule “F” (the
“Outstanding Amount Surcharge”) will be added to the IJT tolls and the CLT for
the 24 month period from July 1, 2011 to June 30, 2013 in order to permit
Enbridge to collect Currently Outstanding Adjustment Amounts. The Outstanding
Amount Surcharge is $0.067 per barrel for movements of heavy crude oil from
Hardisty, Alberta to the U.S. border near Gretna, Manitoba and is adjusted for
distance and by commodity-type for all barrels transported in Canada.

11.2
Any of the Currently Outstanding Adjustment Amounts that remain uncollected by
Enbridge as of June 30, 2013 shall be immediately due to Enbridge. Likewise, an
over collection of the Currently Outstanding Adjustment Amounts collected
through the Outstanding Amount Surcharge as of June 30, 2013 will be immediately
due to the Shippers. For clarity, any under or over collection of the Currently
Outstanding Adjustment Amounts as of June 30, 2013 will be recovered or paid by
increasing or decreasing, as applicable, the 2014 IJT and CLT tolls effective
July 1, 2014 through a one-time surcharge, which adjustment will be on a per
barrel basis. The Outstanding Amount Surcharge will be based on a forecast of
total sum shipment volume for the IJT and CLT for the calendar year beginning
July 1, 2014, which surcharge will be adjusted for distance and by
commodity-type for all barrels transported in Canada. Any under or over
collection remaining as of July 1, 2015 will not be collected or refunded. For
clarity, the Currently Outstanding Adjustment Amounts are amounts due to
Enbridge as a result of the interim tolls from January 1, 2010 to June 30, 2011.
Any variance relative to the period from April 1, 2011 to June 30, 2011 shall be
for Enbridge’s sole account.

11.3
The “Currently Outstanding Adjustment Amounts” total $69.7 million and is
comprised of the following:

(i) a total of $130.0 million as of December 31, 2010 to recover the remaining
2010 ITS revenue shortfall;
(ii)
a total of $72.7 million as of March 31, 2011 to credit all applicable net tax
loss carry forwards calculated using the applicable 2011 tax rates; and

(iii)
a total of $12.4 million to recover amounts due to Enbridge under the 2011 ITS
for the toll variance from January 1, 2011 until March 31, 2011.


12.
ALLOWANCE OIL

12.1
For transportation under the IJT, Enbridge shall collect in kind a percentage of
all hydrocarbons delivered off the Enbridge Mainline in the amount of 1/10th of
1 percent of the volume of hydrocarbons physically delivered under the IJT. The
IJT Allowance Oil will be collected and divided between the Canadian Mainline
and the Lakehead System as 1/20th of 1 percent to each carrier.



(15)

--------------------------------------------------------------------------------




12.2
For transportation under the CLT, Enbridge shall collect in kind or deduct as
Allowance Oil a percentage of all hydrocarbons delivered off the Enbridge
Mainline, in the amount of 1/20th of 1 percent of the volume of hydrocarbons
physically delivered under the CLT.

12.3
Enbridge shall be permitted, at its discretion, to resell to Shippers the
Allowance Oil hydrocarbons collected for transportation under the IJT or CLT at
a price determined in accordance with the method described in the following
Sections.

12.4
Each month, each Shipper who either: (i) has crude or NGL delivered off the
Enbridge Mainline in such month; or (ii) holds an Over/Short Position on the
Enbridge Mainline at the end of such month, shall furnish to Enbridge a unit
price for each crude and NGL stream delivered or held, as applicable. For each
refined product stream Enbridge will utilize the prices it receives from refined
product Shippers for the purpose of balancing delivery of product batches.
Except as provided below, the prices for crude, NGL, and refined product streams
so furnished shall be the prices at which Shippers’ Allowance Oil for each
hydrocarbon stream tendered to Enbridge by each Shipper shall be resold to each
Shipper by Enbridge.

12.5
In the event that a Shipper does not provide a price for any crude or NGL
stream, the Allowance Oil value for that Shipper will be deemed to be the simple
average of the prices for that crude or NGL stream received by Enbridge from all
other Shippers of that crude or NGL stream for the month that the Allowance Oil
volume is being collected whose transaction prices have been accepted by
Enbridge as reasonable pursuant to Section 12.6.

12.6
Notwithstanding the provisions of Section 12.4, if the price furnished to
Enbridge by any Shipper for any crude or NGL stream is unreasonable, in the sole
opinion of Enbridge, acting reasonably, the Allowance Oil resale value for that
Shipper for the crude or NGL stream in question shall be the simple average of
the prices for that crude or NGL stream received by all other Shippers of that
crude or NGL stream for the month whose transaction prices have been accepted by
Enbridge as reasonable. Alternatively, Enbridge may choose to use the average of
the monthly prices posted for light sweet crude at Edmonton by Imperial Oil
Limited, Shell Canada Ltd., Flint Hills Resources and Suncor Energy Inc., or
their respective successors, adjusted for quality, pursuant to industry
information determined by Enbridge. The average of the monthly prices posted for
light sweet crude at Edmonton must be based on all posted prices if all are
posted, but if not all are posted, based on no less than three posted prices. In
the event that the posted prices cannot be determined in accordance with the
above, Enbridge will meet with impacted Shippers to negotiate an appropriate
price.


13.
CONTINGENT TOLL ADJUSTMENTS

13.1
In addition to those other adjustments described in this Part IV, the IJT and
the CLT will be adjusted for the following, subject to NEB approval (each, a
“Contingent Toll Adjustment”):

(a)
any changes in toll methodology that may be agreed to by Enbridge and the
Representative Shipper Group;

(b)
any incremental tolls resulting from an NEB order in relation to the Land
Matters Consultation Initiative;



(16)

--------------------------------------------------------------------------------




(c)
any Major Enbridge Mainline Expansion Capital as described in Article 16;

(d)
any Material Change in Business Circumstances as described in Article 20; and

(e)
any other changes that are mutually agreed to by Enbridge and the Representative
Shipper Group.

13.2
For clarity, if Enbridge and the Representative Shipper Group are unable to
reach agreement on the amount of any Contingent Toll Adjustment identified under
Section 13.1 (c) or (d), then Enbridge or the Representative Shipper Group may
refer the issue of the amount of the Contingent Toll Adjustment to dispute
resolution under Article 30.

13.3
If the NEB does not approve any Contingent Toll Adjustment identified under
Section 13.1 that has been agreed to by Enbridge and the Representative Shipper
Group, then a NEB hearing to determine the amount of such Contingent Toll
Adjustment may be requested.


14.
TOLL INCENTIVES

14.1
Enbridge may offer toll incentives onto the Enbridge Mainline, provided such
toll incentives on the Enbridge Mainline are offered equally to all Shippers to
all Enbridge Mainline Receipt & Delivery Points, as adjusted for distance and
commodity types.

14.2
“Enbridge Mainline Receipt & Delivery Points” means those receipt and delivery
points as set forth in Schedule “A” and Schedule “B” as may be adjusted with the
agreement of Enbridge and the Representative Shipper Group. For greater
certainty, the IJT tolls applicable to delivery points on the Enbridge Mainline
shall be the same, irrespective of the specific facilities or path used to
effect such deliveries.

14.3
"Non Enbridge Mainline Receipt & Delivery Points"are not Enbridge Mainline
Receipt & Delivery Points.

14.4
A toll incentive may also be offered for delivery of hydrocarbons to Non
Enbridge Mainline Receipt & Delivery Points subject to Section 14.5.

14.5
As required by regulations, tolls to Non Enbridge Mainline Receipt & Delivery
Points must be greater than the toll to the nearest upstream Enbridge Mainline
Receipt & Delivery Point and must be offered equally to all similarly situated
Shippers, as adjusted for distance and commodity types.


15.
LAND MATTERS CONSULTATION INITIATIVE

15.1
All Canadian pipeline assets owned by Enbridge that are regulated by the NEB,
including the Canadian Mainline, are being addressed in the LMCI. The LMCI will
determine the methodology by which costs for abandonment should be collected by
a pipeline. Enbridge will file all required information under LMCI as per the
NEB schedules for the Canadian Mainline.

15.2
The CTS is unrelated to the ultimate decision regarding the responsibility for
abandonment costs for the Canadian Mainline. The CTS is agreed to on a “without
prejudice” basis with respect to pipeline abandonment costs for the Canadian
Mainline and does not in any way limit either Enbridge or any Shipper’s right to
make submissions and fully participate in the LMCI or any other proceeding
related to abandonment of a pipeline.



(17)

--------------------------------------------------------------------------------





16.    CAPITAL EXPENDITURES
16.1
“Capital Expenditures” means expenditures on the Enbridge Mainline made by
Enbridge which, under Oil Pipeline Uniform Accounting Regulations, require
capitalization as fixed assets and which would be capitalized on, or after, July
1, 2011. Capital Expenditures must be prudent, reasonable and to the benefit of
the Enbridge Mainline and include, but are not limited to, maintenance,
integrity, equipment additions, improvements and new facilities. Capital
Expenditures would include expansion of the Enbridge Mainline such as expanded
pipeline capacity, increased storage capacity, or the creation of new or
expansion of existing Enbridge Mainline Receipt & Delivery Points.

16.2
Enbridge is responsible for all Capital Expenditures during the Term, meaning
the IJT tolls and CLT will not be adjusted for Capital Expenditures unless
otherwise agreed to by Enbridge and the Representative Shipper Group. The 2012
Edmonton Tanks are deemed to be included in the Canadian Mainline as at June 30,
2011, and are therefore included in the IJT tolls and the CLT.

16.3
Enbridge will negotiate with the Representative Shipper Group prior to
undertaking any single project on the Enbridge Mainline with expected Capital
Expenditures greater than $250 million that expands pipeline capacity, increases
storage capacity, or creates or expands Enbridge Mainline Receipt & Delivery
Points (“Major Enbridge Mainline Expansion Capital”). With the agreement of
Enbridge and the Representative Shipper Group, the IJT tolls and respective CLT
may be adjusted to allow Enbridge to recover Major Enbridge Mainline Expansion
Capital as allowed for under Section 13.1(c). An illustrative example of Major
Enbridge Mainline Expansion Capital is set forth as Example #1 in Schedule “K”.

16.4
Projects on the Enbridge Mainline which require Capital Expenditures and which
are not supported by Enbridge because the incremental revenues associated with
such project would not cover the incremental costs, may proceed if there is
sufficient financial support from Supporting Shipper(s) pursuant to this Article
16 (a “Shipper Supported Expansion Project”). An illustrative example of a
Shipper Supported Expansion Project is set forth as Example #2 in Schedule “K”.

16.5
By execution of a Backstopping Agreement and confirmation that the proposed
project creates no adverse operational issues for Enbridge, as determined by
Enbridge acting reasonably, Enbridge will agree to undertake such Shipper
Supported Expansion Projects in accordance with the terms of such Backstopping
Agreement. In the event that Enbridge is unable to secure NEB approval for
construction of the Shipper Supported Expansion Project, the Supporting
Shipper(s) will be required to reimburse Enbridge for all of such Shipper
Supported Expansion Project’s reasonable and prudent development costs as
defined in the applicable Backstopping Agreement.

16.6
Subject to Section 16.10, additional revenues derived from tolls, including
receipt and delivery terminalling and transmission, collected on the incremental
volumes transported on the Enbridge Mainline related to such Shipper Supported
Expansion Project, net of any direct incremental costs (“Net Incremental
Revenue”) will be credited to the Backstopping Agreement’s revenue requirement.

16.7
The Backstopping Agreement will ensure that the annual revenue requirement
associated with the incremental project capital is met either through Net
Incremental Revenue from associated



(18)

--------------------------------------------------------------------------------




incremental throughput or with annual or lump sum payments from the Supporting
Shipper(s). The form and terms of a Backstopping Agreement will be developed on
a project by project basis but will utilize the following parameters: a) the
term will be no less than 5 years and no more than 10 years and can extend past
the end of the Term; b) threshold return on equity of between 11 to 15 percent
after tax; and c) capital structure of 45 percent equity. The return on equity
will be negotiated between Enbridge and the Supporting Shipper(s), and the
parties acting reasonably will consider such risks as volume, capital, cost,
credit, financial or other relevant risks. An 11 percent return would be
appropriate in a circumstance when Enbridge accepted no volume risk, did not
share in any operating or capital cost risk, and credit risk was secured by
either a letter of credit or a shipper with an Investment Grade credit rating. A
15 percent return would be appropriate in a circumstance when Enbridge accepts
substantially more risk with respect to volumes, capital, cost, credit or
financial elements of the project. Similar Shipper Supported Expansion Projects
will be evaluated on a similar basis and using similar principles.
16.8
At the end of the Term, there will be no net rate base impact to the Enbridge
Mainline as a result of Shipper Supported Expansion Projects.

16.9
For example, for a Shipper Supported Expansion Project to construct new tanks,
the Backstopping Agreement will require the recovery of the capital cost of the
tank through accelerated depreciation. To the extent that such accelerated
depreciation exceeds Enbridge’s normal depreciation rates, the excess will be
credited against rate base and future depreciation expense will be reduced
accordingly.

16.10
Enbridge will consider the Net Incremental Revenue from incremental volumes
associated with the Shipper Supported Expansion Projects compared to the
incremental capital cost to determine the amount and type of Backstopping
Arrangement it will require. To establish incremental volumes from existing
movements, Enbridge will use an appropriate time frame, typically the 12 month
period immediately preceding the month in which Enbridge anticipates the
in-service date for the new facilities.

16.11
The Backstopping Agreement will incorporate any terms that would allow the
Supporting Shipper(s)’s commitment to be reduced by Net Incremental Revenue or
capital contribution provided by one or more other Shipper(s).

16.12
Backstopping Agreements are to allow the provision of services, but nothing in
this Section 16 is intended to provide any priority service to Supporting
Shipper(s).


17.
LINE 5 CLAIM

17.1
Following final resolution of the Line 5 Claim, the Canadian Mainline portion of
any amounts (net of reasonable litigation costs incurred after June 30, 2011)
actually paid to Enbridge, recovered for that period of the Line 5 Claim from
January 1, 1995 to March 31, 2011, including any accrued interest, shall be
determined, and such portion shall be shared between Enbridge and the Shippers,
with Enbridge to receive 50% and the Shippers to receive 50% (the "Shippers Line
5 Portion”). Enbridge shall credit the Shippers Line 5 Portion against the next
applicable toll filing for both the IJT and the CLT. The Shippers Line 5 Portion
will be calculated on the basis of the required



(19)

--------------------------------------------------------------------------------




sharing under the various incentive tolling settlements that cover the period
from January 1, 1995 to March 31, 2011 where the associated costs were shared
between Enbridge and the Shippers.

18.
COMMODITY SURCHARGE

18.1
Any changes in the commodity surcharge in effect on April 1, 2011, must be
mutually agreed to by both Enbridge and the Representative Shipper Group. The
intent of any adjustment to the commodity surcharge methodology considered
during the Term is to be revenue neutral.





(24)

--------------------------------------------------------------------------------





PART V - RENEGOTIATION AND/OR TERMINATION OF THE CTS



19.
MIMIMUM THRESHOLD VOLUMES

19.1
“Minimum Threshold Volume” means a throughput of:

(a)
1,250,000 barrels per day to December 31, 2014, then

(b)
1,350,000 barrels per day during the remainder of the Term of Canadian Sourced
Hydrocarbons on the Enbridge Mainline ex-Gretna, Manitoba, as may be adjusted
pursuant to Section 19.2 and 19.5.

19.2
The Minimum Threshold Volume will be reduced by the amount that the Bakken/Three
Forks U.S. production receipts exceed 305,000 barrels per day into the Enbridge
Mainline, less those volumes in excess of 305,000 barrels per day that are
transported to delivery points other than the Enbridge Mainline Delivery Points
into Northern PADD II or Sarnia (for example, incremental transportation of
Bakken/Three Forks U.S. production on Mustang/Spearhead or other Non Enbridge
Mainline Delivery Points).

19.3
“Nine Month Moving Average” means the sum of the Monthly Moving Average Volumes
for the 9 months preceding the date of calculation, divided by 9.

19.4
“Monthly Moving Average Volume” means the volume of Canadian Sourced
Hydrocarbons transported on the Enbridge Mainline ex-Gretna, Manitoba in a
calendar month, divided by the number of days in such month.

19.5
In the event that Nine Month Moving Average falls below the Minimum Threshold
Volume, Enbridge and the Representative Shipper Group will determine if the
cause of the shortfall was due to capacity loss on the Enbridge Mainline. If it
is determined that the shortfall was due to capacity loss on the Enbridge
Mainline for reasons other than Force Majeure, the Minimum Threshold Volume will
be reduced by the corresponding shortfall amount. For purposes of determining
the applicable capacity loss, Enbridge will use the historical Nine Month Moving
Average of volumes from Canadian receipt points through Gretna as well as
deliveries ex- Superior. Schedule “G” sets forth upstream and downstream
capacity amounts as at December 31, 2010 as reference points for ex-Gretna
capacity.

19.6
Illustrative examples of the calculation of Minimum Threshold Volume are set
forth in Schedule “L”.


20.
MATERIAL CHANGE IN BUSINESS CIRCUMSTANCES

20.1
“Material Change in Business Circumstances” means:

(i)
Regulatory Change(s) or Enbridge Specific Regulatory Change(s) which results in
cumulative expenditures in a calendar year for operating costs on the Enbridge
Mainline, calculated to include an amount for depreciation expense (not
including depreciation expense resulting from Integrity Capital ) and subtract
applicable capital cost allowance, increasing by more than $10,000,000 over what
such annual operating costs would have been (based on Enbridge’s applicable
operating standards immediately prior to the



(25)

--------------------------------------------------------------------------------




Regulatory Change(s) or Enbridge Specific Regulatory Change(s)) absent the
Regulatory Change(s) or Enbridge Specific Regulatory Change(s); or
(ii)
Regulatory Change(s) which results in cumulative expenditures (commencing on the
date of the first such Regulatory Change) for Integrity Capital on the Enbridge
Mainline increasing by more than $100,000,000 over what such costs would have
been absent the Regulatory Changes, provided however that such Regulatory
Changes(s) are broadly applicable to the Enbridge Mainline and all similar
liquids pipelines.

20.2
The IJT and CLT include (and therefore Enbrige is responsible for) the first
$10,000,000 in operating expenses in each calendar year on the Enbridge Mainline
associated with any Regulatory Changes or Enbridge Specific Regulatory Changes,
as applicable, and the first $100,000,000 of Integrity Capital during the Term
on the Enbridge Mainline associated with any Regulatory Changes. In calculating
that amounts attributable to such operating expenses or Integrity Capital,
Enbridge shall deduct from such calculation any amount that Enbridge would have
otherwise spent absent such Regulatory Change or Enbridge Specific Regulatory
Change, as applicable.


21.
EVENTS TRIGGERING A RENEGOTIATION PERIOD

21.1
If the Keystone XL pipeline project does not receive the required U.S.
presidential permit by January 1, 2013, then the Representative Shipper Group
may, on or before February 1, 2013, provide to Enbridge a Renegotiation Notice.

21.2
If the Material Change in Business Circumstances referred to in Section 20.1(ii)
occurs, Enbridge will, as soon as reasonably practicable following such
occurrence, provide notice to the Representative Shipper Group. Following
receipt of such notice, the Representative Shipper Group and Enbridge shall meet
to determine whether they can agree to a Contingent Toll Adjustment under
Article 13. In the event a Contingent Toll Adjustment is not agreed to within 90
days, then the Representative Shipper Group may provide to Enbridge a
Renegotiation Notice.

21.3
If the Nine-Month Moving Average is less than the Minimum Threshold Volume, then
Enbridge may, as soon as is reasonably practicable following the occurrence of
such event, provide to the Representative Shipper Group a Renegotiation Notice.

21.4
Upon receipt by either Enbridge or the Representative Shipper Group of a
Renegotiation Notice, Enbridge and the Representative Shipper Group (the
“Renegotiating Team”) shall meet and use reasonable efforts to agree on how the
CTS can be amended to accommodate the events referred to in Section 21.1, 21.2,
or 21.3 above.

21.5
If, within 90 days following receipt of the Renegotiation Notice, the
Renegotiating Team is unable to agree on how the CTS can be amended, then the
Renegotiating Team may agree to extend the renegotiation period. If the
Renegotiating Team does not agree to extend the renegotiation period, then the
CTS terminates and Enbridge will file a new toll application for the Canadian
Mainline.

21.6
The IJT and the CLT will apply during the renegotiation period and will become
the interim toll after the renegotiation period until a new toll filing is
approved by the NEB.



(26)

--------------------------------------------------------------------------------





PART VI – OTHER CTS MATTERS



22.
REPRESENTATIVE SHIPPER GROUP

22.1
Enbridge will work with its Shippers, CAPP and Western Canadian Producers to
develop, by July 3, 2012, and thereafter file with the NEB, a transparent
process, in compliance with current regulatory requirements, to review and
administer issues related to the CTS and the formation of the Representative
Shipper Group. This process is intended to be used toward reaching agreement on
the resolution of issues related to the CTS during the Term and to provide a
counter-party to negotiate any required changes to the CTS resulting from
unanticipated events relating to the CTS, with a view to reducing adversarial
aspects of NEB and FERC hearings, as well as reducing hearing time and
associated costs.

22.2
The Representative Shipper Group will have representation from CAPP, CAPP
members and other Shippers or interested parties as applicable (the
“Representative Shipper Group”).


23.
SERVICE LEVELS

23.1
The Enbridge Service Levels, as adjusted from time to time, will continue to
apply.


24.
GENERAL TANKAGE PRINCIPLES

24.1
During the Term, Enbridge will provide sufficient receipt and breakout tankage
to manage the receipt and transportation of crude petroleum in accordance with
the Enbridge Service Levels under normal operating conditions.

24.2
Any incremental delivery tankage requirements requested by a Shipper are the
responsibility of that Shipper.


25.
END OF TERM ISSUES

25.1
Enbridge and the Representative Shipper Group will, no later than July 1, 2019,
establish a group for the purposes of negotiating a new settlement following
expiry of the CTS (the “2021 Negotiating Team”). The 2021 Negotiation Team will
begin to negotiate a new settlement that is applicable after the expiry of the
CTS. The 2021 Negotiating Team will also review and endorse discretionary
capital projects proposed by Enbridge under the CTS in the last two years of the
CTS, prior to Enbridge undertaking any such discretionary capital projects.
Discretionary capital projects will include any projects less than $250 million
excluding maintenance capital and Integrity Capital projects. If negotiations
for a new settlement fail, the CTS will terminate on June 30, 2021 and Enbridge
will, exercising reasonable diligence, file a new application for tolls with the
NEB for the Canadian Mainline. The IJT and CLT tolls will become the interim
tolls until the new toll application is approved by the NEB.

25.2
At the end of the Term, Enbridge will not carry forward amounts based on toll or
volume variances in a new settlement agreement or extended CTS unless otherwise
agreed to by Enbridge and the 2021 Negotiation Team.



(27)

--------------------------------------------------------------------------------




25.3
Unless otherwise mutually agreed to by Enbridge and the 2021 Negotiating Team,
the cumulative amount spent by Enbridge on maintenance and integrity in the last
two years of the CTS must be equal to or greater than an amount equal to the
average annual amount spent by Enbridge on maintenance and integrity, excluding
any amounts spent as a result of Regulatory Changes or Enbridge Specific
Regulatory Changes, in the first eight years of the CTS multiplied by 2.

25.4
The 2010 Depreciation Technical Update Study incorporates a truncation date of
2039 which was approved by the NEB on May 8, 2010. At the end of the Term, the
depreciation rates to be applied to rates subject to the NEB’s jurisdiction,
exclusive of the rates covered by Section 25.5 below, will be based on the
depreciation truncation date implicit in the 2010 Depreciation Technical Update
Study subject to Section 25.5.

25.5
Applicable depreciation rates for the assets comprising the Enbridge Mainline
are set forth in Schedules “H” and “I”.



(31)

--------------------------------------------------------------------------------





PART VII – GENERAL PROVISIONS



26.
REPORTING AND FILING REQUIREMENTS

26.1
Each February during the Term, Enbridge will provide the Representative Shipper
Group with a summary of capital additions for the prior year and forecast
capital additions for the current year to the Enbridge Mainline rate base in
total and will detail individual items that exceed $50 million, and the
aggregate amount of capital under Shipper Supported Expansion Project(s) in
accordance with the Capital Reporting Template. Enbridge will continue to meet
with Shippers to annually review the Enbridge Mainline integrity plan, metrics
and overall operating plan.

26.2
In addition, each February of 2019, 2020 and 2021, Enbridge will provide a
summary of the forecast capital additions to the Enbridge Mainline rate base for
all pending projects or future projects anticipated to be initiated before the
end of the Term that exceed $50 million that could result in an addition to the
Enbridge Mainline rate base either before or after the end of the Term.

26.3
Enbridge shall file with the applicable regulator and make available to
interested parties copies of the CTS tolls and tariffs for each year.

26.4
Subject to NEB approval, the intention of the CTS is that Enbridge will be
exempt from the requirement for Enbridge to file financial forecasts and
Financial Surveillance Reports, consistent with the relief granted pursuant to
Board Order TO-3-2000, as amended.


27.
AUDIT

27.1
Enbridge shall file an external auditors’ report for the Enbridge consolidated
financial statements with the NEB annually for each fiscal year ending December
31 by March 31 of the following year. The same such auditor’s report will be
provided to all other interested parties on request.

27.2
The Enbridge consolidated financial statements for each fiscal year ending
December 31st will be audited by an independent auditor and reported in a manner
consistent with Canadian Auditing Standards. The purpose of this audit is to
confirm that the financial results as reflected on are in accordance with the
provisions of the CTS, including the completeness and accuracy of the annual
tolls and any relevant surcharges.

27.3
Upon 60 days notice to Enbridge by the Representative Shipper Group, and subject
to Enbridge’s confidentiality obligations to third parties, the Representative
Shipper Group shall be able to, on two occasions, elect to engage an independent
accountant or other auditor to conduct its own audit of the Enbridge financial
results and of all data and information related to and necessary to establish
compliance with the CTS, provided that no such audit shall occur any later than
24 months from the end of the Term. The independent accountant or other auditor
will enter into a confidentiality agreement with Enbridge to ensure
non-disclosure of confidential or commercial information. Enbridge agrees to
undertake all reasonable commercial efforts to assist in the completion of the
audit on a timely basis, during normal business hours. Shippers shall bear all
third party costs associated with such audits.



(32)

--------------------------------------------------------------------------------





28.
ACCOUNTING

28.1
Enbridge will continue to use flow through tax accounting as directed by the NEB
under order Order TO-1-92.


29.
AFFILIATES

29.1
Enbridge agrees to abide by the Enbridge Canadian Affiliate Relationship Code
which was developed in collaboration with CAPP, as may be amended from time to
time, the current version of which is posted on Enbridge’s website at:

http://www.enbridge.com/InvestorRelations/CorporateGovernance/~/media/Site%20Documents/
Investor%20Relations/Corporate%20Governance/Key%20Documents/carc-epi-2010.ashx .


(33)

--------------------------------------------------------------------------------





30.
DISPUTE RESOLUTION

30.1
To facilitate the resolution of any disputes regarding the CTS in an efficient
and expedited manner, disputes arising under this CTS (“Dispute”) shall be
resolved in accordance with the dispute resolution mechanism set forth in this
Article 30. For clarity, this Article 30 is not intended to permit a party to
renegotiate terms that have been agreed to in the CTS or to resolve deadlocks
between the parties over an action where the approval of any parties is required
under this CTS to such action.

30.2
In the event of a Dispute, either of Enbridge or a Shipper(s) (the Shipper or
group of Shippers initiating the Dispute the “Disputing Shipper Group”) that
wishes to initiate dispute resolution shall give written notice (the “Dispute
Notice”) to any party of a Dispute and outline in reasonable detail the relevant
information concerning the Dispute. The Disputing Shipper Group may self-form
and is not dependent on formation pursuant to Section 22.1. Within fourteen (14)
days following receipt of the Dispute Notice, Enbridge and the Disputing Shipper
Group will each appoint representatives to meet to discuss and attempt to
resolve the Dispute. Such representatives shall be individuals that are
technically qualified to appreciate and assess the Dispute and have authority to
negotiate the Dispute. If the Dispute is not settled within ninety (90) days of
receipt of the Dispute Notice, the negotiation will be deemed to have failed.

30.3
If the Dispute is not resolved pursuant to the process above, the Dispute may be
referred to the NEB or other applicable regulator by either Enbridge or the
Disputing Shipper Group, to be resolved on an expedited basis.

30.4
Notwithstanding the above, any parties retain all rights for dispute resolution
with the applicable regulator.



(35)

--------------------------------------------------------------------------------





PART VIII – LINE 9 MATTERS



31.
LINE 9

31.1
Enbridge owns and operates Line 9, a common carrier pipeline system regulated
under the NEB Act. The assets included in Line 9 are outlined in Schedule “C”.

31.2
Line 9 tolls are currently set on a standalone basis and will continue to be set
on a standalone basis under the CTS regardless of whether Line 9 is used for
East to West or West to East service or is used for partial East to West and
partial West to East service. Standalone tolling under the CTS continues to
treat Line 9 assets as separate and distinct assets from the Enbridge Mainline
assets. Standalone tolling under the CTS continues to base Line 9 tolls on the
separate and distinct Line 9 rate base.

31.3
Line 9 tolls are currently published under an NEB approved Line 9 Tariff.
Subject to applicable law and approval by the NEB, tolls for transportation of
hydrocarbons on Line 9 will continue to be published under a separate Line 9
tariff. In the event that Enbridge applies to reverse service on Line 9 and such
reversal is approved by the NEB, such that Line 9 or a portion of Line 9 is
operated in a fashion that allows volumes to flow from the Canadian Mainline
into Line 9 and supports flow of hydrocarbons from West to East in Line 9,
Enbridge may file, at its discretion, a negotiated International Joint Tariff
for delivery on Line 9 at that time.

31.4
In the event that Enbridge files an application to reverse service on Line 9 or
a portion of Line 9 and such reversal is approved by the NEB, the stand alone
toll for the transportation of hydrocarbons on Line 9 in a West to East service
(“Line 9 Local Tolls”) shall be adjusted annually, up or down, at a rate of 75%
of the GDPP Index.

31.5
The CTS is unrelated to any decision regarding the possible reversal of Line 9.
The CTS does not limit in any way a party’s rights to make submissions and fully
participate in any Line 9 reversal facilities application and is entirely
without prejudice to the position of any party in such an application.

31.6
Subject to applicable law, tolls under a negotiated international joint tariff
for the transportation of hydrocarbons from the Canadian Mainline to delivery
points on Line 9 will be published when available.

31.7
Enbridge may offer incentives in order to attract incremental volumes onto Line
9, provided such toll incentives on Line 9 are offered equally to all shippers
on Line 9, as adjusted for distance and commodity types.

31.8
The CTS is unrelated to any decision regarding the responsibility for the costs
of abandoning Line 9. The CTS is entirely without prejudice to the position of
any party on the question of responsibility for the cost of abandonment of Line
9.

31.9
All Canadian pipeline assets owned by Enbridge that are regulated by the NEB,
including Line 9, are being addressed in the LMCI process. The LMCI process will
determine the methodology by which costs for abandonment should be collected by
a pipeline. Enbridge will file all required information under LMCI as per the
NEB schedules for Line 9. Through the LMCI process, whatever



(36)

--------------------------------------------------------------------------------




abandonment costs the NEB approves for pre-collection from shippers on Line 9
will form part of the standalone costs of Line 9. Enbridge will not apply for
abandonment of Line 9 during the Term unless ordered to do so by the NEB.
31.10
For greater certainty, all parties may fully participate in the LMCI process or
any other proceeding related to abandonment and the CTS does not limit in any
way a party’s right to make submissions regarding Line 9 abandonment or
abandonment costs. The CTS is unrelated to the ultimate decision regarding the
responsibility for abandonment costs for Line 9.

31.11
"Line 9 Capital Expenditure" means expenditures on the Line 9 made by Enbridge
which, under Oil Pipeline Uniform Accounting Regulations, require capitalization
as fixed assets. Line 9 Capital Expenditures must be prudent, reasonable and to
the benefit of Line 9 and include, but are not limited to, maintenance,
integrity, equipment additions, improvements and new facilities. Line 9 Capital
Expenditures would include expansion of Line 9 such as expanded pipeline
capacity, increased storage capacity, or the creation or expansion of new Line 9
receipt and delivery points.

31.12
Enbridge is responsible for all Line 9 Capital Expenditures on Line 9 during the
Term.

31.13
Enbridge will negotiate with shippers on Line 9 prior to any single project on
Line 9 with expected Line 9 Capital Expenditures greater than $25 million that
expands pipeline capacity, increases storage capacity, or creates or expands new
Line 9 receipt and delivery points.

31.14
Projects on Line 9 which require Line 9 Capital Expenditures and which are not
supported by Enbridge because the incremental revenues associated with such
project would not cover the incremental costs, may proceed if there is
sufficient financial support from a shipper(s) on Line 9 (a “Line 9 Shipper
Supported Expansion Project”).

31.15
By execution of an agreement whereby a shipper on Line 9 agrees to backstop
Enbridge’s revenue requirement for Line 9 Shipper Supported Expansion Projects
(a “Line 9 Backstopping Agreement”) and confirmation that the proposed project
creates no adverse operational issues for Enbridge, as determined by Enbridge
acting reasonably, Enbridge will agree to undertake such Line 9 Shipper
Supported Expansion Projects in accordance with the terms of such Line 9
Backstopping Agreement. In the event that Enbridge is unable to secure NEB
approval for construction of the project, the shipper on Line 9 who supports a
Line 9 Shipper Supported Expansion Project by executing a Line 9 Backstopping
Agreement (the “Line 9 Supporting Shipper(s)") will be required to reimburse
Enbridge for all of the project's reasonable and prudent development costs as
defined in the applicable Line 9 Backstopping Agreement.

31.16
Subject to Section 31.20, additional revenues derived from tolls, including
receipt and delivery terminalling and transmission, collected on the incremental
volumes transported on the Enbridge Mainline and Line 9 related to such Line 9
Shipper Supported Expansion Project, net of any direct incremental costs (“Net
Line 9 Incremental Revenue”) will be credited to the Line 9 Backstopping
Agreement’s revenue requirement.

31.17
The Line 9 Backstopping Agreement will ensure that the annual revenue
requirement associated with the incremental project capital is met either
through Net Line 9 Incremental Revenue from associated incremental throughput or
lump sum payments from the Line 9 Supporting Shipper(s). The form and terms of a
Line 9 Backstopping Agreement will be developed on a project by project



(36)

--------------------------------------------------------------------------------




basis but will utilize the following parameters: a) the term will be no less
than 5 years and no more than 10 years and can extend past the end of the Term;
b) threshold return on equity of between 11 to 15 percent after tax; and c)
capital structure of 45 percent equity. The return on equity will be negotiated
between, Enbridge and the Line 9 Supporting Shipper(S), and the parties acting
reasonably, will consider such risks as volume, capital, cost, credit, financial
or other relevant risks. An 11 percent return would be appropriate in a
circumstance when Enbridge accepted no volume risk, did not share in any
operating or capital cost risk, and credit risk was secured by either a letter
of credit or a shipper with an Investment Grade credit rating. A 15 percent
return would be appropriate in a circumstance when Enbridge accepts
substantially more risk with respect to volumes, capital, cost, credit or
financial elements of the project. Similar Line 9 Shipper Supported Expansion
Projects will be evaluated on a similar basis and using similar principles.
31.18
At the end of the Term, there will be no net rate base impact to Line 9 as a
result of Line 9 Shipper Supported Expansion Projects.

31.19
For example, for a Line 9 Shipper Supported Expansion Project to construct new
tanks, the Line 9 Backstopping Agreement will require the recovery of the
capital cost of the tank through accelerated depreciation. To the extent that
such accelerated depreciation exceeds Enbridge’s normal depreciation rates for
Line 9, the excess will be credited against the Line 9 rate base and future
depreciation expense will be reduced accordingly.

31.20
Enbridge will consider the Net Line 9 Incremental Revenue from incremental
volumes associated with Line 9 Shipper Supported Expansion Projects compared to
the incremental capital cost to determine the amount and type of Line 9
Backstopping Arrangement it will require. To establish incremental volumes from
existing movements, Enbridge will use an appropriate time frame, typically the
12 month period immediately preceding the month in which Enbridge anticipates
the in-service date for the new facilities.

31.21
The Line 9 Backstopping Agreement will incorporate any terms that would allow
the Line 9 Supporting Shipper’s commitment to be reduced by Net Line 9
Incremental Revenue or capital contribution provided by one or more other
shipper(s) on Line 9.

31.22
Line 9 Backstopping Agreements are to allow the provision of services, but
nothing in this Article 31 is intended to provide any priority service to Line 9
Supporting Shippers.

31.23
Each February during the Term, Enbridge will provide shippers on Line 9 with a
summary of capital additions for the prior year and forecast capital additions
for the current year to the Line 9 rate base in total and will detail individual
items that exceed $5 million, and the aggregate amount of capital under a
Shipper Supported Expansion Project in accordance with the Line 9 Capital
Reporting Template included in Schedule “O”. Enbridge will continue to meet with
shippers on Line 9 to annually review the Line 9 integrity plan, metrics and
overall operating plan.

31.24
In addition, each February of 2019, 2020 and 2021, Enbridge will provide a
summary of the forecast capital additions to the Line 9 rate base for all
pending projects or future projects anticipated to be initiated before the end
of the Term that exceed $5 million that could result in an addition to the Line
9 rate base before the end of the Term.



(37)

--------------------------------------------------------------------------------




31.25
Enbridge shall file with the NEB and make available to interested parties copies
of the Line 9 tolls and tariffs for each year.



(38)

--------------------------------------------------------------------------------


SCHEDULE “A” - CANADIAN MAINLINE




PIPELINES & FACILITIES
Line 1
Line 2
Line 3
Line 4
Line 5
Line 6B
Line 7
Line 10
Line 11
Line 65
Line 67
All related facilities associated with the above noted pipelines

RECEIPT POINTS
DELIVERY POINTS
Edmonton, Alberta
Edmonton, Alberta
Hardisty, Alberta
Hardisty, Alberta
Kerrobert, Saskatchewan
Kerrobert, Saskatchewan
Regina, Saskatchewan
Stony Beach, Saskatchewan
Cromer, Manitoba
Regina, Saskatchewan
Sarnia, Ontario
Milden, Saskatchewan
Westover, Ontario
Gretna, Manitoba
 
Sarnia, Ontario
 
Nanticoke, Ontario

2012 Edmonton Tanks
(a)
Tank #36, shell capacity of 260,000 barrels per day in service on or about
September 1, 2012;

(b)
Tank #38, shell capacity of 186,000 barrels per day in service, on or about
September 1, 2012;

(c)
Tank # 33 and Tank # 37 each with shell capacity of 372,000 barrels expected to
be in service on, or about, December 1, 2012; and

(d)
the demolition of Tank #13 and Tank #17.



A-1

--------------------------------------------------------------------------------


SCHEDULE “B” - LAKEHEAD SYSTEM






PIPELINES & FACILITIES
Line 1
Line 2
Line 3
Line 4
Line 5
Line 6A
Line 6B
Line 10
Line 14/64
Line 61
Line 62
Line 65
Line 67
All related facilities associated with the above noted pipelines

RECEIPT POINTS
DELIVERY POINTS
Clearbrook, Minnesota
Clearbrook, Minnesota
Mokena, Illinois
Superior, Wisconsin
Griffith, Indiana
Lockport & Mokena, Illinois
Stockbridge, Michigan
Flanagan, Illinois
Lewiston, Michigan
Griffith, Indiana
 
Stockbridge, Michigan
 
Marysville, Michigan
 
Rapid River, Michigan
 
West Seneca, New York





B-1

--------------------------------------------------------------------------------


SCHEDULE “C” - LINE 9 FACILITIES EAST BOUND SERVICE




PIPELINES & FACILITIES
Line 9
All related facilities associated with the above noted pipeline

RECEIPT POINTS
DELIVERY POINTS
Sarnia, Ontario
North Westover, Ontario
 
Montreal, Quebec





C-1

--------------------------------------------------------------------------------


SCHEDULE “D” - TABLE OF IJT TOLLS




These tolls will escalate each July 1 by 75% of GDPP Index beginning July 1,
2012.
Schedule “ D” ( Part 1) - IJT Tolls in U.S. Dollars per Cubic Meter
IJT-JOINT TRANSPORTATION RATES
($USD PER CUBIC METER)
FROM
TO
RATE
NGL
CND
LIGHT
MEDIUM
HEAVY
Edmonton Terminal, Alberta
Clearbrook, Minnesota
—
12.5702
13.3780
14.3201
15.9705
Superior, Wisconsin
14.3227
15.0655
15.8733
17.0053
18.9850
Lockport, Illinois
—
20.7469
21.5547
23.1509
25.9473
Mokena, Illinois
—
20.7469
21.5547
23.1509
25.9473
Flanagan, Illinois
—
20.7469
21.5547
23.1509
25.9473
Griffith, Indiana
—
20.7469
21.5547
23.1509
25.9473
Stockbridge, Michigan
—
22.8831
23.6909
25.4579
28.5542
Rapid River, Michigan
17.1569
—
—
—
—
Marysville, Michigan
21.4046
22.8831
23.6909
25.4579
28.5542
Corunna or Sarnia Terminal, Ontario
21.7335
23.2139
24.0295
25.8058
28.9124
Nanticoke, Ontario
—
25.2211
26.2112
28.1620
31.5741
West Seneca, New York
—
25.5215
26.5317
28.5270
32.0181
Hardisty Terminal, Alberta
Clearbrook, Minnesota
—
—
11.9587
12.7872
14.2390
Superior, Wisconsin
—
—
14.4540
15.4724
17.2535
Lockport, Illinois
—
—
20.1354
21.6180
24.2158
Mokena, Illinois
—
—
20.1354
21.6180
24.2158
Flanagan, Illinois
—
—
20.1354
21.6180
24.2158
Griffith, Indiana
—
—
20.1354
21.6180
24.2158
Stockbridge, Michigan
—
—
22.2716
23.9250
26.8227
Rapid River, Michigan
—
—
—
—
—
Marysville, Michigan
—
—
22.2716
23.9250
26.8227
Corunna or Sarnia Terminal, Ontario
—
—
22.6102
24.2729
27.1809
Nanticoke, Ontario
—
—
24.7919
26.6291
29.8425
West Seneca, New York
—
—
25.1124
26.9941
30.2865



D-1

--------------------------------------------------------------------------------


Schedule “ D” ( Part 1) - IJT Tolls in U.S. Dollars per Cubic Meter - continued




IJT-JOINT TRANSPORTATION RATES
($USD PER CUBIC METER)
FROM
TO
RATE
NGL
CND
LIGHT
MEDIUM
HEAVY
Kerrobert Station, Saskatchewan
Clearbrook, Minnesota
—
—
10.5313
—
12.4975
Superior, Wisconsin
11.7606
—
13.0266
—
15.5120
Lockport, Illinois
—
—
18.7080
—
22.4743
Mokena, Illinois
—
—
18.7080
—
22.4743
Flanagan, Illinois
—
—
18.7080
—
22.4743
Griffith, Indiana
—
—
18.7080
—
22.4743
Stockbridge, Michigan
—
—
20.8442
—
25.0812
Rapid River, Michigan
14.5948
—
—
—
—
Marysville, Michigan
18.8425
—
20.8442
—
25.0812
Corunna or Sarnia Terminal, Ontario
19.1715
—
21.1828
—
25.4394
Nanticoke, Ontario
—
—
23.3645
—
28.1011
West Seneca, New York
—
—
23.685
—
28.5450
Regina Terminal, Saskatchewan
Clearbrook, Minnesota
—
—
7.6683
—
9.0047
Superior, Wisconsin
—
—
10.1636
—
12.0192
Lockport, Illinois
—
—
15.8450
—
18.9815
Mokena, Illinois
—
—
15.8450
—
18.9815
Flanagan, Illinois
—
—
15.8450
—
18.9815
Griffith, Indiana
—
—
15.8450
—
18.9815
Stockbridge, Michigan
—
—
17.9812
—
21.5884
Rapid River, Michigan
—
—
—
—
—
Marysville, Michigan
—
—
17.9812
—
21.5884
Corunna or Sarnia Terminal, Ontario
—
—
18.3198
—
21.9466
Nanticoke, Ontario
—
—
20.5015
—
24.6083
West Seneca, New York
—
—
20.8221
—
25.0522
Cromer Terminal, Manitoba
Clearbrook, Minnesota
—
—
5.6002
5.9201
6.4816
Superior, Wisconsin
7.3226
—
8.0955
8.6053
9.4961
Lockport, Illinois
—
—
13.7769
14.7509
16.4584
Mokena, Illinois
—
—
13.7769
14.7509
16.4584
Flanagan, Illinois
—
—
13.7769
14.7509
16.4584
Griffith, Indiana
—
—
13.7769
14.7509
16.4584
Stockbridge, Michigan
—
—
15.9131
17.0579
19.0653
Rapid River, Michigan
10.1568
—
—
—
—
Marysville, Michigan
14.4045
—
15.9131
17.0579
19.0653
Corunna or Sarnia Terminal, Ontario
14.7335
—
16.2517
17.4057
19.4235
Nanticoke, Ontario
—
—
18.4334
19.7620
22.0852
West Seneca, New York
—
—
18.7539
20.1269
22.5291



D-2

--------------------------------------------------------------------------------


Schedule “ D” ( Part 2) - IJT Tolls in U.S. Dollars per Barrel




IJT-JOINT TRANSPORTATION RATES
($USD PER BARREL)
FROM
TO
Rate
NGL
CND
LIGHT
MEDIUM
HEAVY
Edmonton Terminal, Alberta
Clearbrook, Minnesota
—
1.9985
2.1269
2.2767
2.5391
Superior, Wisconsin
2.2771
2.3952
2.5237
2.7036
3.0184
Lockport, Illinois
—
3.2985
3.4269
3.6807
4.1253
Mokena, Illinois
—
3.2985
3.4269
3.6807
4.1253
Flanagan, Illinois
—
3.2985
3.4269
3.6807
4.1253
Griffith, Indiana
—
3.2985
3.4269
3.6807
4.1253
Stockbridge, Michigan
—
3.6381
3.7666
4.0475
4.5398
Rapid River, Michigan
2.7277
—
—
—
—
Marysville, Michigan
3.4031
3.6381
3.7666
4.0475
4.5398
Corunna or Sarnia Terminal, Ontario
3.4554
3.6907
3.8204
4.1028
4.5967
Nanticoke, Ontario
—
4.0098
4.1672
4.4774
5.0199
West Seneca, New York
—
4.0576
4.2182
4.5354
5.0905
Hardisty Terminal, Alberta
Clearbrook, Minnesota
—
—
1.9013
2.0330
2.2638
Superior, Wisconsin
—
—
2.2980
2.4599
2.7431
Lockport, Illinois
—
—
3.2013
3.4370
3.8500
Mokena, Illinois
—
—
3.2013
3.4370
3.8500
Flanagan, Illinois
—
—
3.2013
3.4370
3.8500
Griffith, Indiana
—
—
3.2013
3.4370
3.8500
Stockbridge, Michigan
—
—
3.5409
3.8038
4.2645
Rapid River, Michigan
—
—
—
—
—
Marysville, Michigan
—
—
3.5409
3.8038
4.2645
Corunna or Sarnia Terminal, Ontario
—
—
3.5947
3.8591
4.3214
Nanticoke, Ontario
—
—
3.9416
4.2337
4.7446
West Seneca, New York
—
—
3.9926
4.2917
4.8152











D-3

--------------------------------------------------------------------------------


Schedule “ D” ( Part 2) - IJT Tolls in U.S. Dollars per Barrel - continued




IJT-JOINT TRANSPORTATION RATES
($USD PER BARREL)
FROM
TO
RATE
NGL
CND
LIGHT
MEDIUM
HEAVY
Kerrobert Station, Saskatchewan
Clearbrook, Minnesota
—
—
1.6743
—
1.9869
Superior, Wisconsin
1.8698
—
2.0711
—
2.4662
Lockport, Illinois
—
—
2.9743
—
3.5731
Mokena, Illinois
—
—
2.9743
—
3.5731
Flanagan, Illinois
—
—
2.9743
—
3.5731
Griffith, Indiana
—
—
2.9743
—
3.5731
Stockbridge, Michigan
—
—
3.3140
—
3.9876
Rapid River, Michigan
2.3204
—
—
—
—
Marysville, Michigan
2.9957
—
3.3140
—
3.9876
Corunna or Sarnia Terminal, Ontario
3.0480
—
3.3678
—
4.0445
Nanticoke, Ontario
—
—
3.7147
—
4.4677
West Seneca, New York
—
—
3.7656
—
4.5383
Regina Terminal, Saskatchewan
Clearbrook, Minnesota
—
—
1.2192
—
1.4316
Superior, Wisconsin
—
—
1.6159
—
1.9109
Lockport, Illinois
—
—
2.5192
—
3.0178
Mokena, Illinois
—
—
2.5192
—
3.0178
Flanagan, Illinois
—
—
2.5192
—
3.0178
Griffith, Indiana
—
—
2.5192
—
3.0178
Stockbridge, Michigan
—
—
2.8588
—
3.4323
Rapid River, Michigan
—
—
—
—
—
Marysville, Michigan
—
—
2.8588
—
3.4323
Corunna or Sarnia Terminal, Ontario
—
—
2.9126
—
3.4892
Nanticoke, Ontario
—
—
3.2595
—
3.9124
West Seneca, New York
—
—
3.3104
—
3.9830
Cromer Terminal, Manitoba
Clearbrook, Minnesota
—
—
0.8904
0.9412
1.0305
Superior, Wisconsin
1.1642
—
1.2871
1.3681
1.5098
Lockport, Illinois
—
—
2.1904
2.3452
2.6167
Mokena, Illinois
—
—
2.1904
2.3452
2.6167
Flanagan, Illinois
—
—
2.1904
2.3452
2.6167
Griffith, Indiana
—
—
2.1904
2.3452
2.6167
Stockbridge, Michigan
—
—
2.5300
2.7120
3.0311
Rapid River, Michigan
1.6148
—
—
—
—
Marysville, Michigan
2.2901
—
2.5300
2.7120
3.0311
Corunna or Sarnia Terminal, Ontario
2.3424
—
2.5838
2.7673
3.0881
Nanticoke, Ontario
—
—
2.9307
3.1419
3.5113
West Seneca, New York
—
—
2.9816
3.1999
3.5818





D-4

--------------------------------------------------------------------------------


SCHEDULE “E” - TABLE OF CLT TOLLS






These tolls will escalate each July 1 by 75% of GDPP Index beginning July 1,
2012.


Schedule “ E” ( Part 1) - CLT Tolls in Canadian Dollars per Cubic Meter




CLT - LIGHT CRUDE TRANSMISSION AND TERMINALLING TOLLS
($CDN PER CUBIC METRE)


To (Delivery Points)‰
§§From(Receipt Points)ˆˆ
Edmonton Terminal, AB
Hardisty Terminal, AIB
Kerrobert Station, SK
Regina Terminal, SK
Cromer Terminal, MB
International Boundary near Sarnia, ON
Sarnia Terminal, ON
Westover, ON
Edmonton Terminal, AB
1.484
—
—
—
—
—
—
—
Hardisty Terminal, AB
2.947
—
—
—
—
—
—
—
Kerrobert Station, SK
4.418
2.955
—
—
—
—
—
—
Milden, SK
5.370
3.908
—
—
—
—
—
—
Stony Beach Take-off, SK
7.368
5.905
4.434
—
—
—
—
—
Regina Terminal, SK
7.368
5.905
4.434
1.484
—
—
—
—
Gretna Station, MB
11.865
—
—
5.981
—
—
—
—
International Boundary near Gretna, MB
11.404
9.941
8.470
5.519
3.388
—
—
—
Corunna or Sarnia Terminal, ON
11.990
10.528
9.056
6.106
3.975
0.586
1.484
—
Nanticoke, ON
14.239
12.776
11.305
8.354
6.223
2.835
3.732
1.121
International Boundary near Chippawa, ON
14.012
12.549
11.078
8.127
5.996
2.608
3.505
0.886





CLT - MEDIUM CRUDE TRANSMISSION AND TERMINALLING TOLLS
($CDN PER CUBIC METRE)


To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AB
Hardisty Terminal, AIB
Cromer Terminal, MB
International Boundary near Sarnia, ON
Westover, ON
Edmonton Terminal, AB
1.484
—
—
—
—
Hardisty Terminal, AB
3.064
1.484
—
—
—
Kerrobert Station, SK
—
3.073
—
—
—
Stony Beach Take-off, SK
7.839
6.259
—
—
—
Regina Terminal, SK
7.839
6.259
—
—
—
International Boundary near Gretna, MB
12.2236
10.657
3.579
—
—
Corunna or Sarnia Terminal, ON
12.831
11.251
4.174
0.594
—
Nanticoke, ON
15.259
13.679
6.602
3.023
1.172
International Boundary near Chippawa, ON
15.053
13.473
6.396
2.816
0.957



E-1

--------------------------------------------------------------------------------


Schedule “ E” ( Part 1) - CLT Tolls in Canadian Dollars per Cubic Meter -
continued




CLT - HEAVY CRUDE TRANSMISSION AND TERMINALLING TOLLS
($CDN PER CUBIC METRE)


To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AB
Hardisty Terminal, AIB
Kerrobert Station, SK
Regina Terminal, SK
Cromer Terminal, MB
International Boundary near Sarnia, ON
Edmonton Terminal, AB
1.484
—
—
—
—
—
Hardisty Terminal, AB
3.268
1.484
—
—
—
—
Kerrobert Station, SK
5.063
3.279
—
—
—
—
Stony Beach Take-off, SK
8.663
6.878
5.083
—
—
—
Regina Terminal, SK
8.663
6.878
5.083
1.484
—
—
International Boundary near Gretna, MB
13.693
11.909
10.114
6.514
3.914
—
Corunna or Sarnia Terminal, ON
14.302
12.517
10.722
7.123
4.523
0.609
Nanticoke, ON
17.045
15.260
13.465
9.866
7.266
3.352
International Boundary near Chippawa, ON
16.875
15.090
13.295
9.696
7.096
3.182



CLT - GASOLINE AND CONDENSATE TRANSMISSION AND TERMINALLING TOLLS
($CDN PER CUBIC METRE)


To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AB
Hardisty Terminal, AIB
Regina Terminal, SK
International Boundary near Sarnia, ON
Sarnia Terminal, ON
Edmonton Terminal, AB
1.484
—
—
—
—
Hardisty Terminal, AB
2.829
—
—
—
—
Kerrobert Station, SK
4.183
2.837
—
—
—
Milden, SK
5.060
—
—
—
—
Stony Beach Take-off, SK
6.897
—
—
—
—
Regina Terminal, SK
6.897
—
1.484
—
—
Gretna Station, MB
11.034
—
5.621
—
—
International Boundary near Gretna, MB
10.571
—
—
—
—
Corunna or Sarnia Terminal, ON
11.150
—
—
0.578
1.484
Nanticoke, ON
13.218
—
—
2.647
3.552
International Boundary near Chippawa, ON
12.970
—
—
2.399
3.305



E-2

--------------------------------------------------------------------------------

Schedule “ E” ( Part 1) - CLT Tolls in Canadian Dollars per Cubic Meter -
continued




CLT - NATURAL GAS LIQUIDS TRANSMISSION AND TERMINALLING TOLLS
($CDN PER CUBIC METRE)


To (Delivery Points) ‰
§From (Receipt Points)ˆ
Edmonton Terminal, AB
Kerrobert Station, SK
Cromer Terminal, MB
International Boundary near Gretna, MB
10.363
7.723
3.149
Corunna or Sarnia Terminal, ON
10.940
8.299
3.726





E-3

--------------------------------------------------------------------------------


Schedule “ E” (Part 2) - CLT Tolls in Canadian Dollars per Barrel




CLT - LIGHT CRUDE TRANSMISSION AND TERMINALLING TOLLS
($CDN PER BARREL)


To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AB
Hardisty Terminal, AIB
Kerrobert Station, SK
Regina Terminal, SK
Cromer Terminal, MB
International Boundary near Sarnia, ON
Sarnia Terminal, ON
Westover, ON
Edmonton Terminal, AB
0.236
—
—
—
—
—
—
—
Hardisty Terminal, AB
0.468
—
—
—
—
—
—
—
Kerrobert Station, SK
0.702
0.470
—
—
—
—
—
—
Milden, SK
0.854
0.621
—
—
—
—
—
—
Stony Beach Take-off, SK
1.171
0.939
0.705
—
—
—
—
—
Regina Terminal, SK
1.171
0.939
0.705
0.236
—
—
—
—
Gretna Station, MB
1.886
—
—
0.951
—
—
—
—
International Boundary near Gretna, MB
1.813
1.580
1.347
0.878
0.539
—
—
—
Corunna or Sarnia Terminal, ON
1.906
1.674
1.440
0.971
0.632
0.093
0.236
—
Nanticoke, ON
2.264
2.031
1.797
1.328
0.989
0.451
0.593
0.178
International Boundary near Chippawa, ON
2.228
1.995
1.761
1.292
0.953
0.415
0.557
0.141





CLT - MEDIUM TRANSMISSION AND TERMINALLING TOLLS
($CDN PER BARREL)




To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AIB
Hardisty Terminal, AB
Cromer Terminal, MB
International Boundary near Sarnia, ON
Westover, ON
Edmonton Terminal, AB
0.236
—
—
—
—
Hardisty Terminal, AB
0.487
0.236
—
—
—
Kerrobert Station, SK
—
0.488
—
—
—
Stony Beach Take-off, SK
1.246
0.995
—
—
—
Regina Terminal, SK
1.246
0.995
—
—
—
International Boundary near Gretna, MB
1.945
1.694
0.569
—
—
Corunna or Sarnia Terminal, ON
2.040
1.789
0.664
0.095
—
Nanticoke, ON
2.426
2.175
1.050
0.481
0.186
International Boundary near Chippawa, ON
2.393
2.142
1.017
0.448
0.152



E-4

--------------------------------------------------------------------------------


Schedule “ E” (Part 2) - CLT Tolls in Canadian Dollars per Barrel - continued




CLT - HEAVY CRUDE TRANSMISSION AND TERMINALLING TOLLS
($CDN PER BARREL)


To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AIB
Hardisty Terminal, AIB
Kerrobert Station, SK
Regina Terminal, SK
Cromer Terminal, MB
International Boundary near Sarina, ON
Edmonton Terminal, AB
0.236
—
—
—
—
—
Hardisty Terminal, AB
0.520
0.236
—
—
—
—
Kerrobert Station, SK
0.805
0.521
—
—
—
—
Stony Beach Take-off, SK
1.377
1.094
0.808
—
—
—
Regina Terminal, SK
1.377
1.094
0.808
0.236
—
—
International Boundary near Gretna, MB
2.177
1.893
1.608
1.036
0.622
—
Corunna or Sarnia Terminal, ON
2.274
1.990
1.705
1.132
0.719
0.097
Nanticoke, ON
2.710
2.426
2.141
1.569
1.155
0.533
International Boundary near Chippewa, ON
2.683
2.399
2.114
1.542
1.128
0.506





CLT - GASOLINE AND CONDENSATE TRANSMISSION AND TERMINALLING TOLLS
($CDN PER BARREL)


To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AB
Hardisty Terminal, AB
Regina Terminal, AB
International Boundary near Sarnia, ON
Sarnia Terminal, ON
Edmonton Terminal, AB
0.236
—
—
—
—
Hardisty Terminal, AB
0.450
—
—
—
—
Kerrobert Station, SK
0.665
0.451
—
—
—
Milden, SK
0.804
—
—
—
—
Stony Beach Take-off, SK
1.097
—
—
—
—
Regina Terminal, SK
1.097
—
0.236
—
—
Gretna Station, MB
1.754
—
0.894
—
—
International Boundary near Gretna, MB
1.681
—
—
—
—
Corunna or Sarnia Terminal, ON
1.773
—
—
0.092
0.236
Nanticoke, ON
2.102
—
—
0.421
0.565
International Boundary near Chippawa, ON
2.062
—
—
0.381
0.525



E-5

--------------------------------------------------------------------------------

Schedule “ E” (Part 2) - CLT Tolls in Canadian Dollars per Barrel - continued




CLT - NATURAL GAS LIQUIDS TRANSMISSION AND TERMINALLING TOLLS
($CDN PER BARREL)


To (Delivery Points) ‰
§From (Receipt Points)ˆ
Edmonton Terminal, AB
Kerrobert Station, SK
Cromer Terminal, MB
International Boundary near Gretna, MB
1.648
1.228
0.501
Corunna or Sarnia Terminal, ON
1.739
1.319
0.592





E-6

--------------------------------------------------------------------------------


SCHEDULE “F” - TABLE OF OUTSTANDING AMOUNT SURCHARGE




The Outstanding Amount Surcharge does not escalate.


Schedule “ F” (Part 1) - IJT Surcharges in U.S. Dollars per Cubic Meters


IJT - SURCHARGES
($USD PER CUBIC METER)


FROM
TO
RATE
NGL
CND
LIGHT
MEDIUM
HEAVY
Edmonton Terminal, Alberta
Clearbrook, Minnesota
—
0.3703
0.4025
0.4347
0.4911
Superior, Wisconsin
0.3623
0.3703
0.4025
0.4347
0.4911
Lockport, Illinois
—
0.3703
0.4025
0.4347
0.4911
Mokena, Illinois
—
0.3703
0.4025
0.4347
0.4911
Flanagan, Illinois
—
0.3703
0.4025
0.4347
0.4911
Griffith, Indiana
—
0.3703
0.4025
0.4347
0.4911
Stockbridge, Michigan
—
0.3703
0.4025
0.4347
0.4911
Rapid River, Michigan
0.3623
—
—
—
—
Marysville, Michigan
0.3623
0.3703
0.4025
0.4347
0.4911
Corunna or Sarnia Terminal, Ontario
0.3658
0.3739
0.4064
0.4389
0.4958
Nanticoke, Ontario
—
0.4539
0.4934
0.5328
0.6019
West Seneca, New York
—
0.4631
0.5034
0.5437
0.6141
Hardisty Terminal, Alberta
Clearbrook, Minnesota
—
—
0.3459
0.3736
0.4220
Superior, Wisconsin
—
—
0.3459
0.3736
0.4220
Lockport, Illinois
—
—
0.3459
0.3736
0.4220
Mokena, Illinois
—
—
0.3459
0.3736
0.4220
Flanagan, Illinois
—
—
0.3459
0.3736
0.4220
Griffith, Indiana
—
—
0.3459
0.3736
0.4220
Stockbridge, Michigan
—
—
0.3459
0.3736
0.4220
Rapid River, Michigan
—
—
—
—
—
Marysville, Michigan
—
—
0.3459
0.3736
0.4220
Corunna or Sarnia Terminal, Ontario
—
—
0.3498
0.3778
0.4268
Nanticoke, Ontario
—
—
0.4368
0.4717
0.5329
West Seneca, New York
—
—
0.4468
0.4826
0.5451



F-1

--------------------------------------------------------------------------------


Schedule “ F” (Part 1) - IJT Surcharges in U.S. Dollars per Cubic
Meters-continued




IJT - SURCHARGES
($USD PER CUBIC METER)


FROM
TO
RATE
NGL
CND
LIGHT
MEDIUM
HEAVY
Kerrobert Station, Saskatchewan
Clearbrook, Minnesota
—
—
0.2890
—
0.3526
Superior, Wisconsin
0.2601
—
0.2890
—
0.3526
Lockport, Illinois
—
—
0.2890
—
0.3526
Mokena, Illinois
—
—
0.2890
—
0.3526
Flanagan, Illinois
—
—
0.2890
—
0.3526
Griffith, Indiana
—
—
0.2890
—
0.3526
Stockbridge, Michigan
—
—
0.2890
—
0.3526
Rapid River, Michigan
0.2601
—
—
—
—
Marysville, Michigan
0.2601
—
0.2890
—
0.3526
Corunna or Sarnia Terminal, Ontario
0.2636
—
0.2929
—
0.3574
Nanticoke, Ontario
—
—
0.3799
—
0.4635
West Seneca, New York
—
—
0.3899
—
0.4757
Regina Terminal, Saskatchewan
Clearbrook, Minnesota
—
—
0.1749
—
0.2134
Superior, Wisconsin
—
—
0.1749
—
0.2134
Lockport, Illinois
—
—
0.1749
—
0.2134
Mokena, Illinois
—
—
0.1749
—
0.2134
Flanagan, Illinois
—
—
0.1749
—
0.2134
Griffith, Indiana
—
—
0.1749
—
0.2134
Stockbridge, Michigan
—
—
0.1749
—
0.2134
Rapid River, Michigan
—
—
—
—
—
Marysville, Michigan
—
—
0.1749
—
0.2134
Corunna or Sarnia Terminal, Ontario
—
—
0.1788
—
0.2181
Nanticoke, Ontario
—
—
0.2658
—
0.3242
West Seneca, New York
—
—
0.2758
—
0.3365



F-2

--------------------------------------------------------------------------------

Schedule “ F” (Part 1) - IJT Surcharges in U.S. Dollars per Cubic
Meters-continued




IJT - SURCHARGES
($USD PER CUBIC METER)


FROM
TO
RATE
NGL
CND
LIGHT
MEDIUM
HEAVY
Cromer Terminal, Manitoba
Clearbrook, Minnesota
—
—
0.0925
0.0999
0.1128
Superior, Wisconsin
0.0832
—
0.0925
0.0999
0.1128
Lockport, Illinois
—
—
0.0925
0.0999
0.1128
Mokena, Illinois
—
—
0.0925
0.0999
0.1128
Flanagan, Illinois
—
—
0.0925
0.0999
0.1128
Griffith, Indiana
—
—
0.0925
0.0999
0.1128
Stockbridge, Michigan
—
—
0.0925
0.0999
0.1128
Rapid River, Michigan
0.0832
—
—
—
—
Marysville, Michigan
0.0832
—
0.0925
0.0999
0.1128
Corunna or Sarnia Terminal, Ontario
0.0867
—
0.0963
0.1041
0.1175
Nanticoke, Ontario
—
—
0.1833
0.1980
0.2236
West Seneca, New York
—
—
0.1933
0.2088
0.2359



F-3

--------------------------------------------------------------------------------


Schedule “ F” (Part 2) - IJT Surcharges in U.S. Dollars per Barrel




IJT - SURCHARGES
($USD PER BARREL)


FROM
TO
RATE
NGL
CND
LIGHT
MEDIUM
HEAVY
Edmonton Terminal, Alberta
Clearbrook, Minnesota
—
0.0589
0.0640
0.0691
0.0781
Superior, Wisconsin
0.0576
0.0589
0.0640
0.0691
0.0781
Lockport, Illinois
—
0.0589
0.0640
0.0691
0.0781
Mokena, Illinois
—
0.0589
0.0640
0.0691
0.0781
Flanagan, Illinois
—
0.0589
0.0640
0.0691
0.0781
Griffith, Indiana
—
0.0589
0.0640
0.0691
0.0781
Stockbridge, Michigan
—
0.0589
0.0640
0.0691
0.0781
Rapid River, Michigan
0.0576
—
—
—
—
Marysville, Michigan
0.0576
0.0589
0.0640
0.0691
0.0781
Corunna or Sarnia Terminal, Ontario
0.0582
0.0594
0.0646
0.0698
0.0788
Nanticoke, Ontario
—
0.0722
0.0784
0.0847
0.0957
West Seneca, New York
—
0.0736
0.0800
0.0864
0.0976
Hardisty Terminal, Alberta
Clearbrook, Minnesota
—
—
0.0550
0.0594
0.0671
Superior, Wisconsin
—
—
0.0550
0.0594
0.0671
Lockport, Illinois
—
—
0.0550
0.0594
0.0671
Mokena, Illinois
—
—
0.0550
0.0594
0.0671
Flanagan, Illinois
—
—
0.0550
0.0594
0.0671
Griffith, Indiana
—
—
0.0550
0.0594
0.0671
Stockbridge, Michigan
—
—
0.0550
0.0594
0.0671
Rapid River, Michigan
—
—
—
—
—
Marysville, Michigan
—
—
0.0550
0.0594
0.0671
Corunna or Sarnia Terminal, Ontario
—
—
0.0556
0.0601
0.0679
Nanticoke, Ontario
—
—
0.0694
0.0750
0.0847
West Seneca, New York
—
—
0.0710
0.0767
0.0867



F-4

--------------------------------------------------------------------------------


Schedule “ F” (Part 2) - IJT Surcharges in U.S. Dollars per Barrel-continued




IJT - SURCHARGES
($USD PER BARREL)


FROM
TO
RATE
NGL
CND
LIGHT
MEDIUM
HEAVY
Kerrobert Station, Saskatchewan
Clearbrook, Minnesota
—
—
0.0460
—
0.0561
Superior, Wisconsin
0.0414
—
0.0460
—
0.0561
Lockport, Illinois
—
—
0.0460
—
0.0561
Mokena, Illinois
—
—
0.0460
—
0.0561
Flanagan, Illinois
—
—
0.0460
—
0.0561
Griffith, Indiana
—
—
0.0460
—
0.0561
Stockbridge, Michigan
—
—
0.0460
—
0.0561
Rapid River, Michigan
0.0414
—
—
—
—
Marysville, Michigan
0.0414
—
0.0460
—
0.0561
Corunna or Sarnia Terminal, Ontario
0.0419
—
0.0466
—
0.0568
Nanticoke, Ontario
—
—
0.0604
—
0.0737
West Seneca, New York
—
—
0.0620
—
0.0756
Regina Terminal, Saskatchewan
Clearbrook, Minnesota
—
—
0.0278
—
0.0339
Superior, Wisconsin
—
—
0.0278
—
0.0339
Lockport, Illinois
—
—
0.0278
—
0.0339
Mokena, Illinois
—
—
0.0278
—
0.0339
Flanagan, Illinois
—
—
0.0278
—
0.0339
Griffith, Indiana
—
—
0.0278
—
0.0339
Stockbridge, Michigan
—
—
0.0278
—
0.0339
Rapid River, Michigan
—
—
—
—
—
Marysville, Michigan
—
—
0.0278
—
0.0339
Corunna or Sarnia Terminal, Ontario
—
—
0.0284
—
0.0347
Nanticoke, Ontario
—
—
0.0423
—
0.0515
West Seneca, New York
—
—
0.0438
—
0.0535



F-5

--------------------------------------------------------------------------------

Schedule “ F” (Part 2) - IJT Surcharges in U.S. Dollars per Barrel-continued




IJT - SURCHARGES
($USD PER BARREL)


FROM
TO
RATE
NGL
CDN
LIGHT
MEDIUM
HEAVY
Cromer Terminal, Manitoba
Clearbrook, Minnesota
—
—
0.0147
0.0159
0.0179
Superior, Wisconsin
0.0132
—
0.0147
0.0159
0.0179
Lockport, Illinois
—
—
0.0147
0.0159
0.0179
Mokena, Illinois
—
—
0.0147
0.0159
0.0179
Flanagan, Illinois
—
—
0.0147
0.0159
0.0179
Griffith, Indiana
—
—
0.0147
0.0159
0.0179
Stockbridge, Michigan
—
—
0.0147
0.0159
0.0179
Rapid River, Michigan
0.0132
—
—
—
—
Marysville, Michigan
0.0132
—
0.0147
0.0159
0.0179
Corunna or Sarnia Terminal, Ontario
0.0138
—
0.0153
0.0165
0.0187
Nanticoke, Ontario
—
—
0.0291
0.0315
0.0356
West Seneca, New York
—
—
0.0307
0.0332
0.0375



F-6

--------------------------------------------------------------------------------


Schedule “ F” (Part 3) - CLT Surcharges in Canadian Dollars per Cubic Meter




CLT-LIGHT CRUDE SURCHARGE
($CDN PER CUBIC METER)


To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AIB
Hardisty Terminal, AIB
Kerrobert Station, SK
Regina Terminal, SK
Cromer Terminal, MB
International Boundary near Sarnia, ON
Sarnia Terminal, ON
Westover, ON
Edmonton Terminal, AB
—
—
—
—
—
—
—
—
Hardisty Terminal, AB
0.057
—
—
—
—
—
—
—
Kerrobert Station, SK
0.113
0.057
—
—
—
—
—
—
Milden, SK
0.150
0.094
—
—
—
—
—
—
Stony Beach Take-off, SK
0.228
0.171
0.114
—
—
—
—
—
Regina Terminal, SK
0.228
0.171
0.114
—
—
—
—
—
Gretna Station, MB
0.402
—
—
0.174
—
—
—
—
International Boundary near Gretna, MB
0.403
0.346
0.289
0.175
0.092
—
—
—
Corunna or Sarnia Terminal, ON
0.406
0.350
0.293
0.179
0.096
0.004
—
—
Nanticoke, ON
0.493
0.437
0.380
0.266
0.183
0.091
0.087
0.025
International Boundary near Chippawa, ON
0.503
0.447
0.390
0.276
0.193
0.101
0.097
0.034



CLT - MEDIUM CRUDE SURCHARGE
($CDN PER CUBIC METRE)


To (Delivery Points) ‡
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AB
Hardisty Terminal, AIB
Cromer Terminal, MB
International Boundary near Sarnia, ON
Westover, ON
Edmonton Terminal, AB
—
—
—
—
—
Hardisty Terminal, AB
0.061
—
—
—
—
Kerrobert Station, SK
—
0.061
—
—
—
Stony Beach Take-off, SK
0.246
0.185
—
—
—
Regina Terminal, SK
0.246
0.185
—
—
—
International Boundary near Gretna, MB
0.435
0.374
0.100
—
—
Corunna or Sarnia Terminal, ON
0.439
0.378
0.104
0.004
—
Nanticoke, ON
0.533
0.472
0.198
0.098
0.027
International Boundary near Chippawa, ON
0.544
0.483
0.209
0.109
0.037



F-7

--------------------------------------------------------------------------------


Schedule “ F” (Part 3) - CLT Surcharges in Canadian Dollars per Cubic
Meter-continued




CLT-HEAVY CRUDE SURCHARGE
($CDN PER CUBIC METER)


To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, Alberta
Hardisty Terminal, Alberta
Kerrobert Station, Saskatchewan
Regina Terminal, Saskatchewan
Cromer Terminal, Manitoba
Internationl Boundary near Sarnia, Ontario
Edmonton Terminal, AB
—
—
—
—
—
—
Hardisty Terminal, AB
0.069
—
—
—
—
—
Kerrobert Station, SK
0.138
0.069
—
—
—
—
Stony Beach Take-off, SK
0.278
0.209
0.139
—
—
—
Regina Terminal, SK
0.278
0.209
0.139
—
—
—
International Boundary near Gretna, MB
0.491
0.422
0.353
0.213
0.113
—
Corunna or Sarnia Terminal, ON
0.496
0.427
0.357
0.218
0.118
0.005
Nanticoke, ON
0.602
0.533
0.463
0.324
0.224
0.111
International Boundary near Chippawa, ON
0.614
0.545
0.476
0.336
0.236
0.123



CLT - GASOLINE AND CONDENSATE SURCHARGE
($CDN PER CUBIC METRE)


To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AIB
Hardisty Terminal, AIB
Regina Terminal, SK
International Boundary near Sarnia, ON
Sarnia Terminal, ON
Edmonton Terminal, AB
—
—
—
—
—
Hardisty Terminal, AB
0.052
—
—
—
—
Kerrobert Station, SK
0.104
0.052
—
—
—
Milden, SK
0.138
—
—
—
—
Stony Beach Take-off, SK
0.209
—
—
—
—
Regina Terminal, SK
0.209
—
—
—
—
Gretna Station, MB
0.369
—
0.160
—
—
International Boundary near Gretna, MB
0.370
—
—
—
—
Corunna or Sarnia Terminal, ON
0.374
—
—
0.004
—
Nanticoke, Ontario
0.454
—
—
0.084
0.080
International Boundary near Chippawa, Ontario
0.463
—
—
0.093
0.089



F-8

--------------------------------------------------------------------------------

Schedule “ F” (Part 3) - CLT Surcharges in Canadian Dollars per Cubic
Meter-continued




CLT - NATURAL GAS LIQUIDS SURCHARGE
($CDN PER CUBIC METRE)


To (Delivery Points) ‰
§From (Receipt Points)ˆ
Edmonton Terminal, AB
Kerrobert Station, SK
Cromer Terminal, MB
International Boundary near Gretna, MBnitoba
0.362
0.260
0.083
Corunna or Sarnia Terminal, Ontario
0.366
0.264
0.087



F-9

--------------------------------------------------------------------------------


Schedule “ F” (Part 4) - CLT Surcharges in Canadian Dollars per Barrel




CLT - LIGHT CRUDE SURCHARGE
($CDN PER BARREL)


 
Edmonton Terminal, AIB
Hardisty Terminal, AIB
Kerrobert Station, SK
Regina Terminal, SK
Cromer Terminal, MB
International Boundary near Sarnia, ON
Sarnia Terminal, ON
Westover, ON
Edmonton Terminal, AB
—
—
—
—
—
—
—
—
Hardisty Terminal, AB
0.009
—
—
—
—
—
—
—
Kerrobert Station, SK
0.018
0.009
—
—
—
—
—
—
Milden, SK
0.024
0.015
—
—
—
—
—
—
Stony Beach Take-off, SK
0.036
0.027
0.018
—
—
—
—
—
Regina Terminal, SK
0.036
0.027
0.018
—
—
—
—
—
Gretna Station, MB
0.064
—
—
0.028
—
—
—
—
International Boundary near Gretna, MB
0.064
0.055
0.046
0.028
0.015
—
—
—
Corunna or Sarnia Terminal, ON
0.065
0.056
0.047
0.028
0.015
0.001
—
—
Nanticoke, ON
0.078
0.069
0.060
0.042
0.029
0.014
0.014
0.004
International Boundary near Chippawa, ON
0.080
0.071
0.062
0.044
0.031
0.016
0.015
0.005





CLT - MEDIUM CRUDE SURCHARGE
($CDN PER BARREL)




To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AIB
Hardisty Terminal, AB
Cromer Terminal, MB
International Boundary near Sarnia, ON
Westover, ON
Edmonton Terminal, AB
—
—
—
—
—
Hardisty Terminal, AB
0.010
—
—
—
—
Kerrobert Station, SK
—
0.010
—
—
—
Stony Beach Take-off, SK
0.039
0.029
—
—
—
Regina Terminal, SK
0.039
0.029
—
—
—
International Boundary near Gretna, MB
0.069
0.059
0.016
—
—
Corunna or Sarnia Terminal, ON
0.070
0.060
0.017
0.001
—
Nanticoke, ON
0.085
0.075
0.031
0.016
0.004
International Boundary near Chippawa, ON
0.086
0.077
0.033
0.017
0.006



F-10

--------------------------------------------------------------------------------


Schedule “ F” (Part 4) - CLT Surcharges in Canadian Dollars per Barrel-continued




CLT - HEAVY CRUDE SURCHARGE
($CDN PER BARREL)


To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AIB
Hardisty Terminal, AIB
Kerrobert Station, SK
Regina Terminal, SK
Cromer Terminal, MB
International Boundary near Sarnia, ON
Edmonton Terminal, AB
—
—
—
—
—
—
Hardisty Terminal, AB
0.011
—
—
—
—
—
Kerrobert Station, SK
0.022
0.011
—
—
—
—
Stony Beach Take-off, SK
0.044
0.033
0.022
—
—
—
Regina Terminal, SK
0.044
0.033
0.022
—
—
—
International Boundary near Gretna, MB
0.078
0.067
0.056
0.034
0.018
—
Corunna or Sarnia Terminal, ON
0.079
0.068
0.057
0.035
0.019
0.001
Nanticoke, Ontario
0.096
0.085
0.074
0.052
0.036
0.018
International Boundary near Chippawa, ON
0.098
0.087
0.076
0.053
0.038
0.020





CLT - GASOLINE AND CONDENSATE SURCHARGE
($CDN PER BARREL)




To (Delivery Points) ‰
§§From (Receipt Points)ˆˆ
Edmonton Terminal, AB
Hardisty Terminal, AB
Regina Terminal, SK
International Boundary near Sarnia, ON
Sarnia Terminal, ON
Edmonton Terminal, AB
—
—
—
—
—
Hardisty Terminal, AB
0.008
—
—
—
—
Kerrobert Station, SK
0.017
0.008
—
—
—
Milden, SK
0.022
—
—
—
—
Stony Beach Take-off, SK
0.033
—
—
—
—
Regina Terminal, SK
0.033
—
—
—
—
Gretna Station, MB
0.059
—
0.025
—
—
International Boundary near Gretna, MB
0.059
—
—
—
—
Corunna or Sarnia Terminal, ON
0.059
—
—
0.001
—
Nanticoke, ON
0.072
—
—
0.013
0.013
International Boundary near Chippawa, ON
0.074
—
—
0.015
0.014



F-11

--------------------------------------------------------------------------------

Schedule “ F” (Part 4) - CLT Surcharges in Canadian Dollars per Barrel-continued




CLT - NATURAL GAS LIQUIDS SURCHARGE
($CDN PER BARREL)


To (Delivery Points) ‰
§From (Receipt Points)ˆ
Edmonton Terminal, AB
Kerrobert Station, SK
Cromer Terminal, MB
International Boundary near Gretna, Manitoba
0.058
0.041
0.013
Corunna or Sarnia Terminal, ON
0.058
0.042
0.014



F-12

--------------------------------------------------------------------------------


SCHEDULE “G” – ENBRIDGE MAINLINE REFERENCE CAPACITIES




As of December 31, 2010 excluding temporary capacity restrictions:
Upstream Pipeline Capacity
 
a) Line 1 - 240 kbpd
b) Line 2 - 440 kbdp
c) Line 3 - 390 kbpd
d) Line 4 - 800 kbpd
e) Line 67 - 450 kbpd
f) Line 65 - 185 kbpd
 
Downstream Pipeline Capacity:
 
a) Line 5 - 490 kbpd
b) Line 6A - 670 kbpd
c) Line 6B - 290 kbpd
d) Line 14/64 - 320 kbpd
e) Line 61 - 320 kbpd
f) Line 62 - 130 kbpd
g) Line 7 - 150 kbpd
h) Line 10 - 70 kbpd
i) Line 11 - 120 kbpd













G-1

--------------------------------------------------------------------------------


SCHEDULE “H” - CANADIAN AGREEMENTS




 
Agreement
Relevant Dates
Applicable
Depreciation
Term/End Date(s)
1
System Expansion Project (SEP) I
SEP I assets in-service December 1, 1996
Canadian Mainline Depreciation Truncation date of 2039
2
IPL/LPL and CAPP SEP II Risk Sharing Agreement dated December 8, 1998
Agreement begins January 1, 1999 and has 15 year term
Canadian Mainline Depreciation Truncation date of 2039
3
Terrace Toll Agreement Statement of Principles dated October 21, 1998
Terrace Surcharge ends December 31, 2013
Terrace Phases Depreciation Truncation date of Dec 31, 2024 (25 years)
4
Alberta Clipper Canada Settlement dated June 28, 2007
Alberta Clipper assets in-service April 1, 2010 and agreement has 15 year term
Depreciation calculated over 30 years
5
Line 4 Extension Settlement dated June 28, 2007
Line 4 Extension assets in-service April 1, 2009 and agreement has 15 year term
Depreciation calculated over 30 years
6
Southern Access Enbridge Pipelines Surcharge Terms (Appendix A of the Mainline
Expansion Toll Mechanism dated January 31, 2008)
Southern Access assets in-service May 31, 2008 and agreement has 30 year term
Depreciation calculated over 30 years
7
2011 ITS dated April 1, 2011
Effective to tolls from April 1, 2011 to December 31, 2011
Canadian Mainline Depreciation Truncation date of 2039





H-1

--------------------------------------------------------------------------------


SCHEDULE “I” - U.S. AGREEMENTS




A
Facility Surcharge Mechanism Agreement inclusive of the following:
Relevant Dates
Applicable Depreciation Term/End Date(s)
1
Superior Manifold Modification Project-FERC Docket No. 0R04-2
Assets included in 2004 filing
*Depreciation truncation date calculated as 2031 based on 2006 Lakehead System
Depreciation Study
2
Griffith Hartsdale Transfer Lines Project-FERC Docket No, 0R04-02
Assets included in 2004 toll filing
*Depreciation truncation date calculated as 2031 based on 2006 Lakehead System
Depreciation Study
3
Hartsdale Lease Tanks-FERC Docket No. 0R04-02
Lease tanks in-service in January 2004. Agreement expires December 31, 2012 with
option to renew for 1 year
*Depreciation truncation date calculated as 2031 based on 2006 Lakehead System
Depreciation Study
4
Southern Access Mainline Expansion Surcharge Terms (Exhibit III of Offers of
Settlement)-FERC Docket No. 0R06-03
Southern Access assets in-service April 1, 2008 and agreement has a 30 year term
Depreciation calculated over 30 years per agreement
5
Tank 34 at Superior Terminal & Tank 79 at Griffith Terminal-FERC Docket No.
0R08-10
Assets included in 2008 filing
*Depreciation truncation date calculated as 2031 based on 2006 Lakehead System
Depreciation Study
6
Clearbrook Manifold-FERC Docket No. 0R08-10
Assets included in 2008 filing
*Depreciation truncation date calculated as 2031 based on 2006 Lakehead System
Depreciation Study
7
Tank 35 at Superior Terminal & Tank 80 at Griffith Terminal-FERC Docket No.
0R08-10
Assets included in 2008 filing
*Depreciation truncation date calculated as 2031 based on 2006 Lakehead System
Depreciation Study
8
Alberta Clipper U.S. Expansion (U.S. Term Sheet dated June 28, 2007)-FERC Docket
No, 0R08-10
Alberta Clipper assets in-service April 1, 2010 and agreement has 15 year term
Depreciation calculated over 30 years per agreement
9
Line 3 Conversion Project-FERC Docket No, 0R10-7
Assets included in 2010 filing
*Depreciation truncation date calculated as 2031 based on 2006 Lakehead System
Depreciation Study
10
Line 6B Capital/Integrity-FERC Docket No. 0R11-5-000
Assets included in 2011 filing
Depreciation calculated over 30 years per agreement
B
The 1998 Offer of Settlement FERC Docket No. 0R99-2, subsequently approved by
FERC by letter dated December 21, 1998 inclusive of the following:
Relevant Dates
 
1
SEP II Expansion Surcharge (1998 Offer of Settlement)
SEP II assets in-service January 1, 1998 and agreement has 15 year term
Remaining life of 7 years upon expiry of agreement in 2013
2
Terrace Toll Agreement Statement of Principles dated October 21, 1998
Terrace Surcharge ends December 31, 2013
Terrace Phases Depreciation Truncation date of Dec 31, 2024 (25 years)
3
350 Centistoke Agreement (1998 Offer of Settlement)
Assets included in 1998 filing
*Depreciation truncation date calculated as 2031 based on 2006 Lakehead System
Depreciation Study
4
Southern Access Quality Guarantee
Assets included in 2008 filing
*Depreciation truncation date calculated as 2031 based on 2006 Lakehead System
Depreciation Study
C
The 1996 Offer of Settlement FERC Docket Nos. IS92-27, et al., subsequently
approved by FERC by letter dated October 18, 1996 inclusive of the following:
Relevant Dates
Applicable Depreciation Term/End Date(s)
1
Integrity Non-Routine Adjustments (Appendix E of 1996 Offer of Settlement)
Assets and costs which were included under the 1996 Settlement Agreement
executed August 28, 1996
*Depreciation truncation date calculated as 2031 based on 2006 Lakehead System
Depreciation Study
Note*-Subject to future FERC approved depreciation studies



I-1

--------------------------------------------------------------------------------


SCHEDULE “J” – ILLUSTRATIVE EXAMPLE OF APPLICATION OF CTS vs. CANADIAN AGREEMENT




Assumptions for Project A:


1. Project A agreement dated November 30, 2009 has a 30 year term commencing
January 1, 2010 and ending December 31, 2040.
2. The Agreement stated straight line depreciation over 30 years at a
depreciation rate of 3 1/3rd %
annually.
3. Rate base is equal to the Net Book Value of Project A capital assets.
4. The capital cost of Project A at January 1, 2010 is $50,000,000.
5. All power and operating costs are flow through except as otherwise agreed.
6. The agreed to fixed operating costs charges to Project A were agreed to be
$3,000,000 for the calendar year ending December 31, 2010 and are allowed to
escalate at 50% of the GDPP Index annually.
7. The CTS supersedes the Project A agreement from July 1, 2011 to June 30,
2021.
8. From January 1, 2010 to December 31, 2021 $1 million of actual capital costs
are spent on the Project A assets annually for maintenance and integrity –
assume additions occur evenly throughout each year.
9. GDPP Index is 3% annually


Based on the above assumptions, at the end of the CTS on July 1, 2021, the
following Project A terms would be relevant:


1) The approximate rate base would be $40,150,538 based on the following
schedule:


PERIOD
DATE
Rate Base at Period End
Additions for Period Ending
Depreciation for Period Ending
0
January 1, 2010
$50,000,000
N/A
N/A
1
December 31, 2010
49,318,350
$1,000,000
1,681,650
2
June 30, 2011
48,965,038
$500,000
853,313
3
June 30, 2012
48,233,438
$1,000,000
1,731,600
4
June 30, 2013
47,468,538
$1,000,000
1,764,900
5
June 30, 2014
46,670,338
$1,000,000
1,798,200
6
June 30, 2015
45,838,838
$1,000,000
1,831,500
7
June 30, 2016
44,974,038
$1,000,000
1,864,800
8
June 30, 2017
44,075,938
$1,000,000
1,898,100
9
June 30, 2018
43,144,538
$1,000,000
1,931,400
10
June 30, 2019
42,179,838
$1,000,000
1,964,700
11
June 30, 2020
41,181,838
$1,000,000
1,998,800
12
June 30, 2021
40,150,538
$1,000,000
2,031,300
13
December 31, 2021
39,642,400
$500,000
1,028,138

2) The fixed operating cost charges that will be allocated to Project A for the
period from July 1, 2021 to December 31, 2021 would be $1,766,923.40
($3,533,846.80X 50%) based on the following schedule:


YEAR
Date
Fixed Operating Costs Allowed
50% of GDPP Index
0
December 31, 2010
$3,000,000
 
1
December 31, 2011
$3,045,000
1.5%
2
December 31, 2012
$3,090,675
1.5%
3
December 31, 2013
$3,137,035.10
1.5%
4
December 31, 2014
$3,184,090.70
1.5%
5
December 31, 2015
$3,231,852
1.5%
6
December 31, 2016
$3,280,329.80
1.5%
7
December 31, 2017
$3,329,534.80
1.5%
8
December 31, 2018
$3,379,477.80
1.5%
9
December 31, 2019
$3,430,169.90
1.5%
10
December 31, 2020
$3,481,622.50
1.5%
11
December 31, 2021
$3,533,846.80
1.5%





J-1

--------------------------------------------------------------------------------


SCHEDULE “K” – ILLUSTRATIVE EXAMPLES OF CAPITAL EXPENDITURES UNDER SECTION 16.3
& 16.4




Example #1 – Section 16.3
Assumptions:
1. The Representative Shipper Group has requested that Enbridge expand capacity
on the Enbridge Mainline by 150,000 barrels per day by December 31, 2017.
2. Enbridge has completed a capital cost estimate that the project will cost
approximately$500,000,000 – ½ in Canada and ½ in the U.S.
Per Section 16.3, the anticipated capital cost of the project will exceed
$250,000,000. As a result, Enbridge would be required to work with the
Representative Shipper Group to negotiate any adjustment to the applicable IJT
and CLT.
Conclusion: Enbridge would negotiate with the Representative Shipper Group to
determine if the IJT and CLT need to be adjusted.
Example #2 – Section 16.4
Assumptions:
1. One shipper, Shipper Z, has requested that Enbridge increase receipt tankage
at the Edmonton terminal on the Canadian Mainline to accommodate incremental
volumes of 15,000 barrels per day by June 30, 2015 from a new production area.
2. Enbridge has reviewed the service request details and is not confident that
the 15,000 barrels per day of anticipated increased volumes will be required by
June 30, 2015 and is uncertain, if such volumes are received on the Enbridge
Mainline at the Edmonton Terminal, when the volumes would exit the Enbridge
Mainline. As such, the economic benefit to Enbridge and the overall benefit of
adding additional tanks into the Canadian Mainline rate base cannot be
confirmed.
3. Shipper Z and Enbridge are prepared to enter into a Backstopping Agreement to
support the tankage service request on the following terms, consistent with
Section 16:
a.
10 year term beginning July 1, 2015 to the earlier of June 30, 2025 or such time
as all financial commitments of Shipper Z under the Backstopping Agreement have
been fulfilled.

b.
Based on a capital structure of 45% equity

c.
Cost of debt of 6%

d.
Enbridge will accept a return of 13% return on equity based on the overall risks
assumed

e.
Effectively amortize the cost of the capital over the 10 year term of the
agreement; Revenue in Excess of the Revenue Requirement will be applied to the
capital balance at the end of each year such excess is generated.

f.
Shipper Z will backstop based on 15,000 barrels per day – assumes that barrels
enter the Enbridge Mainline in Edmonton and are transported to Chicago area with
an initial toll of$4.50 per barrel increasing @ 2.25% per year, less incremental
operating costs.

g.
Incremental operating cost (power) is initially $1.00 per barrel escalating at
2.25% per year.

h.
To accommodate the incremental volumes, Enbridge constructed a new tank at the
Edmonton Terminal for a cost $80,000,000 with an in-service date of July 1, 2015

i.
Annual incremental operating costs were $500,000 in the first year increasing at
3% per year.

j.
The Tankage expenditures result in an 8% CCA class and the tax rate is 25% for
all year. k. Upon fulfillment of all commitments by Shipper Z under the
Backstopping Agreement, the net present value of the future CCA will be paid as
a credit to Shipper Z.

Conclusion:
Based on the above assumptions and the delivery profile outlined below, the
following table outlines the annual financial outcome:
Year Ended
Average Daily Barrels
Revenue Requirement (including incremental asset operating costs)
Revenue Generated (less incremental transportation costs)
Excess Revenue (net of tax)/(Shortfall Payment) (grossed up for tax)
Cumulative Capital Recovered (including net Excess Revenue)
June 30, 2016
11,000
18,533
14,053
(5,972)
8,000
June 30, 2017
12,000
16,680
15,675
(1,339)
16,000
June 30, 2018
12,000
15,971
16,028
42
24,042
June 30, 2019
13,000
15,245
17,754
1,882
33,924
June 30, 2020
12,500
14,303
17,455
2,364
44,288
June 30, 2021
13,000
13,297
18,562
3,948
56,237
June 30, 2022
14,000
12,106
20,439
6,250
70,487
June 30, 2023
15,000
6,778
14,395
11,711
80,000
July 31, 2023
N/A
(5000)*
N/A
N/A
N/A
June 30, 2024
N/A
N/A
N/A
N/A
N/A
June 30, 2025
N/A
N/A
N/A
N/A
N/A

*- Capital payout achieved at end of preceding contract year. Agreement is
terminated and shipper is paid out present value of future capital cost
allowance deductions.


K-1

--------------------------------------------------------------------------------


SCHEDULE “L” – ILLUSTRATIVE EXAMPLES OF CALCULATION OF MINIMUM THRESHOLD VOLUMES




Minimum Threshold Volumes Example #1
Assumptions:
1. Enbridge Mainline throughput ex-Gretna has been at 1,275,000 barrels per day
on average for the 9 month period ending July 31, 2016.
2. The Enbridge Mainline has received 325,000 barrels per day of the Bakken/
Three Forks U.S. production on average for the same 9 month period ending July
31, 2016.
3. All the Bakken/ Three Forks U.S. production received on the Enbridge Mainline
for the nine month period ending July 31, 2016 were delivered into Northern PADD
II or Sarnia.
4. There are no other adjustments to the Minimum Threshold Volume.
Based on the above assumptions, the applicable Minimum Threshold Volume would
be:
•
1,350,000 barrels per day (per Section 19.1 – after December 31, 2014)

•
Less 20,000 barrels per day (per Section 19.2 – reduced by the amount that
Bakken Three Forks US receipts exceed 305,000 barrels per day)

= Minimum Threshold Volumes of 1,330,000 barrels per day
Conclusion: Enbridge would be in a position to provide a Renegotiation Notice.
Minimum Threshold Volumes Example #2
Assumptions:
1. Enbridge Mainline throughput ex-Gretna has been at 1,200,000 barrels per day
on average for the 9 month period ending December 31, 2012.
2. The Enbridge Mainline has received 385,000 barrels per day of the Bakken/
Three Forks U.S. production on average for the same 9 month period ending
December 31, 2012.
3. 20,000 barrels per day of the Bakken/ Three Forks U.S. production received on
the Enbridge Mainline for the nine month period ending December 31, 2012 were
delivered into Mustang.
4. 365,000 barrels per day of the Bakken/ Three Forks U.S. production received
on the Enbridge Mainline for the nine month period ending December 31, 2012 were
delivered into Northern PADD II or Sarnia.
5. There are no other adjustments to the Minimum Threshold Volume.
Based on the above assumptions, the applicable Minimum Threshold Volume would be
•
1,250,000 barrels per day (per Section 19.1 – before December 31, 2014)

•
Less 60,000 barrels per day (per Section 19.2 – reduced by the amount that
Bakken Three Forks U.S. receipts exceed 305,000 barrels per day delivered into
PADD II or Sarnia

= Minimum Threshold Volumes of 1,190,000 barrels per day
Conclusion: Enbridge would NOT be in a position to provide a Renegotiation
Notice.
Minimum Threshold Volumes Example #3
Assumptions:
1. On May 31, 2013 flooding of the Red River in Manitoba, significantly impacted
the Canadian Mainline, in a manner that was beyond reasonable design or
operational considerations and reduced throughput ex-Gretna to 1,000,000 barrels
per day. Enbridge has undertaken its best efforts, which are considered
reasonable by industry standards, between May 31, 2013 and February 28, 2014 to
repair the damage and remove all pressure restrictions.
2. Enbridge Mainline throughput ex-Gretna was 1,500,000 barrels per day on
average for the 9 month period ending May 30, 2013.
3. Enbridge Mainline throughput ex-Gretna was 1,000,000 barrels per day on
average for the 9 month period ending February 28, 2014.
4. There are no other adjustments to the Minimum Threshold Volume.
Based on the above assumptions, the applicable Minimum Threshold Volume would
be:
•
1,250,000 barrels per day (per Section 19.1 – before December 31, 2014)

•
There is no adjustment to the Minimum Threshold Volume for capacity loss on the
Enbridge Mainline pursuant to Section 19.5 since the capacity loss was due to a
Force Majeure event.

= Minimum Threshold Volumes of 1,250,000 barrels per day
Conclusion: Enbridge would be in a position to provide a Renegotiation Notice.


L-1

--------------------------------------------------------------------------------


SCHEDULE “M” – MAINLINE CAPITAL REPORTING TEMPLATE




 
A
B
C
D
1
Capital Project AFE Number
Capital Project Expenditure in Prior years
Capital Project Expenditure during Past Calendar Year
Capital Project Expenditure Forecast for Current Calendar Year
2
Canadian Mainline: Each Project AFE in excess of $50 M in Canadian $
 
 
 
3
Project A
CDN$ in 2010 & prior
CDN$ in 2011
CDN$ in 2012
4
Project B
CDN$ in 2010 & prior
CDN$ in 2011
CDN$ in 2012
5
Project C
CDN$ in 2010 & prior
CDN$ in 2011
CDN$ in 2012
6
Canadian Mainline: Total of Shipper Supported Capital Projects less than $50 M
per project in Canadian $
 
 
 
7
Sum of all other AFEs
 
 
 
8
Total
 
 
 
9
Lakehead System: Each Project AFE in excess of $50 M in US$
 
 
 
10
Project X
US$ in 2010 & prior
US$ in 2011
US$ in 2012
11
Project Y
US$ in 2010 & prior
US$ in 2011
US$ in 2012
12
Project Z
US$ in 2010 & prior
US$ in 2011
US$ in 2012
13
Lakehead System: Total of Shipper Supported Capital Projects less than $50 M per
project in US$
 
 
 
14
Sum of all other AFEs
 
 
 
15
Total
 
 
 

Note: Example provided for reporting in February 2012.
Amounts in columns B & C will be actual results while amounts in columns D will
be forecast and subject to amendment/change.


M-1

--------------------------------------------------------------------------------


SCHEDULE “N” – ENBRIDGE SERVICE LEVELS








N-1

--------------------------------------------------------------------------------





image0.gif [image0.gif]


Enbridge Pipelines Inc.
Enbridge Energy Partners, L.P.
Enbridge Pipelines (Toledo) Inc.










































Service    Levels




















































April, 2011







--------------------------------------------------------------------------------











--------------------------------------------------------------------------------


Enbridge Service Levels
Page 2



1. INTRODUCTION
This document provides information respecting Enbridge’s operation and service
levels.
The Service Levels and system operation are based on the system configuration in
place for the second quarter of 2011. The actual service of the pipeline on a
day-to-day basis will depend on numerous variables. Enbridge will use reasonable
efforts to operate the pipeline system in accordance with current Service
Levels.
As changes occur to the pipeline system configuration and operation, or customer
requirements, Service Level revisions will be undertaken to reflect such
changes.
Enbridge is obligated to provide transportation service pursuant to the terms
and conditions specified by the tariff Rules and Regulations, on file with the
National Energy Board (NEB). Service Levels provided in this document are not
intended to amend the tariff Rules and Regulations.
The Service Levels described encompass both the Enbridge Canadian and United
States (U.S.) Mainline1 transportation systems. The service references for
Lakehead2 are not intended to amend the service rules and regulations outlined
in Lakehead’s tariff, on file with the Federal Energy Regulatory Commission
(FERC).
The Enbridge Service Levels described in this document are broken into three
sections: Operations, Procedures and Reporting, and Communications. The
Operations section describes movement associated with the current Mainline
System operation. For the commodities shipped on the system this section
describes normal line routings, transit times, tankage considerations and batch
management. The Procedures and Reporting section outlines scheduling events,
supply control activities and other general movement information. The
Communication section provides a statement on the general principles around
communication to Enbridge’s customer base.




















1 Enbridge Pipelines Inc., Enbridge Energy Partners, L.P., and Enbridge
Pipelines (Toledo) Inc.
2 Enbridge Energy Partners, L.P.





--------------------------------------------------------------------------------

Enbridge Service Levels
Page 3



2. OPERATIONS
A. General
Enbridge provides transportation service using a batched system to retain
commodity integrity and shipper ownership for a wide variety of Crude Petroleum,
Refined Products and Natural Gas Liquids (NGL). The Enbridge system is a supply
driven system, with shippers (producers, marketers and refiners) nominating
supplies onto the system on a monthly basis. These supplies are scheduled and
routed through the system to identified delivery locations. Nominations for
local transfers through an Enbridge terminal are routed as operating conditions
allow. During the month supplies are received from feeder pipelines/transfer
facilities into the various Enbridge receipt facilities where the supplies are
aggregated for shipment and/or directly injected into the Mainline System.
Subject to the operating conditions of the pipeline system, shippers may request
changes to injection and delivery location, volume and commodity type on receipt
and delivery and ownership, which may result in operational adjustments.
B. Ratability
Enbridge’s objective is to operate its system so that nominations are pumped and
delivered on a ratable and predictable basis. Delivery ratability and
predictability are primarily dependent upon ratable supply into Enbridge. Supply
ratability can affect Enbridge’s ability to meet the Service Levels described
below.
C. Commodity Receipt Summary (Tables 1A and 1B)
The Enbridge system transports a wide variety of commodities, including both
Canadian and U.S. receipts. Tables 1A and 1B depict the current approved receipt
commodities with their acronyms, receipt locations, and feeder pipeline/transfer
facilities on both the Enbridge and Lakehead transportation systems. New
commodities not in the table must be applied for through the applicable service
request procedure. Commodities not shipped for a period of time or which revert
to a commingled stream are subject to removal from the table, and will be
required to be re-applied for to be re-instated.
D. Commodity Routing Summary by Pipeline Segment (Table 2)
Enbridge provides batch transportation service where commodities are segregated
according to quality specifications and standards to minimize interfacial
contamination between batches and track batch ownership.
Individual pipeline segments comprising the Enbridge Mainline System are used to
transport specific commodities. Allocation of commodities to these pipelines is
dependent upon several factors, including but not limited to petroleum quality,
supply, tankage constraints, connectivity, receipt and delivery patterns,
ratability, apportionment and power costs.
Enbridge reserves the right to revise commodity allocations to optimize pipeline
operations in a fair and equitable manner.





--------------------------------------------------------------------------------

Enbridge Service Levels
Page 4



The summary provided in Table 2 provides the base Service Level routings and
permissible routing of commodities. A schematic system diagram is attached to
this table (as Figure 1) and describes the general commodity slate for each
pipeline segment.
E. General Pipeline Operations
The following outlines pipeline operations for each pipeline segment.
Upstream of Superior Pipelines
Line 1 (Edmonton to Superior)
Line 1 originates at Edmonton and extends to Superior, Wisconsin transporting
natural gas liquids (NGL), refined products, synthetics and required synthetic
buffers. There are six refined products cycles (three gasoline and three
distillate cycles) and six NGL cycles per month. All NGL and refined product
volumes are pumped as a direct receipt from feeder pipeline or connected
refineries.
•
Refined products are injected at Edmonton and Regina and are delivered at Milden
Take-off, Regina and Gretna.

•
NGL is injected at Edmonton, Kerrobert and Cromer and is transported to breakout
facilities at Superior Terminal.

All crude volumes access breakout tankage at Superior before being re-pumped
over Lines 5, 6, 14 or 61, or as tank transfer deliveries to Murphy. NGL
advances through the NGL spheres to be re-pumped over Line 5 or as sphere
transfer deliveries to BP- NGL.
Line 2 (Edmonton to Superior)
The pipeline segment from Edmonton to Cromer is referred to as Line 2A and the
pipeline segment from Cromer to Superior is referred to as Line 2B. All Line 2A
volumes breakout into Cromer tankage before being re-pumped on Line 2B.
Line 2A (Edmonton to Cromer)
•
Line 2A originates at Edmonton and pumps condensate, light synthetic, sweet,
light sour and high sour batches. Batches are scheduled to pump with compatible
crude types adjacent to one another, if available.

•
At Hardisty, deliveries of condensate, light synthetic, sweet, light sour and
high sour crude batches may be scheduled to Express Pipeline, Hardisty Caverns,
L.P., Gibsons, Husky, Flint Hills Resources, Enbridge Hardisty Contract
Terminal, or Enbridge Mainline tankage. During deliveries, if possible,
injections of light synthetic are scheduled simultaneously to optimize Line 2
operations.

•
At Kerrobert, deliveries of condensate to Plains occur simultaneously, if
possible, with sweet injections.






--------------------------------------------------------------------------------

Enbridge Service Levels
Page 5



•
At Regina, deliveries of condensate to Plains and light synthetic crudes to
Consumers Co-op or Wascana Pipeline occur simultaneously, if possible, with
light synthetic or high sour injections.

•
At Cromer, all incoming Line 2A volumes access breakout tankage.

Line 2B (Cromer to Superior)
•
At Cromer all Line 2A volumes along with sweet and light sour receipts entering
the system at Cromer are rescheduled and reinjected on a daily cycle including
condensate, light synthetic, sweet, light sour and high sour receipts.

•
At Clearbrook, mostly light synthetic along with some sweet and high sour
batches are delivered to Minnesota Pipeline. During these Line 2 deliveries
"windows" U.S. sweet volumes are injected. There is also the ability to inject
light sour and medium crude coming from Line 65 via Clearbrook tankage if
necessary.

•
At Superior, the volumes access breakout tankage and are scheduled to re-pump
over Lines 5, 6, 14, or 61, or as tank transfer deliveries to Murphy.

Line 3 (Edmonton to Superior)
Line 3 originates at Edmonton and pumps condensate, light synthetic, sweet,
light sour and high sour batches. Batches are scheduled to pump with compatible
crude types adjacent to one another, if available.
At Hardisty, available deliveries of condensate, light synthetic, sweet, light
sour and high sour batches may be scheduled to Express Pipeline, Gibsons, Husky
and Flint Hills Resources. During these Line 3 deliveries “windows”, if
possible, injections of high sour from Gibsons or light synthetic batches from
Enbridge Mainline Tankage are scheduled to optimize Line 3 operations.
At Clearbrook, in the event that deliveries are scheduled off of Line 3, volumes
coming from Line 65 via Clearbrook tankage may be injected. If required, U.S.
sweet and/or volumes coming from Line 2B via Clearbrook tankage may also be
injected. Line 3 cannot deliver to Clearbrook tankage.
At Superior, the volumes access breakout tankage and are scheduled to re-pump
over Lines 5, 6, 14, or 61, or as tank transfer deliveries to Murphy.
Line 4 (Edmonton to Superior)
Line 4 originates at Edmonton and pumps heavy volumes received at Edmonton,
Hardisty, Kerrobert and Regina. Some of the volumes originating at Hardisty and
Kerrobert are scheduled for injection on a nominal 2-day cycle.
•
At Edmonton available volumes of heavy are scheduled and pumped in each cycle.
Sarnia Special volumes are pumped on an as-requested basis subject to the
availability of receipt tankage.






--------------------------------------------------------------------------------

Enbridge Service Levels
Page 6



•
At Hardisty deliveries of heavy crude batches to Express Pipeline, Hardisty
Caverns, L.P., Flint Hills Resources, Enbridge Hardisty Contract Terminal, and
Gibsons are available off Line 4. Hardisty Line 4 injections from Gibsons,
Husky, Flint Hills Resources, Hardisty Caverns, L.P., Enbridge Hardisty Contract
Terminal, and Enbridge mainline tankage commence with Hardisty deliveries and
are scheduled in a predetermined pattern each cycle. Upon completion of
delivered and breakout volumes Line 4 is shutdown ex Edmonton.

•
At Kerrobert, heavy volumes from Plains and Inter Pipeline are injected over
Line4. Available deliveries to Plains are scheduled simultaneous with
injections.

•
At Stoney Beach heavy crude side stream deliveries are made to Gibsons.

•
At Regina deliveries of heavy crude oil batches to Consumers Co-op and Wascana
Pipeline are available from Line 4. To the extent possible, heavy injections are
scheduled to occur simultaneously with scheduled deliveries.

•
At Clearbrook Line 4 volumes are delivered to Minnesota Pipeline. During these
deliveries U.S. medium and volumes coming from Line 65 via Clearbrook tankage
may be injected. If required, quality trains of U.S. sweet and/or some sweet,
light sour or high sour batches coming from Line 2B via Clearbrook tankage may
also be injected. Line 4 cannot deliver to Clearbrook tankage.

•
At Superior Line 4 incoming volumes access breakout tankage. Line 4 volumes are
scheduled to re-pump over Lines 6, 14 or 61 or as tank transfer deliveries to
Murphy.

Line 67 (Hardisty to Superior)
Line 67 originates at Hardisty and can pump heavy, heavy high tan, heavy low
resid or cracked material to Clearbrook or Superior. It can also pump Edmonton
heavies should they deliver to Enbridge Hardisty Contract Terminal or Enbridge
Mainline tankage.
At Clearbrook Line 67 volumes can be delivered to Minnesota Pipeline. Line 67
cannot deliver to Clearbrook tankage.
At Superior Line 67 incoming volumes access breakout tankage. Line 67 volumes
are scheduled to re-pump over Lines 6, 14 or 61 or as tank transfer deliveries
to Murphy.
Line 65 (Cromer to Clearbrook)
Line 65 transports medium and light sour crude from Cromer to Clearbrook. All
volumes that are not delivered to Minnesota Pipeline, access breakout tankage
and can be reinjected on Lines 3, 4 or 2B for shipment to Superior.
Downstream of Superior Pipelines
Line 5 (Superior to Sarnia)





--------------------------------------------------------------------------------

Enbridge Service Levels
Page 7



Line 5 transports condensate, light synthetic, sweet, light sour and NGL volumes
destined for Sarnia and east of Sarnia delivery points. When possible,
compatible batches are scheduled to pump adjacent to one another.
At Rapid River scheduled NGL volumes are side-stream delivered for stripping of
their required components. Concurrent with the side stream deliveries are side
stream injections of stripped NGL.
At Lewiston scheduled U.S. sweet volumes are injected.
After the scheduled deliveries have been made at Marysville and Sarnia area
refineries the balance of the Line 5 incoming volumes access breakout tankage at
Sarnia for subsequent movement on Line 7. When necessary, Line 5 and Line 6B
delivery conflicts at Sarnia are directed to Enbridge tankage prior to being
delivered directly to the refinery.
Line 61 (Superior to Flanagan)
Line 61 can transport all approved mainline commodities except NGL, refined
products and cracked material.
At Flanagan all volumes access breakout tankage and are either reinjected on the
Line 55 contract pipeline for movement to Cushing, Oklahoma or are reinjected on
Line 62 for movement to Griffith/Hartsdale.
Line 62 (Flanagan to Griffith/Hartsdale)
Line 62 can transport heavy crude from Flanagan breakout tankage to Griffith /
Hartsdale terminal. Volumes destined for delivery beyond Griffith/Hartsdale
access breakout tankage for subsequent reinjection on Line 6B. Volumes can also
access the BP Whiting refinery utilizing Griffith/Hartsdale delivery tankage.
Line 6 (Superior to Sarnia)
Line 6 transports volumes of heavy, heavy high tan and heavy low resid crudes
for delivery in the Chicago area and those destined for delivery at Sarnia /
Toronto / Buffalo area refineries. Quality trains of light synthetic and medium
destined to Mustang Pipeline are also scheduled on Line 6 because it is the only
line connected to Lockport terminal.
Line 6A (Superior to Griffith/Hartsdale)
•
The pipeline segment from Superior to Griffith/Hartsdale is referred to as Line
6A.

•
In the Chicago area, deliveries can be made at Lockport, Mokena and Griffith.

•
Volumes delivered at Lockport can be pumped over Mustang Pipeline for subsequent
movement from Lockport to Patoka.

•
Volumes destined for delivery beyond the Chicago area access breakout tankage at
Griffith/Hartsdale and are scheduled to pump ex Griffith. Deliveries destined
for BP






--------------------------------------------------------------------------------

Enbridge Service Levels
Page 8



Whiting utilize Griffith/Hartsdale delivery tankage for subsequent transfers to
the refinery.
Line 6B (Griffith/Hartsdale to Sarnia)
•
The pipeline segment from Griffith/Hartsdale to Sarnia is referred to as Line
6B.

•
At Stockbridge volumes destined for Samaria and Toledo access breakout tankage
for subsequent movement over Line 17.

•
Scheduled Line 6B deliveries occur at Marysville and the Sarnia area refineries.
The remaining Line 6B volumes destined for delivery east of Sarnia access
breakout tankage at Sarnia for subsequent movement over Line 7 to connecting
lines through Westover Terminal. When necessary, Line 6B and Line 5 delivery
conflicts at Sarnia are directed to Enbridge tankage prior to being delivered
directly to the refinery.

Line 14/64 (Superior to Griffith/Hartsdale)
Line 14/64 transports volumes ranging between condensate and medium crudes for
delivery at Mokena and Griffith respectively. It is also possible for volumes
transported on Line 64 to access breakout tankage at Griffith/Hartsdale for
subsequent movement on Line 6B.
Even though the summary provided in Table 2 of this document (Commodity Routing
Summary by Pipeline Segment) allows heavier commodities into Line 14/64, in
normal operations it is considered a light crude oil line.
Line 17 (Stockbridge to Toledo)
Line 17 transports volumes of light sour, high sour, medium, heavy, heavy high
tan, heavy low resid crude for delivery at Samaria and Toledo.
Line 7 (Sarnia to Westover)
Line 10 (Westover to Kiantone)
Line 11 (Westover to Nanticoke)
Volumes pumped over Line 7 access breakout tankage at Westover. These volumes
are subsequently rescheduled to pump over Line 10 for delivery to United
Refining at Kiantone and Line 11 for delivery to Imperial Oil at Nanticoke.
F. Predicted Pipeline Transit Times (Table 3)
Predicted transit times associated with service offered by Enbridge are provided
on the Oil Movement Manager / Shipper Information System (OM2/SIS) Portal. Proxy
transit times are updated weekly, and are based on original Notices of Shipment
(NOS) and Revised Notices of Shipment.
Table 3 provides instructions for using the OM2/SIS Transit Time Calculator.
G. Minimum Batch Size (Table 4)





--------------------------------------------------------------------------------

Enbridge Service Levels
Page 9



The nominal batch size in the Enbridge system is 10,000 m3 and is subject to
nominations on each pipeline and feeder pipeline requests. Batch sizes are
generally a function of the volume nominated, as well as the size and number of
available receipt, break-out and delivery tanks for given commodities (both
within the Enbridge Mainline System and with connected feeder pipelines and
refineries).
Minimum Batch Size
A shipper’s minimum monthly nomination volume, for any commodity, is typically
restricted to the minimum batch sizes defined in Table 4. This table sets out
batch size considerations for the base Service Levels. Minimum batch sizes are
set based on the requirements of measurement, quality, tank utilization,
capacity impact, pipeline integrity and administrative efficiency. The minimum
batch size for movement on the Enbridge Mainline System is determined by the
size indicated for the pipeline of delivery.
Maximum Batch Size
Maximum batch sizes are generally determined by terminal tankage availability or
other operational considerations. Currently 12,000 m³ is the largest typical
batch size transported on the system; however larger batch sizes or
double-batching of commodities can be reviewed by Enbridge on an individual
basis with consideration to system and shipper constraints.
Enbridge and Shippers must ensure that nominated volumes can be divided into
standard batch sizes within the minimum and maximum batch size parameters. Batch
sizes may also be impacted by cycle sizes on each line to maintain overall
system quality guidelines.
H. Tankage Operations and Utilization by Commodity Category (Table 5)
Receipt, breakout and delivery tankage is required for the transportation of
specific commodities on the Enbridge System. Table 5 outlines the commodities
that utilize tankage at various terminal locations associated with the base
Service Levels. The tankage allocation in Table 5 is predicated on factors
including but not limited to preserving the petroleum quality of batches
transported on the Enbridge system. To the greatest extent possible, Enbridge
will advise shippers prior to making any significant changes to tank
utilization.
Actual time in tankage at each location will be dependent upon commodity
allocations to each tank, system operating conditions and/or third party
operations. As a result, tankage retention times at individual locations may
vary significantly as detailed in Tankage Operation.
Tankage Operation
Tanks on the Enbridge / Lakehead system are an integral part of the physical
pipeline system. There are four basic categories for tanks: receipt, breakout,
delivery and operational as detailed below.
Receipt Tankage





--------------------------------------------------------------------------------

Enbridge Service Levels
Page 10



Receipt tankage is designed to accumulate incoming volumes until such time that
the volumes are scheduled to pump. In some cases a volume or batch may pump as
soon as it is received. However at other times, especially for smaller volumes
or equalized streams, volumes may be accumulated until such time that a batch is
available to pump.
The Enbridge system has been historically designed such that receipt tankage is
provided for a nominal retention time of 4 days. Regular operation and recent
analysis indicate that retention times are moving below 4 days. Shippers and
feeders should be aware of the retention times for their respective commodities.
Breakout Tankage
Breakout tankage is designed and built at locations where there is a substantial
rate change, due to volumes entering or leaving the system, and may also be
considered to preserve the quality of the streams. At these locations, volumes
are received to breakout tankage and re-pumped on another line segment. At
breakout locations the retention time in tankage is defined as the time between
landing and re-pumping batches. The Enbridge system has been designed such that
breakout tankage is provided for a nominal retention time of 2 days.
Breakout tankage is designed and built mainly to reduce power costs, pressure
cycling and capital costs for new pipeline expansions. Below some examples are
described where breakout tankage is required.
•
Line 2A volumes currently access breakout tankage at Cromer, and these volumes
along with other receipts entering the system at Cromer are subsequently
rescheduled on Line 2B.

•
At Superior there are 5 incoming pipelines and 4 outgoing pipelines, but none of
the incoming rates match the outgoing rates. Therefore all volumes are required
to access breakout tankage and volumes are rescheduled for subsequent movement
on the various outgoing lines.

The actual time in tankage can vary from batch to batch depending on pipeline
conditions with consideration given to but not limited to scheduling, petroleum
quality or unplanned interruptions. Consideration will be given to shipper
requests as operational conditions allow.
Delivery Tankage
At some delivery locations the receiving refinery is not able to receive crude
volumes at the full Enbridge mainline rate. In these situations, the scheduled
delivery volume will first access an Enbridge delivery tank and then be
transferred over to the refinery at a lower transfer rate. Superior and Griffith
are locations where this type of operation occurs.
Operational Tankage
Tankage may be utilized for operational considerations to "absorb" the flow rate
change from operating to shut down mode, and vice versa. There is Mainline
tankage available





--------------------------------------------------------------------------------

Enbridge Service Levels
Page 11



at Hardisty, Kerrobert, Regina, and Clearbrook that may be utilized as
Operational tankage if required.





--------------------------------------------------------------------------------

Enbridge Service Levels
Page 12



3. PROCEDURES AND REPORTING
A. Commodity Testing (Table 6)
Enbridge conducts various standard tests for commodities transported on the
pipeline system. These standard tests are summarized for each commodity with
respect to location, frequency, and type of test in Table 6, Commodity Testing
Summary. Commodity quality measurement is also provided in Table 6.
B. Shipper Services Business Activities (Tables 7 & 8)
To manage the logistics of transporting commodities through its system, Enbridge
and industry have developed a set of procedures and reporting requirements with
respect to nominations, supply control and scheduling activities on its system.
These are summarized in Table 7 (Scheduling Calendar) and Table 8 (Shipper
Services Business Activities).
4. COMMUNICATIONS
An important component of Enbridge service is communication to its customers.
Enbridge operations can have a material impact on oil markets and, in turn, on
producers, marketers, shippers and refiners. As such, Enbridge will strive to
provide these impacted parties with timely access to system related information
on its commodity movements, operational decisions and events.
Where unscheduled and unplanned events impact, or potentially impact, Enbridge
operations, these will be communicated to Enbridge customers as quickly as
possible, subject to any commercial considerations. Ideally, changes to planned
or scheduled events will be communicated with prior notice. Generally and where
feasible, the objective will be to inform impacted parties of events or
circumstances so that there are "no surprises" regarding system operations.
Enbridge also has a reciprocal expectation on its customers to provide accurate
and timely information in order to fulfill the above noted communication
obligations.





--------------------------------------------------------------------------------







LIST OF TABLES
AND FIGURES





--------------------------------------------------------------------------------




ENBRIDGE SERVICE LEVELS
List of Figures
Figure 1
Pipeline System Configuration
List of Tables
Table 1
Commodity Receipt Summary
 
Table 1A
Commodity Receipt Summary – Canada
 
Table 1B
Commodity Receipt Summary – United States
Table 2
Commodity Routing Summary by Pipeline Segment
Table 3
Instructions for Using the OM2/SIS Transit Time Calculator
Table 4
Minimum Batch Size


Table 5
Tank Utilization by Commodity Type
Table 6
Commodity Testing Summary
 
Table 6A
General Testing
 
Table 6B
Sweet Streams Testing
 
Table 6C
Sour Streams Testing
 
Table 6D
Condensate Sampling Procedures and Testing – Edmonton Terminal
 
Table 6E
Line 1 Synthetic Buffer Testing
Table 7
Scheduling Calendar
Table 8
Shipper Services Business Activities
 
Table 8A
Supply Management
 
Table 8B
Carriers Inventory Table
 
Table 8C
Oil Accounting










--------------------------------------------------------------------------------


List of Figures
 
Figure 1-Pipeline System Configuration
 
 
Page 1



Figure 1
Pipeline System Configuration – Quarter 1, 2011
image1a02.jpg [image1a02.jpg]





--------------------------------------------------------------------------------


List of Tables
 
Table 1-Commodity Receipt Summary
 
 
Page 2



Table lA
Commodity Receipt Summary - Canada


Receipt Location
Quality Category
Transport Commodity
Feeder Pipeline or Transfer Facility
Company Name [Facility Name]
Edmonton
NGL
Natural Gas Liquids (NGL)
BP [Fort Saskatchewan Facility]
Refined Products
Gasoline
Imperial Oil [Strathcona Refinery], Suncor [Edmonton Refinery]. Shell [Scotford
Refinery]
Distillate
Imperial Oil [Strathcona Refinery], Suncor [Edmonton Refinery], Shell [Scotford
Refinery]
Condensate
Condensate Blend (CRW)1
BP [Coed Pipeline], Gibsons [Edmonton Terminal], Keyera [Fort Saskatchewan
Pipeline], Pembina [Peace Pipeline, Drayton Valley Pipeline, Swanhills
Pipeline], Suncor [Edmonton Refinery, Oil Sands Pipeline], Plains [Rainbow
Pipeline, Rangeland Pipeline, Joarcam Pipeline], Kinder Morgan [North 40
Terminal], Enbridge [Southern Lights Pipeline]
Light Synthetic
Suncor A (OSA)
Suncor [Oil Sands Pipeline]
Suncor C (OSC)
Suncor [Oil Sands Pipeline]
Syncrude (SYN)
Pembina [Alberta Oil Sands Pipeline], Kinder Morgan [North 40 Terminal], Plains
[Rangeland Pipeline]
Premium Albian Synthetic (PAS)
Inter Pipeline [Corridor Pipeline], Kinder Morgan [North 40 Terminal]
Shell Premium Synthetic (SPX)
Inter Pipeline [Corridor Pipeline]
Shell Synthetic Light (SSX)
Inter Pipeline [Corridor Pipeline]
CNRL Light Sweet Synthetic Blend (CNS)
Pembina [Horizon Pipeline]
CNRL Synthetic Custom Blend (CNC)
Pembina [Horizon Pipeline]
Sweet
Mixed Blend Sweet (SW)1
Plains [Rainbow Pipeline, Joarcam Pipeline], Gibsons [Edmonton Terminal],
Pembina [Bonnie Glen Pipeline, Peace Pipeline, Drayton Valley Pipeline,
Swanhills Pipeline], Kinder Morgan [North 40 Terminal]
Light Sour
Low Sulphur Sour (SLE)1
Gibsons [Edmonton Terminal], Inter Pipeline [Central Alberta Pipeline], Pembina
[Drayton Valley], Plains [Joarcam Pipeline, Rangeland Pipeline], Kinder Morgan
[North 40 Terminal]
High Sour
High Sulfur Sour (SHE)1
Gibsons [Edmonton Terminal], Pembina [Peace Pipeline], Kinder Morgan [North 40
Terminal]
Heavy
Albian Heavy Synthetic (AHS)
Kinder Morgan [North 40 Terminal], Inter Pipeline [Corridor Pipeline]
Albian Residual Blend (ARB)
Kinder Morgan [North 40 Terminal], Inter Pipeline [Corridor Pipeline]
Cold Lake (CL)
Inter Pipeline [Cold Lake Pipeline West], Kinder Morgan [North 40 Terminal]
Wabasca Heavy (WH)
Plains [Rainbow Pipeline], Kinder Morgan [North 40 Terminal]
Heavy High Tan
Peace Heavy (PH)
Plains [Rainbow Pipeline], Kinder Morgan [North 40 Terminal]
Seal Heavy (SH)
Plains [Rainbow Pipeline]
Access Western Blend (AWB)
Devon & MEG [Access Pipeline]
Albian Muskeg River Heavy (AMH)
Inter Pipeline [Corridor Pipeline]
Stratoil Cheecham Blend (SCB)
Enbridge [Waupisoo Pipeline]
Surmont Heavy Blend (SHB)
Enbridge [Waupisoo Pipeline]
Heavy Low Resid
Suncor H (OSH)
Enbridge [Waupisoo Pipeline]
Albian Vacuum Blend (AVB)
Inter Pipeline [Corridor Pipeline], Kinder Morgan [North 40 Terminal]
Cracked
CNRL Heavy Sour Synthetic Blend (CNH)
Pembina [Horizon Pipeline]
Other
Caroline Condensate (CCA)
Plains [Rangeland Pipeline]
Sarnia Special (SSS)
Imperial Oil [Strathcona Refinery]



1 Component streams indicated represent the current feeder components for each
stream respectively.





--------------------------------------------------------------------------------

List of Tables
 
Table 1-Commodity Receipt Summary
 
 
Page 3



Table lA Continued
Commodity Receipt Summary - Canada




Receipt Location
Quality Category
Transport Commodity
Feeder Pipeline or Transfer Facility
Company Name [Facility Name]
Hardisty
Light Synthetic
Suncor A (OSA)
Enbridge [Athabasca Pipeline]
Suncor C (OSC)
Enbridge [Athabasca Pipeline]
Husky Synthetic Blend (HSB)
Husky [Hardisty Terminal]
BP Sweet Synthetic Blend (BSS)
Enbridge [Hardisty Caverns]
Long Lake Light Synthetic Blend (PSC)
Enbridge [Athabasca Pipeline]
Sweet
Long Lake Sweet Blend (PSW)
Enbridge [Athabasca Pipeline]
Light Sour
BP Sour Blend (BSO)
Enbridge [Hardisty Caverns]
Long Lake Sour Blend (PSO)
Enbridge [Athabasca Pipeline]
High Sour
Hardisty Sour (SO)
Gibsons [Hardisty Terminal]
Heavy
Cold Lake (CL)
Inter Pipeline [Cold Lake Pipeline South], Flint Hills [Hardisty Terminal].
Gibsons [Hardisty Terminal], Enbridge [Hardisty Caverns]
BP Synthetic Heavy Blend (BSH)
Enbridge [Hardisty Caverns]
BP Conventional Heavy Blend (BCH)
Enbridge [Hardisty Caverns]
Western Canadian Blend (WCB)
Husky [Hardisty Terminal]
Western Canadian Select (WCS)
Husky [Hardisty Terminal], Enbridge [Hardisty Caverns]
Bow River (BR)
Gibsons [Hardisty Terminal]
Lloydminister Hardisty (LLB)
Husky [Hardisty Terminal], Enbridge [Hardisty Caverns]
Heavy High Tan
Mackay River Heavy (MKH)
Enbridge [Athabasca Pipeline], Flint Hills [Hardisty Terminal], Gibsons
[Hardisty Terminal]
Long Lake Heavy SynBit Blend (PSH)
Enbridge [Athabasca Pipeline]
Christina SynBit (CSB)
Gibsons [Hardisty Terminal]
Borealis Heavy Blend (BHB)
Enbridge [Athabasca Pipeline], Flint Hills [Hardisty Terminal], Gibsons
[Hardisty Terminal]
Heavy Low Resid
Suncor H (OSH)
Enbridge [Athabasca Pipeline], Flint Hills [Hardisty Terminal], Gibsons
[Hardisty Terminal]
Cracked
Pine Blend Special (PBS)
Flint Hills [Hardisty Terminal]
Suncor Cracked C (OCC)
Enbridge [Athabasca Pipeline]
Kerrobert
NGL
Natural Gas Liquids (NGL)
BP [Kerrobert Caverns]
Sweet
Mixed Blend Sweet (SW)
Inter Pipeline [Mid-Saskatchewan Pipeline]
Heavy
Lloydminister Kerrobert (LLK)
Plains [Manito Pipeline]
Smiley Coleville (SC)
Inter Pipeline [Mid-Saskatchewan Pipeline]
Regina
Refined Products
Gasoline
Consumers Co-operative [Regina Refinery]
Distillate
Consumers Co-operative [Regina Refinery]
Light Synthetic
Newgrade Synthetic Blend A (NSA)
Consumers Co-operative [Regina Upgrader]
Newgrade Synthetic Blend X (NSX)
Consumers Co-operative [Regina Upgrader]
High Sour
Moose Jaw Tops (MJT)
Plains [South Saskatchewan Pipeline]
Heavy
Fosterton (F)
Plains [South Saskatchewan Pipeline]
Cromer
NGL
Natural Gas Liquids (NGL)
Enbridge [Westspur Pipeline]
Sweet
Mixed Blend Sweet (SW)
Tundra [Tundra Pipeline]
Light Sour
Light Sour Blend (LSB)1
Enbridge [Virden Pipeline, Westspur Pipeline], Penn West [Waskada Pipeline],
Tundra [Tundra Pipeline]
Medium
Midale (M)1
Enbridge [Virden Pipeline, Westspur Pipeline]
Sarnia
Condensate
BP Condensate Blend (ACB)
BP [Sarnia Extraction Plant]



1 Component streams indicated represent the current feeder components for each
stream respectively.





--------------------------------------------------------------------------------

List of Tables
 
Table 1-Commodity Receipt Summary
 
 
Page 4



Table lB
Commodity Receipt Summary- United States




Receipt Location
Quality Category
Transport Commodity
Feeder Pipeline or Transfer Facility
Company Name [Facility Name]
Clearbrook
Sweet
U.S. Sweet-Clearbrook (UHC)
Enbridge Energy Partners [North Dakota]
Mokena
Sweet
U.S. Sweet-Mokena (UHM)
Chicap Pipeline Company [Chicap Pipeline]
High Sour
U.S. High Sour-Mokena (UOM)
Chicap Pipeline Company [Chicap Pipeline]
Heavy
U.S. Heavy-Mokena (UVM)
Chicap Pipeline Company [Chicap Pipeline]
Rapid River
NGL
Natural Gas Liquids (NGL)
BP [Rapid River]
Lewiston
Sweet
U.S. Sweet-Lewiston (UHL)
Markwest Pipelines [Michigan Crude Pipeline]








--------------------------------------------------------------------------------


List of Tables
 
Table 2-Commodity Routing Summary by Pipeline Segment
 
 
Page 5



Table 2
Commodity Routing Summary by Pipeline Segment
Receipt Location
Quality Category
Transport Commodity
Line 1
Line 2
Line 3
Line 4
Line 67
Line 65
Line 5
Line 14/64
Line 6A
Line 6B
Line 61
Line 62
Line 17
Line 7
Line 10
Line 11
Edmonton
NGL
Natural Gas Liquids (NGL)
Ÿ
 
 
 
 
 
Ÿ
 
 
 
 
 
 
 
 
 
Refined Products
Gasoline
Ÿ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Distillate
Ÿ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Condensate
Condensate Blend (CRW)
 
Ÿ
Ÿ
 
 
 
w
w
w
 
w
 
 
w
w
w
Light Synthetic
Suncor A (OSA)
Ÿ
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
Ÿ
 
Ÿ
 
 
w
w
w
Suncor C (OSC)
w
Ÿ
Ÿ
 
 
 
Ÿ
w
w
 
w
 
 
w
w
w
Syncrude (SYN)
Ÿ
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
Ÿ
 
Ÿ
 
 
Ÿ
Ÿ
Ÿ
Premium Albian Synthetic (PAS)
w
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
w
 
w
 
 
w
w
w
Shell Premium Synthetic (SPX)
 
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
w
 
w
 
 
w
w
w
Shell Synthetic Light (SSX)
 
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
w
 
w
 
 
w
w
w
CNRL Synthetic Custom Blend (CNC)
 
Ÿ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CNRL Light Sweet Synthetic Blend (CNS)
 
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
Ÿ
 
 
 
 
Ÿ
Ÿ
Ÿ
Sweet
Mixed Blend Sweet (SW)
 
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
w
 
Ÿ
 
 
Ÿ
Ÿ
Ÿ
Light Sour
Low Sulphur Sour (SLE)
 
Ÿ
Ÿ
w
 
 
Ÿ
Ÿ
w
w
Ÿ
 
 
w
w
w
High Sour
High Sulfur Sour (SHE)
 
w
Ÿ
w
 
 
 
Ÿ
w
Ÿ
Ÿ
 
w
Ÿ
Ÿ
w
Heavy
Albian Heavy Synthetic (AHS)
 
 
 
Ÿ
 
 
 
w
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
w
w
w
Albian Residual Blend (ARB)
 
 
 
w
 
 
 
w
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
w
w
w
Cold Lake (CL)
 
 
 
Ÿ
 
 
 
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Wabasca Heavy (WH)
 
 
 
Ÿ
 
 
 
w
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Heavy High Tan
Peace Heavy (PH)
 
 
 
Ÿ
 
 
 
w
Ÿ
Ÿ
Ÿ
w
Ÿ
Ÿ
Ÿ
Ÿ
Seal Heavy (SH)
 
 
 
Ÿ
 
 
 
w
Ÿ
Ÿ
Ÿ
w
Ÿ
Ÿ
Ÿ
Ÿ
Access Western Blend (AWB)
 
 
 
Ÿ
 
 
 
w
Ÿ
Ÿ
Ÿ
w
Ÿ
Ÿ
Ÿ
Ÿ
Albian Muskeg River Heavy (AMH)
 
 
 
w
 
 
 
w
Ÿ
Ÿ
Ÿ
w
Ÿ
 
 
 
Statoil Cheecham Blend (SCB)
 
 
 
Ÿ
 
 
 
w
Ÿ
Ÿ
Ÿ
w
Ÿ
 
 
 
Surmont Heavy Blend (SHB)
 
 
 
Ÿ
 
 
 
w
Ÿ
Ÿ
Ÿ
w
Ÿ
 
 
 
Heavy Low Resid
Suncor H (OSH)
 
 
 
w
 
 
 
Ÿ
Ÿ
Ÿ
Ÿ
w
Ÿ
 
 
 
Albian Vacuum Blend (AVB)
 
 
 
w
 
 
 
Ÿ
Ÿ
Ÿ
Ÿ
w
Ÿ
 
 
 
Cracked
CNRL Heavy Sour Synthetic Blend (CNH)
 
 
 
Ÿ
 
 
 
 
 
 
 
 
 
 
 
 
Other
Caroline Condensate (CCA)
 
Ÿ
Ÿ
 
 
 
 
 
 
 
 
 
 
 
 
 
Sarnia Special (SSS)
 
 
 
w
 
 
 
Ÿ
Ÿ
Ÿ
 
 
 
w
 
w






--------------------------------------------------------------------------------

List of Tables
 
Table 2-Commodity Routing Summary by Pipeline Segment
 
 
Page 6



Table 2 Continued
Commodity Routing Summary by Pipeline Segment
Receipt Location
Quality Category
Transport Commodity
Line 1
Line 2
Line 3
Line 4
Line 67
Line 65
Line 5
Line 14/64
Line 6A
Line 6B
Line 61
Line 62
Line 17
Line 7
Line 10
Line 11
Hardisty
Light Synthetic
Suncor A (OSA)
 
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
Ÿ
 
Ÿ
 
 
w
w
w
Suncor C (OSC)
 
Ÿ
Ÿ
 
 
 
Ÿ
w
w
 
w
 
 
w
w
w
Husky Synthetic Blend (HSB)
 
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
Ÿ
 
Ÿ
 
 
Ÿ
Ÿ
Ÿ
BP Sweet Synthetic Blend (BSS)
 
Ÿ
Ÿ
 
 
 
w
Ÿ
w
 
 
 
 
w
w
w
Long Lake Light Synthetic Blend (PSC)
 
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
w
 
Ÿ
 
 
Ÿ
Ÿ
Ÿ
Sweet
Long Lake Sweet Blend (PSW)
 
Ÿ
Ÿ
 
 
 
Ÿ
Ÿ
w
 
w
 
 
Ÿ
Ÿ
Ÿ
Light Sour
BP Sour Blend (BSO)
 
w
Ÿ
w
w
 
w
Ÿ
w
w
w
 
w
w
w
w
Long Lake Sour Blend (PSO)
 
w
Ÿ
w
w
 
w
Ÿ
Ÿ
Ÿ
w
 
w
Ÿ
Ÿ
Ÿ
High Sour
Hardisty Sour (SO)
 
w
Ÿ
w
w
 
 
Ÿ
w
Ÿ
Ÿ
 
w
Ÿ
Ÿ
Ÿ
Heavy
Cold Lake (CL)
 
 
 
Ÿ
Ÿ
 
 
w
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
BP Synthetic Heavy Blend (BSH)
 
 
 
Ÿ
w
 
 
w
Ÿ
Ÿ
w
w
Ÿ
w
w
w
BP Conventional Heavy Blend (BCH)
 
 
 
Ÿ
w
 
 
w
Ÿ
Ÿ
w
w
Ÿ
w
w
w
Western Canadian Blend (WCB)
 
 
 
Ÿ
w
 
 
w
Ÿ
Ÿ
w
w
Ÿ
Ÿ
Ÿ
Ÿ
Western Canadian Select (WCS)
 
 
 
Ÿ
Ÿ
 
 
w
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Bow River (BR)
 
 
 
Ÿ
w
 
 
w
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Lloydminister Hardisty (LLB)
 
 
 
Ÿ
Ÿ
 
 
w
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Heavy High Tan
MacKay River Heavy (MKH)
 
 
 
Ÿ
w
 
 
w
Ÿ
Ÿ
Ÿ
w
w
Ÿ
Ÿ
Ÿ
Long Lake Heavy SynBit Blend (PSH)
 
 
 
Ÿ
w
 
 
w
Ÿ
Ÿ
Ÿ
w
w
Ÿ
Ÿ
Ÿ
Christina SynBit (CSB)
 
 
 
Ÿ
w
 
 
w
Ÿ
Ÿ
Ÿ
w
w
Ÿ
Ÿ
Ÿ
Borealis Heavy Blend (BHB)
 
 
 
Ÿ
w
 
 
w
Ÿ
Ÿ
Ÿ
w
w
Ÿ
Ÿ
Ÿ
Heavy Low Resid
Suncor H (OSH)
 
 
 
Ÿ
w
 
 
Ÿ
Ÿ
Ÿ
Ÿ
w
Ÿ
 
 
 
Cracked
Pine Blend Special (PBS)
 
 
 
Ÿ
w
 
 
 
 
 
 
 
 
 
 
 
Suncor J (OSJ)
 
 
 
Ÿ
w
 
 
 
 
 
 
 
 
 
 
 
Suncor Cracked C (OCC)
 
 
 
Ÿ
w
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

List of Tables
 
Table 2-Commodity Routing Summary by Pipeline Segment
 
 
Page 7



Table 2 Continued
Commodity Routing Summary by Pipeline Segment
Receipt Location
Quality Category
Transport Commodity
Line 1
Line 2
Line 3
Line 4
Line 67
Line 65
Line 5
Line 14/64
Line 6A
Line 6B
Line 61
Line 62
Line 17
Line 7
Line 10
Line 11
Kerrobert
NGL
Natural Gas Liquids (NGL)
Ÿ
 
 
 
 
 
Ÿ
 
 
 
 
 
 
 
 
 
Sweet
Mixed Blend Sweet (SW)
 
Ÿ
 
 
 
 
Ÿ
Ÿ
w
 
 
 
 
 
 
 
Heavy
Lloydminister Kerrobert (LLK)
 
 
 
Ÿ
 
 
 
w
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Smiley Coleville (SC)
 
 
 
Ÿ
 
 
 
w
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Regina
Refined Products
Gasoline
Ÿ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Distillate
Ÿ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Light Synthetic
Newgrade Synthetic Blend A (NSA)
 
Ÿ
w
 
 
 
Ÿ
Ÿ
w
 
 
 
 
Ÿ
Ÿ
Ÿ
Newgrade Synthetic Blend X (NSX)
 
w
w
Ÿ
 
 
 
 
 
 
 
 
 
 
 
 
High Sour
Moose Jaw Tops (MJT)
 
Ÿ
w
 
 
 
Ÿ
 
 
 
 
 
 
 
 
 
Heavy
Fosterton (F)
 
 
 
Ÿ
 
 
 
w
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Ÿ
Cromer
NGL
Natural Gas Liquids (NGL)
Ÿ
 
 
 
 
 
Ÿ
 
 
 
 
 
 
 
 
 
Sweet
Mixed Blend Sweet (SW)
 
Ÿ
 
 
 
w
Ÿ
Ÿ
w
 
Ÿ
 
 
Ÿ
Ÿ
Ÿ
Light Sour
Light Sour Blend (LSB)
 
Ÿ
w
 
 
Ÿ
Ÿ
Ÿ
Ÿ
w
Ÿ
w
w
Ÿ
Ÿ
Ÿ
Medium
Midale (M)
 
w
w
 
 
Ÿ
 
Ÿ
Ÿ
Ÿ
Ÿ
w
w
Ÿ
w
Ÿ
Clearbrook
Sweet
U.S. Sweet-Clearbrook (UHC)
 
Ÿ
Ÿ
w
 
 
Ÿ
Ÿ
w
 
Ÿ
 
 
Ÿ
Ÿ
Ÿ
Mokena
Sweet
U.S. Sweet-Mokena (UHM)
 
 
 
 
 
 
 
 
Ÿ
Ÿ
 
 
 
Ÿ
w
Ÿ
High Sour
U.S. High Sour-Mokena (UOM)
 
 
 
 
 
 
 
 
Ÿ
Ÿ
 
 
w
Ÿ
w
Ÿ
Heavy
U.S. Heavy-Mokena (UVM)
 
 
 
 
 
 
 
 
Ÿ
Ÿ
 
 
Ÿ
Ÿ
w
Ÿ
Rapid River
NGL
Natural Gas Liquids (NGL)
 
 
 
 
 
 
Ÿ
 
 
 
 
 
 
 
 
 
Lewiston
Sweet
U.S. Sweet-Lewiston (UHL)
 
 
 
 
 
 
Ÿ
 
 
 
 
 
 
 
 
 
Sarnia
Condensate
BP Condensate Blend (ACB)
 
 
 
 
 
 
 
 
 
 
 
 
 
Ÿ
Ÿ
 

5/2/2011







--------------------------------------------------------------------------------

List of Tables
 
Table 2-Commodity Routing Summary by Pipeline Segment
 
 
Page 8



Commodity Routing Legend
Routing
Receipt
Definition
Existing Routing
Ÿ
"Existing Routing" reflects the expected nominal crude routing for each
commodity by pipeline.
Permissible Routing
w
"Permissible Routing" reflects the nominal crude routing for each commodity by
pipeline that is not typical and is at the discretion of Enbridge.
No Routing Indicated
 
Movements not indicated as Existing Routing require prior authorization from
Enbridge.

5/2/2011
Table 2 Disclaimer
1. The Commodity Routing Summary by Pipeline Segment Table is intended for
reference only and is based on typical movements by commodity at the moment this
document is issued.
2. The Commodity Routing Summary by Pipeline Segment Table considers only the
injection of commodities at the Original Approved Receipt Locations and it does
not cover injections from Commercial Storage Facilities, Merchant Tankage or
Breakout Tankage.
3. The Commodity Routing Summary by Pipeline Segment Table does not include
commodity routings that Enbridge can adopt during abnormal or extraordinary
operational conditions.
4. Confirmation on specific commodity routings please contact your Enbridge
pipeline scheduler.





--------------------------------------------------------------------------------


List of Tables
 
Table 3-Instructions for Using the SIS Transit Time Calculator
 
 
Page 10



Table 3
Instructions for Using the OM2/SIS Transit Time Calculator
1
Internet connection and privilege to access into the OM2/SIS Portal
2
On the OM2/SIS home page click "Transit Time Calculator" at up left corner
image2a02.jpg [image2a02.jpg]
3
Select "Single or Multiple Lines" depending on the section of the Mainline that
you want to check and "Time Period" (NOS month in which you want to calculate
the transit time)
image3a02.jpg [image3a02.jpg]










--------------------------------------------------------------------------------

List of Tables
 
Table 3-Instructions for Using the SIS Transit Time Calculator
 
 
Page 11



Table 3 Continued
Instructions for Using the SIS Transit Time Calculator


4
For example, to calculate the transit time from Edmonton to United for a
particular commodity in the month of April 2010, you must know the routing:
lines 2A/2B/5/7/10 (see commodity routing on Table 2) and click on "Create
Report"
image4.jpg [image4.jpg]
5
See the report
image5.jpg [image5.jpg]






--------------------------------------------------------------------------------

List of Tables
 
Table 3-Instructions for Using the SIS Transit Time Calculator
 
 
Page 12



Table 3 Continued
Instructions for Using the SIS Transit Time Calculator


5
See the report (continued)
image6.jpg [image6.jpg]
6
"Export to Excel" or "Exit" to start a new calculation








--------------------------------------------------------------------------------


List of Tables
 
Table 4-Minimum Batch Size
 
 
Page 13



Table 4
Minimum Batch Size




Shippers are requested to sup ply a certain minimum volume to the Enbridge/L.a
kehead system such that thevolume of the commodity tendered wi II be equal to or
exceed the minimum batch size set for the required transportation route of the
batch. The nominal batch size on the Enbridge system is 10,000 m3, however the
minimum batch volume for each pipeline segment is provided below.


Line
Minimum Batch Size (m3)
Comments
1
3,500
Refined Products deliveries. NGLs and buffers have their own set of guidelines
2A
5,000
All deliveries
2B
8,000
All deliveries
3
8,000
All deliveries except Hardisty, which is allowed 5,000 m3
4
10,000
All deliveries
67
8,000
All deliveries
65
8,000
All deliveries
5
8,000
All deliveries except NGLs, which have their own set of guidelines
6A
8,000
All deliveries
14
8,000
All deliveries
61
8,000
All deliveries
62
8,000
All deliveries
6B
8,000
All deliveries
7
8,000
All deliveries
10
8,000
All deliveries
11
8,000
All deliveries
17
8,000
All deliveries

4/19/2011







--------------------------------------------------------------------------------


List of Tables
 
Table 5-Tank Utilization by Commodity Type
 
 
Page 14



Table 5
Tank Utilization by Commodity Type


Transport Commodity
Crude Quality Category
Edmonton
Hardisty
Regina
Cromer
Clearbrook
Superior
Flanagan
Griffith
Stockbridge
Sarnia
Westover
Condensate Blend (CRW)
Condensate
Note 2
 
 
B/BG,F
 
B/BG,F
B/BG,F
B/BG,F
 
B/BG,F
 
BP Condensate Blend (ACB)
 
 
 
 
 
 
 
 
 
R/B
B/BG,F
Suncor A (OSA)
Light Synthetic
R/S
R/S
 
B/BG
 
B/BG
B/BG,F,H
B/BG
 
 
B/BG,F,H
Suncor C (OSC)
R/B
R/B
 
B/BG
 
B/BG
B/BG,F,H
B/BG
 
 
B/BG,F,H
Syncrude (SYN)
R/S
 
 
B/BG
 
B/BG
B/BG,F,H
B/BG
 
B/BG,H
B/BG,F,H
Premium Albian Synthetic (PAS)
R/S
 
 
B/BG
 
B/BG
B/BG,F,H
B/BG
 
B/BG,H
B/BG,F,H
Shell Premium Synthetic (SPX)
R/S
 
 
B/BG
 
B/BG
B/BG,F,H
B/BG
 
B/BG,H
B/BG,F,H
Shell Synthetic Light (SSX)
R/S
 
 
B/BG
 
B/BG
B/BG,F,H
B/BG
 
B/BG,H
B/BG,F,H
CNRL Light Sweet Synthetic Blend (CNS)
R/S
 
 
B/BG
 
B/BG
B/BG,F,H
B/BG
 
B/BG,H
B/BG,F,H
CNRL Synthetic Custom Blend (CNC)
R/B
 
 
 
 
 
 
 
 
 
 
Husky Synthetic Blend (HSB)
 
R/S
 
B/BG
 
B/BG
B/BG,F,H
B/BG
 
B/BG.H
B/BG,F,H
BP Sweet Synthetic Blend (BSS)
 
 
 
B/BG
 
B/BG
 
B/BG
 
 
 
Long Lake Light Synthetic Blend (PSC)
 
R/S
 
B/BG
 
B/BG
B/BG,F,H
B/BG
 
B/BG,H
B/BG,F,H
New grade Synthetic Blend A (NSA)
 
 
R/S
B/BG
 
B/BG
B/BG,F,H
B/BG
 
B/BG,H
B/BG,F,H
New grade Synthetic Blend X (NSX)
 
 
R/B
 
 
 
 
 
 
 
 
Mixed Blend Sweet (SW)
Sweet
Note 2
 
 
B/C
 
B/BF
B/BG,F,H
B/BF
 
B/BF,G,H
B/BF,G,H
Long Lake Sweet Blend (PSW)
 
R/S
 
B/BF
 
B/BF
B/BG,F,H
B/BF
 
B/BF,G,H
B/BF,G,H



As a first option, a commodity will cross bottoms with the s arne commodity.
Second, third, and fourth choices are noted ins upers cript in preferential
order.
Commodity Group Codes- A-Heavy, B-Heavy High Tan, C-Cracked, D-Medium, E-High
Sour, F-Sweet, G-Light Synthetic, H-Condensate, 1-Light Sour, J-Heavy Low Resid
 
4/18/2011





--------------------------------------------------------------------------------

List of Tables
 
Table 5-Tank Utilization by Commodity Type
 
 
Page 15



Table 5 Continued
Tank Utilization by Commodity Type
Transport Commodity
Crude Quality Category
Edmonton
Hardisty
Regina
Cromer
Clearbrook
Superior
Flanagan
Griffith
Stockbridge
Sarnia
Westover
U.S. Sweet-Clearbrook (UHC)
U.S. Sweet-Lewiston (UHL)
U.S. Sweet-Mokena (UHM)
Sweet
 
 
 
 
Note 5
Edmonton Light Sour (SLE)
Light Sour
Note 2
 
 
B/B
 
B/B
B/BI,E,D
B/BI,E,D
 
B/BI,E
B/BI,E,D,A
BP Sour Blend (BSO)
 
 
 
B/B
 
B/B
B/BI,E,D
B/BI,E,D
 
 
 
Long Lake Sour Blend (PSO)
 
R/S
 
B/BI
 
B/BI
B/BI,E,D
B/BI,E,D
 
B,BI,E,D
B/BI,E,D,A
Light Sour Blend (LSB)
 
 
 
Note 2
B/BI
B/BI
B/BI,E,D
B/BI,E,D
 
B/BI,E,D
B/BI,E,D,A
High Sulfur Sour (SHE)
High Sour
Note 2
 
 
B/C
 
B/C
BBE,I,D
B/BE,I,D
 
B/BE,I,D
B/BE,I,D,A
Moose Jaw Tops (MJT)
 
 
R/S
B/BE
 
B/BE
BBE,I,D
 
 
 
 
Hardisty Sour (SO)
 
 
 
B/C
 
B/C
BBE,I,D
B/BE,I,D
 
B/BE,I,D
B/BE,I,D,A
U.S. High Sour-Mokena (UOM)
 
 
 
 
 
 
 
Note 5
Midale (M)
Medium
 
 
 
Note 2
B/S
B/BD,E,A
B/BD,E,A
B/BD,E,A
 
B/BD,E,A
B/BD,E,A,I
Albian Heavy Synthetic (AHS)
Heavy
R/S
 
 
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
Albian Residual Blend (ARB)
R/B
 
 
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
Cold Lake (CL)
R/S
 
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
Wabasca Heavy (WH)
R/S
 
 
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
BP Synthetic Heavy Blend (BSH)
 
 
 
 
 
B/BA,B
 
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
BP Conventional Heavy Blend (BCH)
 
 
 
 
 
B/BA,B
 
B/BA,B
B/BA,B
 
 
Western Canadian Blend (WCB)
 
 
 
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
Western Canadian Select (WCS)
 
 
 
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I

As a first option, a commodity will cross bottoms with the s arne commodity.
Second, third, and fourth choices are noted ins upers cript in preferential
order.
Commodity Group Codes- A-Heavy, B-Heavy High Tan, C-Cracked, D-Medium, E-High
Sour, F-Sweet, G-Light Synthetic, H-Condensate, 1-Light Sour, J-Heavy Low Resid
 
4/18/2011







--------------------------------------------------------------------------------

List of Tables
 
Table 5-Tank Utilization by Commodity Type
 
 
Page 16



Table 5 Continued
Tank Utilization by Commodity Type


Transport Commodity
Crude Quality Category
Edmonton
Hardisty
Regina
Cromer
Clearbrook
Superior
Flanagan
Griffith
Stockbridge
Sarnia
Westover
Bow River (BR)
Heavy
 
 
 
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
Lloydminister Hardisty (LLB)
 
 
 
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
Lloydminister Kerrobert (LLK)
 
 
 
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
Smiley Coleville (SC)
 
 
 
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
Fosterton (F)
 
 
R/S
 
 
B/BA,B
B/BA,B
B/BA,B
B/BA,B
B/BA
B/BA,D,E,I
U.S. Heavy-Mokena (UVM)
 
 
 
 
 
 
 
Note 5
Peace Heavy (PH)
Heavy High Tan
R/S
 
 
 
 
B/BB,B/CB
B/BB,A
B/BB,A
B/BB,A
B/BB,A
B/BB,A,D,E,I
Seal Heavy (SH)
R/C
 
 
 
 
B/BB,B/CB
B/BB,A
B/BB,A
B/BB,A
B/BB,A
B/BB,A,D,E,I
Access Western Blend (AWB)
R/S
 
 
 
 
B/BB,B/CB
B/BB,A
B/BB,A
B/BB,A
B/BB,A
B/BB,A,D,E,I
Albian Muskeg River Heavy (AMH)
R/B
 
 
 
 
B/BB,B/CB
B/BB,A
B/BB,A
B/BB,A
B/BB,A
B/BB,A,D,E,I
Surmont Heavy Blend (SHB)
R/S
 
 
 
 
B/BB,B/CB
B/BB,A
B/BB,A
B/BB,A
B/BB,A
B/BB,A,D,E,I
MacKay River Heavy (MKH)
 
R/S
 
 
 
B/BB,B/CB
B/BB,A
B/BB,A
B/BB,A
B/BB,A
B/BB,A,D,E,I
Long Lake Heavy SynBit Blend (PSH)
 
R/S
 
 
 
B/BB,B/CB
B/BB,A
B/BB,A
 
B/BB,A
B/BB,A,D,E,I
Christina Syn-Bit (CSB)
 
 
 
 
 
B/BB,B/CB
B/BB,A
B/BB,A
B/BB,A
B/BB,A
B/BB,A,D,E,I
Borealis Heavy Blend (BHB)
 
 
 
 
 
B/BB,B/CB
B/BB,A
B/BB,A
 
B/BB,A
B/BB,A,D,E,I
Statoil Cheecham Blen (SCB)
R/S,R/BB,R/CB
 
 
 
 
B/BB,B/CB
B/BB,A
B/BB,A
 
B/BB,A
B/BB,A,D,E,I
Suncor H (OSH)
Heavy Low Resid
R/S
R/S
 
 
 
B/BJ,B,A
B/BJ,B,A
B/BJ,B,A
B/BJ,B,A
B/BJ,B,A
 
Albian Vacuum Blend (AVB)
R/B
 
 
 
 
B/BJ,B,A
B/BJ,B,A
B/BJ,B,A
B/BJ,B,A
B/BJ,B,A
 
Pine Blend Special (PBS)
Cracked
 
Note 3
 
 
 
 
 
 
 
 
 
Suncor Cracked C (OCC)
 
R/SNote 3
 
 
 
 
 
 
 
 
 
CNRL Heavy Sour Synthetic Blend (CNH)
R/SNote 3
 
 
 
 
 
 
 
 
 
 
Caroline Condensate (CCA)
Other
R/SNote 3
 
 
 
 
 
 
 
 
 
 
Sarnia Special (SSS)
R/BA
 
 
 
 
B/BD,A,B
 
B/BD,A,B
B/BD,A,B
 
 

As a first option, a commodity will cross bottoms with the same commodity.
Second, third, and fourth choices are noted in superscript in preferential
order.
Commodity Group Code s – A-Heavy, B -Heavy High Tan, C-Cracked, D-Medium, E-High
Sour, F-Sweet, G-Light Synthetic, H-Condensate, I-Light Sour, J-Heavy Low Resid





--------------------------------------------------------------------------------

List of Tables
 
Table 5-Tank Utilization by Commodity Type
 
 
Page 17



Table 5 Continued
Tank Utilization by Commodity Type


Tank Service Legend


Service
Receipt
Breakout
Tank Service Definitions
Segregated
R/S
B/S
Crude streams that does not share tankage with other crude streams.
Share Common Bottoms
R/B
B/B
Crude streams that can share tank bottoms with other crude types;
-As a first option, a commodity will cross bottoms with the same commodity.
-As second option, a commodity will cross bottoms within its identified
Commodity Group.
-Third, fourth, and fifth choices are noted in superscript in preferential
order.
Commingled
R/C
B/C
Crude components that share tankage with other like-cruide components to form
single commingled streams e.g. SW, SLE, SHE, SO, CRW, LSB, M. Crude streams that
can be commingled with a given commodity are noted in superscript in
preferential order.
No Tankage Requirement
 
 
 

General Notes
1. Above tankage references Enbridge facilities only.
2. The CRW, SW, SLE, SHE, LSB and M commodities are blended from their
individual components and are combined on receipt and segregated receipt service
is provided for these streams.
3. OCC, PBS, CNH and CCA require buffering.
4. SHE and SO will be commingled as required at breakout locations. Once
commingled, they are treated as a single commodity and may cross bottoms with
compatible sours.
5. US and Foreign crude is received at Clearbrook, Mokena, and Lewiston on the
Enbridge system.
- US sweet crude will cross bottoms with commodity group “F”.
- US Sour crude will cross bottoms with commodity groups, in the order of "E",
"D", and "I".
- US medium crudes will move through the system the same as Midale.
- US heavy crude streams will move through the system the same as heavy streams.
6. Natural Gas Liquids, Gasoline, and Distillate do not utilize Enbridge tankage
and are therefore not included in this table.


5/31/2010







--------------------------------------------------------------------------------


List of Tables
 
Table 6-Commodity Testing Summary
 
 
Page 18



Table 6
Commodity Testing Summary


Transport Commodity
Quality Category
Test
Refined Products (Gasoline and Distillate)
Products
2
Condensate Blend (CRW)
Condensate
3,6,7
Amoco Condensate (ACB)
1,2,3
Suncor A, Suncor C (OSA, OSC)
Light Synthetic
1,2,3,8*
Syncrude (SYN)
1,2,3,8*
Premium Albian Synthetic (PAS)
1,2,3
Shell Premium Synthetic (SPX)
1,2,3
Shell Synthetic Light (SSX)
1,2,3
CNRL Light Sweet Synthetic Blend (CNS)
1,2,3
CNRL Synthetic Custom Blend (CNC)
1,2,3
Husky Synthetic Blend (HSB)
1,2,3
BP Sweet Synthetic Blend (BSS)
1,2,3
Long Lake Light Synthetic Blend (PSC)
1,2,3
Newgrade Synthetic Blend (NSA, NSX)
1,2,3
Mixed Blend Sweet (SW)
Sweet
1,2,3,4
Long Lake Sweet Blend (PSW)
1,2,3,4
U.S. Sweet-Clearbrook (UHC)
1,2,3,4
U.S. Sweet-Lewiston (UHL)
1,2,3,4
U.S. Sweet-Mokena (UHM)
1,2,3,4
Low Sulphur Sour (SLE)
Light Sour
1,2,3,5
BP Sour Blend (BSO)
1,2,3,5
Long Lake Sour Blend (PSO)
1,2,3
Light Sour Blend (LSB)
1,2,3,5
High Sulfur Sour (SHE)
High Sour
1,2,3,5
Moose Jaw Tops (MJT)
1,2,3
Hardisty Sour (SO)
1,2,3,5
U.S. Sour-Mokena (UOM)
1,2,3
Midale (M)
Medium
1,2,3



General Notes:
Crude tests referenced in Table 6 are detailed in Tables 6A through 6E
respectively. Test 3A on Table 6A and phosphorus testing listed under Test 4 on
table 6B are increrrental to base Service Levels and the testing costs are being
recovered separately.
*Test only performed when commodity used as line 1buffer.
 
4/18/2011







--------------------------------------------------------------------------------

List of Tables
 
Table 6-Commodity Testing Summary
 
 
Page 19



Table 6 Continued
Commodity Testing Summary


Transport Commodity
Quality Category
Test
Albian Heavy Synthetic (AHS)
Heavy
1,2,3
Albian Residual Blend (ARB)
1,2,3
Cold Lake (CL)
1,2,3
Wabasca Heavy (WH)
1,2,3
BP Synthetic Heavy Blend (BSH)
1,2,3
BP Conventional Heavy Blend (BCH)
1,2,3
Western Canadian Blend (WCB)
1,2,3
Western Canadian Select (WCS)
1,2,3
Bow River (BR)
1,2,3
Lloydminster Hardisty (LLB)
1,2,3
Lloydminster Kerrobert (LLK)
1,2,3
Smiley Coleville (SC)
1,2,3
Fosterton (F)
1,2,3
U.S. Heavy-Mokena (UVM)
1,2,3
Peace Heavy (PH)
Heavy High Tan
1,2,3
Seal Heavy (SH)
1,2,3
Access Western Blend (AWB)
1,2,3
Albian Muskeg River Heavy (AMH)
1,2,3
Surmont Heavy Blend (SHB)
1,2,3
MacKay River Heavy (MKH)
1,2,3
Long Lake Heavy SynBit Blend (PSH)
1,2,3
Christina Syn-Bit (CSB)
1,2,3
Borealis Heavy Blend (BHB)
1,2,3
Statoil Cheecham Blend (SCB)
1,2,3
Suncor H (OSH)
Heavy Low Resid
1,2,3
Albian Vacuum Blend (AVB)
1,2,3
Pine Blend Special (PBS)
Cracked
1,2,3
CNRL Heavy Sour Synthetic Blend (CNH)
1,2,3
Suncor Cracked C (OCC)
1,2,3
Caroline Condensate (CCA)
Other
1,2,3
Sarnia Special (SSS)
1,2,3



General Notes:


Crude tests referenced in Table 6 are detailed in Tables 6A through 6E
respectively. Test 3A on Table 6A and phosphorus testing listed under Test 4 on
table 6B are incremental to base Service Levels and the testing costs are being
recovered separately.
* Test only performed when commodity used as Line 1 buffer.







--------------------------------------------------------------------------------

List of Tables
 
Table 6-Commodity Testing Summary
 
 
Page 20



Table 6A - General Testing


Test
Frequency
Crude Types
Tests
Reporting
1
On Receipt
All
S&W, density
Reported by receipt ticket to feeder pipeline.
All heavy crudes
Viscosity
Reported to feeder on exception basis only on violation of tariff quality
specifications.
Select light and medium crudes
Viscosity-tested during winter months to determine tariff category
Reported to feeder on exception basis only on violation of tariff quality
specifications.
2
On Delivery
All
S&W, density
Reported by delivery ticket to delivery facility.
On Receipt and Delivery
Refined products and NGL
Testing and reporting are in accordance with Enbridge's Line 1 Operations
Manual.
3
Annual Crude Characteristics
All
Density, RVP, sulphur, viscosity (10°C, 20°C
Annual crude characteristics report.
3A
Annual
Random
Organic Chloride, Olefinic content
Reported to feeder on exception basis only on violation of quality
specifications.

4/15/2011





--------------------------------------------------------------------------------

List of Tables
 
Table 6-Commodity Testing Summary
 
 
Page 21



Table 6B – Sweet Streams Testing




Test
Location
Frequency
Test
Comments
Reporting
4
Receipt
All receipt batches
Density, sulphur, phosphorus
Selected batch receipt composite for SW components (SW component feeders defined
in Table 1)
Ÿ Reported to feeder on exception basis only on violation of stream quality
specifications per SW Receipt Quality Standard procedures
Ÿ Enbridge issues monthly Crude Equalization Program report by the 15th day of
the following month
Selected receipt batches
Density, sulphur
U.S. Sweet (UHC, UHL)
Reported to feeder on exception basis only on violation of stream quality
specifications per SW Receipt Sulphur Standard procedures
All receipt batches
Density, sulphur
U.S. Sweet (UHM)
Reported to feeder on exception basis only on violation of stream quality
specifications per SW Receipt Sulphur Standard procedures





Table 6C – Sour Streams Testing




Test
Location
Frequency
Test
Comments
Reporting
5
Receipt
Weekly
Density, sulphur
Selected batch receipt composite for Edmonton SLE & SHE and Cromer LSB feeder
components
Ÿ Reported to feeder on exception basis only on violation of respective stream
quality specifications per SLE Receipt Sulphur Standard procedures
Ÿ Enbridge issues monthly Crude Equalization Program report by the 15th day of
the following month

4/15/2011





--------------------------------------------------------------------------------

List of Tables
 
Table 6-Commodity Testing Summary
 
 
Page 22



Table 6D – Condensate Sampling Procedures and Testing – Edmonton Terminal




 
 
Composite Sample
Monthly Testing
Bimonthly Testing
Quarterly Testing
 
Test
Location
Collection Frequency
Tests
Sample Type
Test
Sample Type
Test
Sample Type
Test
Reporting
6
Receipts
1/week-continuous & batched feeders
S&W density and Sulfur
1 spot/mo
Vapour pressure
Select weekly composite
Butane
Random Compositeper CRW component stream
Viscosity, Olefins, Organic Chlorides, Aromatics, Meracptans, H2S, Benzene,
Mercury, Oxygenates, Total Suspended Solids, Phosphorous (Volatile)
Enbridge issues monthly Condensate Equalization Program report by the 15th day
of the following
1 spot/mo
Sulphur
7
Delivery at Edmonton
1/week
S&W and density
1 spot/mo
Vapour pressure
1 spot/mo
Butane
 
 
S &W and density reported by delivery ticket to delivery facility



Table 6E – Line 1 Synthetic Buffer Testing




Test
Location
Frequency
Test
Reporting
8
Edmonton
Batch pump out
Density, copper strip and sediment content
Reported to feeder on exception basis only on violation of Line 1 Quality
Guidelines

4/15/2011







--------------------------------------------------------------------------------


List of Tables
 
Table 7-Scheduling Calendar
 
 
Page 23



Table 7
Scheduling Calendar


Business Day
Activity
IF NO Apportionment
Activity
IF Apportionment
1
Notices of shipment due to Enbridge
(Notice of shipment dates issued by Enbridge per COLC calendar)
Notices of shipment due to Enbridge
(Notice of shipment dates issued by Enbridge per COLC calendar)
1
If no apportionment is determined, so announced
If apportionment is determined, verification procedures commence
2
Commence compiling new month's schedule
Twenty-four (24) hours after feeder verification procedures commence,
apportionment announced and revised notices of shipment requested
3
 
Revised notices of shipment received
4
Complete scheduling sequence for Lines 1, 2, 3, 4, 67 and 65 and issue via
OM2/SIS
Commence compiling new months schedule
5
Complete scheduling sequence for Lines 5, 6, 14, 61, 62, 16 and 17 and issue via
OM2/SIS
 
6
Complete scheduling sequence for Lines 7, 10 and 11 and issue via OM2/SIS
Complete scheduling sequence for Lines 1, 2, 3, 4, 67 and 65 and issue via
OM2/SIS
7
 
Complete scheduling sequence for Lines 5, 6, 14, 61, 62, 16 and 17 and issue via
OM2/SIS
8
 
Complete scheduling sequence for Lines 7, 10 and 11 and issue via OM2/SIS

5/4/2010





--------------------------------------------------------------------------------

List of Tables
 
Table 7-Scheduling Calendar
 
 
Page 24



Table 7 Continued
Scheduling Calendar


Scheduling Notes


1. Schedule Updates and Changes
Pipeline schedules are updated on a daily basis, including the processing of
changes resulting from shipper requests and due to varying operating conditions.
All changes submitted through OM2/SIS affecting pump orders (next 48 hours)
will be prompted to give proper notification to the Pipeline Schedulers as per
the Line Space Queue rules.


- Any changes or updates that directly affect the next 48 hours of business must
be received no later than 2:00 pm MST.


- Charges as a result of emergency may be accepted after 2:00pm MST if
accompanied by a direct telephone communication, and must be acknowledged by
Enbridge.
2.  Accepting Increases in Nominations
Pipeline Initially Apportioned
Batch requests located in the line space queue will be honored if the pipeline,
or any segment thereof was initially apportioned, and space has become available
either due to shippers reducing volumes or an increase in capacity occurs. "When
either condition occurs, the first shipper in the queue will be contacted and
given mtification t::l-Ere is spare capacity and option of adding a batch In all
cases prior to beirg accepted by Enbridge, the feeder pipeline mrnt verifY any
extra volumes tendered. If the total remains less than the available capacity,
the volumes will be accepted. If spare capacity still remains, the next shipper
in the queue will be contacted.


Pipeline At or Below Capacity
If nominations for t::l-E pipeline, or any segment thereof indicates that space
is available for the month, or in the case of a pipeline initially at capacity
and space becomes available, shippers may increase volumes, on a first come
basis, at any time up to the point that the increase brings that segment to
capacity. Any volume increases that cannot be accommodated at this time should
be submitted to our line space queue. "When space becomes available on a
pipeline that is initially at capacity shippers will be notified through the
Oil Movement Manager/Shipper Information System (OM2/SIS) Portal that increases
to nominations will be accepted.

5/4/2010







--------------------------------------------------------------------------------


List of Tables
 
Table 8-Shipper Services Business Activities
 
 
Page 24



Table 8A
Supply Management


Process
Activity
Reporting
Nominations
Due on a specific date and time as specified on the Crude Oil Logistics
Committee (COLC) Forecast Reporting Calendar.
Enbridge issues letter to all shippers, feeders and interested parties by
November 30 each year for the following year's nomination calendar.
Apportionment
Ÿ All nomination information is compiled to determine if apportionment required.


Ÿ If required, announced by the end of first business day after initial
nominations are due (as outlined in the COLC forecast-reporting calendar).
Revised Notices of Shipment due back 24 hours from time of announcement.


Ÿ If not required, announcement is made the afternoon of the day Notices of
Shipment are due
Enbridge issues letter to all shippers, feeders and interested parties in
accordance with Scheduling Calendar (Table 7).
Ticketing
Tickets are pulled each Monday morning or as specified per COLC forecast
reporting calendar.
No Enbridge reporting for this activity.
Weekly Splits
Weekly splits are required to be provided to Enbridge by 12:00 pm each Tuesday
or as specified by the COLC forecast reporting calendar.
Enbridge issues Splits Reports to all shippers by end of respective week.
Month-end Splits
Ÿ Feeders notified of month-end total deliveries to Enbridge by end of day on
2nd working day of the new month for the previous month.


Ÿ Feeders provide to Enbridge month-end splits (within 24 hours after notified
by Enbridge) 3rd working day of new month for previous month.
No Enbridge reporting for this activity.
Month-end Close
Supply management month-end close occurs on the 4th working day of the new month
for the previous month.


Note: Timely completion is dependent on all industry information being provided
to Enbridge on time.
Enbridge issues reports to all shippers and feeders with information pertaining
to previous month's activities by 12:00 pm on the 6th working day of the
following month.
Non-Performance Penalty (NPP) Process
Refer to tariff Rules and Regulations under Non-Performance.
Ÿ Enbridge issues Shipper Nomination and Actual Supply Report to all shippers
and interested parties.


Ÿ For a shipper(s) in violation of NPP, Detail of Shipper Performance Report
issued after month end close.

5/31/2010





--------------------------------------------------------------------------------

List of Tables
 
Table 8-Shipper Services Business Activities
 
 
Page 25



Table 8B
Carriers Inventory




Process
Activity
Reporting
Supply Control Shippers Position Report
Ÿ Summarizes shipper activity in the system.


Ÿ Sent out at month-end after close off is completed.


Note: Timely completion is dependent on all industry information being provided
to Enbridge on time.
Reporting for this activity is included in Month-end Close reporting.
Retention Stock
Calculated quarterly using a combination of 2 months actual receipts and 1 month
nominations.
Enbridge issues Retention Stock Report to shippers quarterly via OM2/SIS.
Balancing Shipper's Positions
Ÿ Automatic Balancing procedure available in the Tariffs and Tolls section at
www.enbridge.com


Ÿ Performed on an on going basis.
No Enbridge reporting for this activity.





Table 8C
Oil Accounting


Process
Activity
Reporting
Monthly Shippers Balance
Preliminary statements issued the 6th/7th working day, with final statements
including Automatic Balancing transactions and pricing by the 15th working day.


Note: Timely completion is dependent on all industry information being provided
to Enbridge on time.
Enbridge issues Monthly Shippers Balance Statement.
Tariff Invoicing
Issued on the 4th working day after the 15th; and the 4th working day after the
last working day of each month.
Enbridge issues Tariff Invoices.



5/31/2010







--------------------------------------------------------------------------------





SCHEDULE “O” – LINE 9 CAPITAL REPORTING TEMPLATE


 
A
B
C
D
1
Capital Project AFE Number
Capital Project Expenditure in Prior year
Capital Project Expenditure during Past Calendar Year
Capital Project Expenditure Forecast for Current Calendar Year
2
Line 9: Each Project AFE in excess of $5 M in Canadian
$
 
 
 
3
Project A
CDN $ in 2010 & prior
CDN $ in 2011
CDN $ in 2012
4
Project B
CDN $ in 2010 & prior
CDN $ in 2011
CDN $ in 2012
5
Project C
CDN $ in 2010 & prior
CDN $ in 2011
CDN $ in 2012
6
Line 9:
Total of Line 9 Shipper Supported Capital Projects less than $5 M per project in
Canadian $
 
 
 
7
Sum of all other AFEs
 
 
 
8
Total
 
 
 











































































O-1